Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 1 of 75




                                           A PPE N D IX A

    1.A labam a -Drafted as follow sforthe 2022 legislative session:
    h% s://- .& onbox.co* s/m h0kom i8s9bkiso/2022% 20ALA BA < % 20STOP% 20SOCIA L% 2
    OM EDIA% ZOCEN SOR SH IP% ZOA M END ED% ZOFW AL.OdO dI=O
     z-Alaska.DraftedbySenatorShowers(R)forintroductionatthe2022legislativesession:
     h% s'
         .//-    .dropbox.co* s/ci7c8x9r10?'b55z/2022e%20A1aska0
                                                               A20Stop0%20Soc1
                                                                             'a1OA20M ed1
                                                                                        'aO
                                                                                          %2
     0Censorshio0
                % 20Act0
                       A 20AM EN DEDOA20Fm A L.odO dl=0
     3.Arizona.581428 sponsored by Sen.Townsend (R)-provided by DeFactoAttorneys
     G eneral-atthe 2021 legislative session:
     h% s://le2iscan.co* AZ/text/SB1428/2021
     - Am ended for2022 legislative session to be introduced by Sen.Tow nsend:
     h% s://-    .&opbox.co* s/7i0iakb3z4to1ef2022% 20M zona%20Stop% 20Social% 20M edia%
     zocensorshl
               'poAzofnal.pdo dl=o
     4.Arkansas. Drafted by Chairman Sen.Clark (R)tobeintroduced atthe2023legislative
     session:
     he s://- ./ oobox.coe s/og8& pl lyzgkm v/zoz3% zoO kansas% zostop% zosocial% zoM edia
     % 20Censorshio% 20Act% 20> EN DED % 20% 281% 29.odO d1=0
     5.C alifornia.ln review by Sen.Grove to be introduced atthe 2022 legislative session as
     follows:
     h% s'
         .//-    .& opbox.co* s+7n96qegOkgsw3/20220A20Ca1t
                                                         'fom 1
                                                              'aOA20Stop0%20Soc1
                                                                               'a10
                                                                                  A20M ed1
                                                                                         '
     aoAzocensorshl'polzoA ct.
                             pdo dl=o
     6.Colorado.To be introduced by Rep.W illiam satthe2022 legislative session asfollows:
     he s://- ./ oobox.coe s/tcc7uxddogw gs6Fzozzo   l zocoloradoolzostoooAzosocialo  l zoM edia
     % zocensorshio% zoA ct% zoFinal.ododl=o
     7.Connecticut.To be introduced asfollow satthe 2022 legislative session:
     he s://- ./ oobox.coe s/db4xv7ohcusl  '4l
                                             'o/zozz% zocoM ecticut% zostop% zosocial% zoM ed
     ia% 20Censorshio% 20Act% 20Fm A L% 20> EN DED .pdO dl=0
     8.Delaware.TobeintroducedbySen.Richardson(R)atthe2022legislativesession:
     h% s'
         .//-    .&opbox.co* s/0x3av s6964xy9& 20220A20De1aware0%20Stop0
                                                                       %20Socl
                                                                             'a10
                                                                                A20M ed1
                                                                                       'a
     OAzocensorshipo
                   zizoA ct.pdf'?dl=0
     9.Florida.HR 33 sponsored by Rep.Sabatini(R)-providedby DeFactoAttorneysGeneral-
     atthe2021 legislative session :
     h% s://1eeiscan.co* L+ il1+ 0033/2021
     To be introduced atthe 2022 legislative session as follow s:
     h% s'
         .//-    .&opbox.com/s+65ugu s2n#48V20220A20Flon'da0A20Stop0A20Soc1
                                                                          'a10A20M ed1
                                                                                     'a0%
     20Censorsh1'p0A20A ct0A20AM ENDED .pdO dl=0
     10. G eorgia.To be introduced asfollow satthe 2022 legislative session:
     h% s://-    .& opbox.co* s/391sacz7gg3oek1
                                              '/20220%20New0
                                                           %20Georgia0
                                                                     A20Stop0%20Social0
                                                                                      %2
     0M edia% 20Censorshio% 20Act% 20Fm A L% 20% 281% 29.pdO d1=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 2 of 75




     11.Hawaii.58357sponsored by Sen.Gabbard (D)-provided byDeFactoAttom eysGeneral
     -atthe 202 llegislative session:
     h% s://1e2iscan.co* l/texVSB357/2021
     To be introduced atthe2022 legislative session by Sen.Gabbard asfollows:
     h% s'
         .//ww .e opbox.coe s/4dm odlv kp4gah/zozzoAzoHawal
                                                          'l
                                                           'o/ozostopoAzosocl
                                                                            'aloAzoM edl
                                                                                       'ao/o
     20Cenqorsh1
               'p0A20Act0
                        A 200
                            A 281% 29.pdO d1=0
     12.Idaho.110323 sponsored byRep.Nichols(R)-providedbyDeFactoAttorneysGeneral-
     atthe 2021 legislative session:
     h% s://le2iscan.co* lD/texfH0323/2021
     To be introduced atthe 2022 legislative session by Rep.N ichols asfollows:
     httos://- .& opbox.co* s/5m 97v1mo1 s36c12022% 201daho% 20Stop% 20Socia1% 20M edia%
     zocensorshipt  l zoAct.pdo dl=o
     13. Illillois.Drafted asfollows forthe 2022 legislative session:
     h% s'
         .//-           .&opbox.co* s/t= 4sxpl4r4X ki20220
                                                         %201ll1
                                                               'no1
                                                                  's0
                                                                    A20Stop0
                                                                           A20Soc1
                                                                                 'a10A20M edl
                                                                                            'a0
                                                                                              A2
     Ocensorship.pdf?dl=0
     14.Indiana:To be introduced atthe 2022 legislative session by Rep.Jacobsasfollows:
     he s://-           .droobox.coe s/laea6ssvko3l
                                                  'sll
                                                     '/zozz%zolndiana% zostop% zosocial%zoM edia%zo
     Censorshio% zoAct% zo.odo dl=o
     15. Iow a.H F171 sponsored by R ep.Salm on -provided by De Facto AttorneysG eneral-atthe
     2021legislative session:
     https'
          a//legiscan.com /lN text/llF 171/2021
     To be introduced atthe 2022 legislative session by Rep.Salm on asfollows:
     ht1s://-           .& opbox.co* s/66e8hc2cd0zxs1
                                                    '4/20220
                                                           %20lowa0420Stop0A20SocialO
                                                                                    % 20M edia0
                                                                                              A20
     Censorship0A20Act%o20A M EN DED .odO dl=0
     16. Kansas.1182322 sponsored byRep.Gaber(R)-providedby DeFactoAttorneysGeneral.
     To be introduced by Rep.Garberatthe2022 legislative session as follow s:
     ht*s://-           .eopboxacoe s/6dxnzcgzlr67qizozz%zoKr sas% zostop% zosocial% zoM edia%z
     ocensorshl
              'poAzoA ctapdo dl=o
     17.Kentucky.SB 111 sponsored by Sem M ills(R)-provided byDeFacto AttorneysGeneral-
     atthe 2021 legislative session:
     he s'
         .//legiscan.coe KY/texfsB 111/202l
     To be introduced atthe 2022 legislative session by Sen.M illsas follow s:
     he sr//ww .eoobox.coe s/tlr4kcnak lelvc/zozz%zoKenockv%zostop%zosocial% zoM edia%
     zocensorship% 20Act% 20% 28l% 29.pdO dl=0
                - ---    -   -


     18. Louisiana.SB196 sponsored by Sen.M orris(R)-provided by DeFactoAttorneys
     General-atthe2021legislative session:
     https://egiscan-coG Y text/sB lg6/zozl
     To be introduced atthe 2022 legislative session by Sen.M orrisas follow s:
     h% s://-           .&opbox.co* s/o0qiu7nout6no6YLouisiana-2021-SB196-EngossedQ
                                                                                  %200A2830
                                                                                          A29.
     pdodl=o
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 3 of 75




     19.M aine.LD1609 sponsored by Rep.Sampson (R)-provided by DeFactoAttorneys
     General-atthe 2021 legislative session:
     h% s://1e2iscan.coA E/texG D 1609/2021
     To be introduced atthe 2022 legislative session by Rep.Sam pson asfollow s:
     h% s'
         .//-   .&opbox.co* s/x?'1
                                 '2kpbtktkkrsf/20220
                                                   %20M a1
                                                         'neOA20StopO
                                                                    A20Soc1
                                                                          'al0
                                                                             A20M ed1
                                                                                    'aO%20
     CensorshipoAzoA ct.pdo dl=o
     20.M aryland.HB1314 sponsored byDel.Adam s(R)-providedby DeFactoAttorneys
     General-atthe 2021 legislative session:
     he s://legiscan.coA   D/texfHBl3l4/zozl
     To be introduced atthe 2022 legislative session by D el.Adam s asfollow s:
     he s://-    .e oobox.coe s/nshlgl's3dB w ns/zozz% zoM aw land% zostoo% zosocial% zoM edia
     % zoccnsorship% zoAct.pdo dl=o
     21. M assachusetts. To be introduced asfollow satthe 2022 legislative session:
     h% s'
         .//-    .& opbox.co* s/> 2ubrqeo5eA6k20220%20M assachuseûs0
                                                                   %20Stop0
                                                                          % 20Soc1
                                                                                 'al0%20M
     ediao
         A zocensorshipolzoA ct.pdp.dl=o
     22. M ichigan. To be introduced asfollows atthe 2022 legislative session:
     h% s://- .droobox.co* s/n31an0uw23re37f2022% 20M ichigan% 20Stoo% 20Social% 20M edia
     % zocensorshio% zoA ct% zoFinal% zoam ene ent.ododl=o
     23. M innesota. To be introduced asfollow satthe 2022 legislative session:
     he sr//- .dropbox.coe s/7zw gqy8l   'a 48Mi/zozz% zoM innesota% zostop% zosocial% zoM edia
     o
     A zocensorshl'poAzoA ctoAzoAm endedoAzofnal.pdo dl=o
     24.M ississippi:SB 2617 sponsored by Sen.Hill(R)-providedby DeFactoAttorneys
     General-atthe2021legislative session:
     h% s://1egiscan.co* M S/texfSB2617/2021
     To be introduced as follow satthe 2022 legislative session:
     he s://- ./ opbox.coe s/v l    'n7eansb37ozw/M ississipoi% zostoo% zosocial% zoM edia% zoc
     ensorship% zoA ct.pdo dl=o
     25.M issouri.HB 482sponsoredbyRep.Coldman (R)-providedbyDeFactoAttorneys
     General-atthe2021legislative session:
     h% s://1egiscan.co%   O+i1FHB482/2021
     To be introduced asfollow satthe 2022 legislative session:
     h% s://-    .dropbox.co* s/2h?'5e2v1yro8m39/2022@
                                                     A 20M issou60A20Stop0
                                                                         A20Socia1OA20M edia
     % zocensorshio% zoA ct.ododl=o
     26.M ontana.To be introduced as follow satthe 2023 legislative session:
     h% s://- .dropbox.com /s/n> z360Q dik04i 2023% 20M ON TANA % 20STOP% 20SOCIAL% 2
     OM EDG OAZOCEN SORSH IPOAZOA CTO     A ZOV EN DED O  A ZOFW M .PdOdI=O
     27. Nebraska.LB621sponsored by Sen.CurtFriesen (R)-providedby DeFactoAttorneys
     General-atthe 2021 legislative session:
     he s://legiscan.coG E/texfLB6zl/zoz1
     To be introduced asfollows atthe 2023 legislative session:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 4 of 75




     htps://-    .&oobox.co* s/4s6wsko5dw9su1
                                            '4/2022% 20Nebraska%20%20Stop% 20Socia1% 20
     M edia% 20Censorship% 20Act% 20FIN AL.odOdl=0
     28. N evada:To be introduced asfollowsatthe 2023 legislative session:
     29.New Hampshire.HB133 sponsored by Rep.Plett(R)-providedby DeFactoAttorneys
     General-atthe 2021 legislative session:
     he s'
         .//legl
               'scan.coG H/texfHB 133/2021
     To be introduced asfollowsatthe2022 legislative session:
     he s://ww ./ opbox.coe s+ ilwhe l
                                     'f4cfxui/zozzo
                                                  lzoNewo
                                                        lzoHampshireoAzostopoAzosocial
     % zoM ediah4zocensorshio% zoA ct.odo dl=o
     30. N ew Jersey.A578 spongored by A sm .Auth -provided by De Facto AtlorneysGeneral-at
     the 2021 legislative session:
     ht* s://1e2iscan.coG J/texVA578/2020
     To be introduced asfollow satthe 2022 legislative session:
     he s' .//ww .l opbox.coe s/pktzwqtqx8mwpl  -'bm ewoAzolerseyoAzostopo /azosocl
                                                                                  'aloAzoM edl
                                                                                             'ao
                                                                                               l
     zocensorshipoAzoAct.pdf?   .d1=0
     31. New M exico. To be introduced as follow satthe 2022 legislative session:
     h% s://- .dronbox.co* s/3n'kno4547telvr/2022% 20New % 20M exico% 20Stoo% 20Socia1% 20
     M edia% 20Censorshio% 20A ct% 20A M END ED.odOdl=0
     32. New York. To be introduced asfollow s atthe 2022 legislative session:
     h% s://- .& opbox.co* s/fretoaaR> 7108z/2022% 20N ew%a20York% 20Stop% 20Social% 20M
     ed1'a0A20Censorsh1 'p0A20A ct0A20Fm AL0A20AM EN DED 0   A 20.pdO dl=0
      33. N orth Carolina. 5497 sponsored by Sen.A lexander -provided by D eFacto Attorneys
     General-atthe2021legislative session:
     h% s://1egiscan.co* C/texfS497/2021
     34. N orth Dakota.H B1144 sponsored by R ep.K ading.-provided by ProfessorH amburger-
     atthe2021 legislativesession:
     httpsr//leziscan.comm D/text/1144/2021
     To be introduced asfollows atthe2022 legislative session by Rep.Jones:
     he s'
         .//ww ./ opbox.coe s/l
                              'wl-
                                 sbleyvl
                                       '8zws/
                                            '2022@
                                                 A 20Nohh0A20Dakota@A20StopO%20Soc1
                                                                                  'a10A2
     oM edl
          'aO
            A zocensorsahipoAzoA ct.pdp.d1=0
     35. O hio. To be introduced asfollows atthe 2022 legislative session:
     h% s://-   .dropbox.co* s/vziri2z6e80eer4/20220
                                                   A20New0
                                                         A20Ohio%a20Stop%o20Socia10
                                                                                  %20M e
     dia% zocensorshio% zoAct% zoFinal.odo dl=o
     36. O klahom a. 58383 sponsored by Sen.Standridge -provided by D eFacto Attorneys
     General-atthe 2021legislative session:
     h% s.//1eg1
               'scan.co* Or texfSB383/202l
     To be introduced asfollowsatthe2022 legislative session:
     h% s://-   .& opbox.co* s/l50i8fe4z7qu xb/20220%20Oklahom a0
                                                                A20Stop0
                                                                       A20Socia10%20M edi
     a0%20Censorship0A20Act% 20FlNA L%o20A M END ED.pdOd1=0
     37. O regon. To be introduced as follow satthe 2022 legislative session by Rep.Leif:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 5 of 75




     h% s://- .& opbox.co* s/4k0sm 4l    '5o0iub68/2022% 20Ore2on% 20Stop% 20Social% 20M edia%
     20Censorshio% 20A ct% 20Fm AL% 20A M EN D ED.pdO d1=0
     38. Pennsylvania.58604 sponsored by Sen.M astriano -provided by D e Facto Atlorneys
     G eneral-atthe 2021 legislative session:
     h% s'
         .//1eg1
               'scan.co* N texFSB604/2021
      39. RhodeIsland.115564sponsored byVella-W ilkinson (1))-providedbyDeFacto
     AtlorneysG eneral-atthe2021 legislative session:
     h% s://-    .& opbox.co* sAnk11ybi+0bgk8/20220%20M ode0
                                                           %201s1and0%20Stop0
                                                                            %20Social0
                                                                                     %2
     oM edia% zocensorshio.odo dl=o
     40.South Carolina.113450sponsoredbyRep.Burns(R)-providedbyDeFactoAtlomeys
     G eneral-atthe 2021 legislative session:
     h% s://1e2iscan.co* SC/texO 3450/2021
     To be introduced asfollows atthe 2022 legislative session:
     h% s'
         .//-    .& opbox.co* s/73d6& l1hwr204F20220A20South0
                                                            %20Caro11
                                                                    'na0A20StopO
                                                                               %20Soc1
                                                                                     'a1
     0A20M edia0%20Censorship0%20A ctOA20Consolidated0A200
                                                         A 2820
                                                              % 29.pdF.d1=0
     41. South D akota. 1181223 sponsored by Rep.Jensen -provided by De Facto A ttorneys
     G eneral-atthe 2021 legislative session:
     h% s://legiscan.co* SD+i1l/HB1223/2021
     To be introduced asfollow satthe 2022 legislative session:
     h% s://- .& oobox.co* s/7bnc81    'W 50% zbi 2022% 20South% 20D akota% 20Stoo% 20Social% 2
     oM edl'aeAzocensorshl'pg
                            A zoA ct.pdo dl=o
     42. Tennessee. To be introduced asfollow satthe 2022 legislative session:
     he s://-   .&opbox.coe s/ylrlbiul
                                     'fsawlep/zozzo
                                                  AzoTeM esseeOAzostopo
                                                                      Azosocialo
                                                                               AzoM edia
     @
     /o20Censorship0 A 20bill0A2008590
                                     A 20am endedO
                                                 % 20Fm A L0
                                                           A 20.pd0 dl=0
     43. Texas.SB12 sponsored by Sen.H ughes -provided by De Facto AttorneysGeneral-atthe
     2021 legislative session:
     he s://- ./ opbox.coe s/upec w suspn6zfc/zozz% zoTexas% zostoo% zosocial% zoM edia% z
     Ocensorshl'poAzoAct.pdo dl=o
     44.Utah.58228 sponsored by Sen.M cK ell -provided by De Facto AttonwysG eneral-atthe
     2021 legislative session:
     h% s://legiscan.co< T/texfSB0228/2021
     To be introduced asfollows atthe2022 legislative session:
     h% s://- .& oobox.co* s/6a 60b2iud5xo* 2022% 20Utah% 20Stoo% 20Socia1% 20M edia% 20
     Censorship% 20A ct% 20AM EN D ED% 20FW AL.pdO d1=0
     45. Verm ont.To beintroduced asfollow satthe 2022 legislative session:
     h% s'
         .//w> .&opbox.co* s> 6ok5u8o11* 20210
                                             A20Ve= ont0
                                                       A20Stop0%20Soc1
                                                                     'al0A20M ed1
                                                                                'a
     OA20Censorsh1'pO
                    A 20A ctO%20Fm AL0 % 20.pdO d1=0
     46. Virginia.To be introduced asfollow satthe 2022 legislativc session by D elegateByron:
     h% s://- .& opbox.co* s/% bibg9oe9r6st3/20220   A 20Virqinia0% 20Stop0%20Socia10%20M edia0A
     20Censorship% 20Act% 20% 281% 29.pdO d1=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 6 of 75




     47.W ashington.To be introduced asfollow satthe 2022 legislative session:
     he s://- .e oobox.com /s/x3tie83nsl  'dhroo/zozz% zoW ashind on% zostoob zosocial% zoM edi
     a% 20Censorshio% 20Act% 20Fm AL.odO d1=0
     48. W estV irginia.To be introduced asfollowsatthe 2022 legislative session by SenA zinger:
     he s.
         '//-   .dropbox.coe s/6ti mxloznwsl
                                           'gl'Y esto
                                                    Azovl
                                                        'rgl
                                                           'nl
                                                             'aoAzostopo
                                                                       Azosocl
                                                                             'aloAzoM edl
                                                                                        'aoA
     zocensorshl
               'poAzoAct.pdo dl=o
     49.W isconsin. To be introduced asfollow satthe 2022 legislative session:
     htms://-   ./opbox.coe s/pt8vggsuwbip'el/zozzoAzoW isconsinoAzostop/
                                                                        AzosocialoAzoM edia
     b zocensorship% zoAct.ododl=o
     50. W yom ing. SF0100 sponsored by Sen.Steinm etz -provided by ProfessorHam burger-at
     the2021 legislative session:
     httrs://le/iscan.co      /text/SF0100/11 2339364/W v0m 111M-202l-sFoloo-EnRrrossed.pdf
     To be introduced as follow satthe 2022 legislative session:
     h% s'
         ,//w> .&opbox.co* s/m& 58wy4wsuvh91/20220/o20W yoml
                                                           'ngOA20Stop0
                                                                      A20Soc1
                                                                            'a10%20M e
     dia% zocensorship% zoA ct.pdodl=o
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 7 of 75




                                         APPEN DIX B

            TheAm ended version ofHB 33 -the Stop SocialM edia Censorship ActForFlorida



                                  S         F        P                   T         S

     HB

                                         to be entitled
     An act relating to social media websites; providing a short title;
     prov iding definitions; providing that the owner or operator of a
     social media website is subject to a private right of action by
     certain social media web site users in this state under certain
     conditions; providing for damages; authorizing the award of
                               and costs; prohib iting a social m edia
     website from u sing hate speech as
     General to b ring
     providing exceptions for the deletion or censorship of                      types
     of speech ; provides for fines by the secretary of state; p rovides for
     severability; prov iding an effective date .


          WHEREAS, the Communications Decency Act was created to
     protect decent speech,           deceptive trade practices, and
          WHEREAS, repealing section 230 of the Communications
     Decency Act      the federal level is unnecessary because
     already includes a state-law exemption and the Stop Social Media
     Censorship Act was crafted to               squarely in the state-law
     exemption of section 230 to cure abuses of section 230
     protect the consumers                state, and
          WHEREAS, contract law is a
     citizen of this state signs up to use certain social media
                                                 contract, and
          WHEREAS, this state has a compelling interest in holding
     certain social media websites to higher standards for having
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 8 of 75




     substantially created a digital public                          fraud,
     false actvertising,         deceptive trade practices,
           WHEREAS,                          websites have engaged in the
     greatest bait and switch of a11 times by marketing themselves as
            fair, and open to           ideas to induce
     then prov e otherw ise at great expense
     integrity,
           WHEREA S, breach o f contract , false
     unfair dealing, fraudulent inducement, and deceptive trade
     p ract ices         p rotected fo rm s of sp eech for pu rpo se of
                                                                    the
     Con st itution of th is state ,
           WHEREA S,
     reached critical mass, and they did it through fraud, false
     advertising,                                         at great expense
                                  welfare o f consume rs            state ,
     while making                         others to compete         them ,
           WHEREAS,         state has an interest         helping its citizens
     enjoy their free exercise rights in certain semi-public forums
     commonly used          religious                            regardless of
                                               organizat ion        ascrib e to,


           WHEREAS,                     generally opposed to
     censorship unless the content is injurious to children or
     p romotes                               then does         state accep t
     limited censorship , and
           WHEREA S, this        is not in tended to app ly         website
                              comments p osted by m embe rs of the general
     public in response to material published by the website's owner,
     NOW THEREFORE ,

     Be It Ertacted by the Legislature of the State of Florida :
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 9 of 75




              Section 1. This act mav be cited as the ''Stop Social Media
     Censorshin Act .''

              Section       This section is intended to create a statute
     that rarallels the sririt of 47 U .S.C . $ 23O that falls within
     the state 1aw exemption unde r 47 U .S .C . ç 230 (e 1 (3) and create a
     civil riqht of action that will deter the followinq :
              (1J   Deceotive trade rractices;
              (2)   False advertisinq;
              (3J Breach of contract ;
              (4J   Bad fa ith ;
              (5) Unfair dealinc ;
              (6)   Fraudulent inducement ; and
              (7) The stifling of political and religious speech in the
     modern-dav dicital public square cultivated bv social media
     websites that have achieved critical mass throuch fraud .

           Section 3.       Social media website speech; cause of action;
     oenalties.-

              (l)   As used in this section, the term :
              (a)   ''Alqorithm'' means a set of instructions desiqned to
     perform a srecific task .
              (b)   ''Hate speech'' means a phrase concerninq content that
     an individual finds offensive based on his or her personal moral
     code .
              (c)   ''Obscene'' means that an averaqe person. apnlvinq
     contemrorarv communitv standards, would find that. taken as a
     whole , the dom inant theme of the material anreals to prurient
     interests.
              (d)   ''Political speech'' means speech relating to the state ,
     qovernment, bodv politic, or public administration as it relates
     to covernmental oolicvmakinc. The term includes sreech bv the
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 10 of 75




      qovernment or a candidate for office and anv discussion of
      socia l issues . The term does not include speech concernin? the
              -                                 -



      adm in istration, law , or c ivil aspe cts of qove rnment .
            (e )    ''Reliaious speech '' m ean s a set of unp roven an swers ,
      truth claims, faith-based assumptions, and naked assertions that
      attempt to explain such qreater questions created, what
      constitutes richt and wrong what harpens after death .
            (f)     ''Social media website'':
             1. Means an Internet website or arrlication that enables
      users to communicate with each other by posting information,
      comments, messaqes, or imaqes and that meets a1l of the
      followinc reuuirements :
           i.      Is open to the public .
           ii.     Has more than 75 million subscribers with personal
      user profiles .
           iis.      From its inception, has not been specificallv
      affiliated with anv one relicion or rolitical rartv.
           iv .     Provides a means for the website 's users to report
      obscene materials and has in rlace procedures for evaluatina
      those reports and removing obscene material; and
           v . Allows for subscribers to siqn up for a personal user
      orofile raae or account where beliefs and rreferences can be
      expressed bv the user.
            2. The term does not include a website that merelv permits
      membe rs of th e general rub lic to ro st comm en ts on content
      published bv the owner of the website .
            (q)     nUser profile'' means a collection of settinls and
      information associated with a user or subscriber who signs up
      for an account made available bv a social media website . Such
      accounts often include the explicit digital rerresentation of
      the identitv of the user or subscriber with respect to the
      oreratinq environment of a social media website. Such accounts
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 11 of 75




     often associate characteristics with a user or subscriber, which
     mav heln in ascertaininc the interactive behavior of the user
     alonc with their personal preferences and beliefs.
           (2) (a)     The owner or operator of a social media website who
     contracts with a social media website user in this state is
     subn'ect to a private riqht of action bv such user if the social
     media website purroselv :
           1.      Deletes or censors the user's religious speech or
     political speech; or
           2 . Uses an algorithm to disfavor or censure the user fs
     reliqious speech or political speech .
            (b )    A social media website user may be awarded a11 of the
     fo llowing damage s under th is sect ion :
           1. Up to $75,000 in statutorv damales .
           2.      A ctu al damace s .
           3. If aqlravatinq factors are present, runitive damaqes.
           4.      Other forms of eguitable relief.
            (c)     The prevailing party in a cause of action under this
     section mav be awarded costs and reasonable attornev fees.
            (d)     A social media website that restores from deletion or
     removes the censorinq of a social media website user 's speech in
     a reasonable amount of time mav use that fact to mitiqate anv
     dam age s .
            (3)     A social media website mav not use the social media
     website user's alleged hate speech as a basis for Justification
     or defense of the social media website 's actions at trial .
            (4)     The Attornev General mav also brinc a civil cause of
     action under this section on behalf of a social media website
     user who resides in this state and whose reliqious speech or
     political speech has been censored by a social media website.
            (5) This section does not applv to anv of the followinq:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 12 of 75




            (a)    A social media website that deletes or censors a
      soc ia l m edia web site u ser 's sr ee ch or th at u ses an alco rithm to
      d isfavor or censure speech th at :
            1.    Calls for immediate acts of violence;
            2.    Is obscene, lewd, lascivious. filthy or pornograrhic in
      nature ;
            3.    Is the result of orerational error;
            4.    Is the result of a court order;
            5.    Comes from an inauthentic source or involves false
      oersonat ion ;
            6.    Entices criminal conduct;
            7.    Involves minors bullvina minors;
            8.    Constitutes trademark or copyright. infringement;
            9.    Is excessivelv v iolent ; and
           l0. Constitutes harassinc sram of the commercial. not
      reliqious or political, nature .
           (b) A social media website user 's censorin? of another
      social media website user 's soeech .
            (6J   Only users who are 18 vears of age or older have
      standinq to seek enforcement of this section .
            Section 4. The Secretarv of State mav:
            (1)    Issue a fine in one of the follow ing am ounts if the
      Secretarv of State finds that the social media website has
      engaged in deplatforming or shadowbanning a political candidate
      seekinq office in Connecticut in violation of this act:
            (a)    lf the candidate is seekina Statewide office, ur to
      $100,000 rer dav of the violation;
            (b)   For a11 other candidates, ur to $10,000 per dav of the
      violation; and
            (2) Disclose a social media companv's alqorithmic bias for
      or aqainst a political candidate seekinc Statewide office under
      subsection (1) of this section as a campaign contribution .
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 13 of 75




           Section 5 .   If anv section in this act or anv part of anv
     section is declared invalid or unconstitutional, the declaration
     shall not affect the validitv or constitutionalitv of the
     remaininq portions.
           Section 6 . This act shall take effect July 1r 2021.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 14 of 75
   Case 1:21-cv-22577-DPG Document1 Entered on FLSD Docket07/20/2021 Page 1 Of145
                                                     )
                                       '
                                                                                                     1
                          #, jj-fcts-/.    .




                     IN TH E UNITED STATES DISTRICT COU RT FO R THE SO UTHER N
                              DISTRICT O F FLO RIDA M IAM IDIW SIO N

        ChrisSevier,DE FACTO ATTO RNEY S
        G ENERA L,John G unter,SPECG L
        FO RCES O F LIBERTY,R ichard
        Penkoski,W ARRIORS FO R CH RIST
                                                         COM PLAm T FOR D ECLAM TORY
                                                         RELIEF Ar m JUNCTIVE RELIEF
        PlaintiFs.

              M                                                             FILED BY            ' D.C.
        M errick G arland,IN H lS O FFICIA L
        CAPACITY O F TH E U NITED STATES,                                         JUL 22 2221
        Ron Desantis,IN H IS OFFIC IA L
        CAPACITY AS TH E G OV ERNO R O F                                          ktzkk'tlN pd  fx
                                                                                    o o,cl.w ....,
        FLO RIDA

               Defendants.

                                       O RIG IN AI,CO M PLM NT
        WhattheACLU startedin RenoAmerican CivilLiberties Union'521U.S.844 (19973,weintend
                          toAnishandperfect.-DeFactoAttorneysGeneral
                            Understanding the Stop SocialM edia Censorship Act
                            https.
                                 .
                                 //www.voutube.coms atch. ?vucccoAA teM

                                   httn.
                                       '//www.snecialforce-%oniberw.com/

              l.Thisisanactionfordeclaratoryandinjunctivereliefthatchallengesthesolesurviving
       provisionsofthe''CommunicationsDecencyActof1996*,47U.S.C.j230et.seq-,l(hereinaher
       referredtoas''Section230'')fornamely violatingthePetitionandAccessClauseoftheFirst
       Am endmentofthe U nited StatesConstim tion,aswellastht Free Speech,Free Exercist and

       EstablishmentClauses. n e Plaintifrsattack this issue from adifrerentangle than the Trum p


              'In 1996,CongresspassedtheCommunicationsDecencyActof1996,whichamended
       theTelecommunicationsActof1934with Section 230(c),intendlng topromotethegrowth and
       developm entofInternetplatform s,aswellasto protectagainstthe eansm ission ofobscene
       m aterialsoverthe Internetto children.Section 230 isvague and notthe leastrestrictive meansto
       fulfillany interestsasserted by thegovem ment.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 15 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 2 of 145

                                                                                                          2

       Plaintifl-
                s.'Congress,notTwitter, Facebook,orYoutube,made Section 230.Ifa Iitigantwantsto

       have acourtstrike down one ofCongress'slaws,the properparty to sue in m ostcases isthe

       chiefenforcerofCongress'sIaws.the United StatesAttom ey General. n atisw hattheACLU

       did in getting allofthe othersectionsofthe Comm unicationsDecencyActstruck down in Reno

       AmericanCivilLibertiesUnion,52lU.S.844 (1997).Thatiswhatthe PlaintiFshavedonehere.
                  In view ofa recentdecision in Netchoice, LLC etal.,v.M oody et.al.

       4:21cv220-RH-MAF(N.D.F.L 202lIIDE 113)and in othercases,thereareonlytwo
       intellectually honestoutcomesthatthis Courtcan render. Option one:thisCourtcould Gnd that

       .tcongress...matdle(a)law...abridging...therightkofthePlaintiffs)topetitiontheGovernment
       fora redressofgrievances''in violation ofthe FirstAm endmentofthe United States

       Constitution.when itmade Section 230.Option two, thisCourtcould declare thatFlorida can,

       should,ormustenactanarrowlytailored law,liketheamendedversionHB 33 (referredto
       hereinafterastheStopSocialMediaCensorshipAct)by Sen.Grutersand Rep.Sabatinithatwas
       painstakingly crafted to fallsquarely w ithin the state-law exem ption, so thatthe Plaintiffsand

       otherFloridiansaforthe firsttime,can legitimately seek redress fortheirgrievancesagainst

       socialmediawebsites3thatacted inbadfaithin intlictingpersonalinjuryonprofileusers
       7See Trump v. Twitter,1:
                              21-cv-22441(S.D.F.L.2021). Trump u Facebook,l:21-:v-22440
       (S.D.F.L.2021),and Trump etalM YouTube.LLC,):21-cv-22445-KM51(S.D.F.L.2021)
       3Forpum osesofthiscom plaintt*socialm edia websites''referto Facebook, Tw itter,Youtube.''
       The am ended version ofHB 33 definessocialm ediawebsitesasfollow s'      .

        ''Socialm edia website'''
                1.M eansan Internetwebsite orapplication thatenablesusersto com municatew ith each
       otherbv nostinc inform ation.comm ents.m essazes.orimacesand thatm eetsalIofthe followinz
       reouirem ents:
               1 lsopen to thepublic.
               11. Hasm ore than 75 m illion subscriberswith personaluserprofiles.
               1i-
                 l. From itsinception.hasnotbeen svecifjcally afliliated with any one religion or
       roliticalnartv.
               iv. Providesa meansforthewebsite'susersto reoortobscene m aterialsand hasin place
       Proceduresforevaluating thoKe reportqand removing obscene msterial!and
               v.A llowsforsubscribersto sign up fora personaluserprofilepage oraccountwhere
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 16 of 75
    Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 3 of145




        tbrough fraud,breach,and otherdeceptive trade practices. Socialmedi
                                                                          awebsitesinjuredthe
        PlaintiFsby falsely m arketing them selvesasa place where the Plaintilswere free to exchange

        theirpoliticaland religiousview s.Afterinducing the PlaintiFsto create and investheavily in

        theiruserprosleson socialm edia webistesthatm arketed themselves as glorititd digitalbulletin

        boardsthatwereneutralon religiousand politicalexpression. the socialmedia websites

        arbitrarily shifted theirstandardsand w ere no longerneutraltowardsreligiousand political

        speech,engaging in self-help reprisalactions.n e socialmedia websiteschanged the dealterm s

        in bad faith afterhaving reached criticalmassand having successfully created a monopoly on the

        digitalpublic squareto the shock and awe ofuserslike thePlaintifrs. n e bad faith censorship in

        the wake ofarbitrary shiûing stlndardsthatwere designed to elevate the religion ofSecular

        Ilumanism overnon-religion and otherreligionshaseconomicallyandemotionally injuredthe
        Plaintifs.4 Socialm edia websiteshave been perm itted to getaway w ith these consumer

        protection violations because ofa Congressionalaction in m aking Section 230.

               3.lndetenniningthetrajectoryoftheFirstAmendmentoftheUnitedStates
        Constim tion.the public'sinterestw ould likely bestbe served ifthe Courtgoeswith the second

       optionpresented.Accordingly,thePlaintifrsplead inthealtemativelyunderFRCP 8(e)(2)and
       demand thatifthe CourtfindsthatSection 230 doesnotviolate the FirstAm endm entbecause

       Congressincludedan escapehatch undersubsection (e)subparagraph(3)(referredto asthe
       state-law exemption),thattheCourtshould:
       beliefsand Dreferencescan be exoressed bv theuser.
               2.n e term doesnotinclude a website thatmerely perm itsm em % rsofthe generalpublic
       to N stcom m tntson contentpublished by the ownerofthe websitt.
               4In thiscase,the PlaintiFsseek a legalpath so thatsocialmedia wtbsitesthatwerenever
       am liated w ith a religiousinstim tion orpoliticalparty from theirinception w illbe forced to keep
       theirprom isesto consumersto rem ain neutralon politicaland religiousspeech. Socialm edia
       websitesthathave lessthan 75,000,000 subscribersorthatm ade itclearupfrontto consum ers
       thatthey weream liated w ith a specific religiousorganization orpoliticalparty arenotofconcem
       to the Plaintifrsin thisaction.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 17 of 75




  Case 1:2l-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 4 of 145

                                                                                                    4


             (a)declarethattheStatcofFloridashould haveenactedtheamcndedvcrsionofHB 33
      and notthecom paratively disastrous587072 5thatsuffkrs from the Constitutionalconcerns

      describedbythecourtinh'
                            etchoice,LLC etal.,v.M oody et.al.4:2lcv220-R1I-MAF (N.D.F.L

      202lIIDE 113),
                   .
             (b)declarethatifFloridaorany otherstateweretoenacttheStop SocialM edia
      CcnsorshipActthatthcsutute would notbe preempted underScction 230 and because it

       narrowly fallssquarely withinthestate-law exemptionundersubsection (e)subparagraph(3)of

       Section 230;
              (c)am nnativelyorderanddirectGovernorDesantistocallaspecialsessionpursuantto
       Article 111,Section 3 ofthe Florida Constitution in step with hisoath ofofrice underClause 3 of

       Article VIoftheU nited StatesConstitution to enactthe Stop SocialM edia CensorshipActto
       cure constitutionaldefectsof587072 in vicw ofthe decision in Netchoice,I.LC etal.,v.M oody

       et.al.4:2lcv220-RH-M AF (N.D.F.L202lIIDE 1l3)so thatthePlaintiffscan finally havethe
       actualabilityto properly petitionthccourtsofcompetentjurisdiction tbrredressagainst
       deceptive socialmedia websitesthatdefrauded and dehumanized them .
              (d)declarethatthePlaintifrscould bring alawsuitunderj501.2041againstsocialmedia
        wcbsitesthathavevictimized them andthatj50I.2041would notbeautomaticallypreemptcd
        bySection230,eventhough j50l.
                                    2041ispoorly written incomparisontotheStopSocial

        M edia CenosrshipAct.
                                          NATURE O F TH E CASE
               4.Thiscase createsa binary thatasks fbra logically consistentoutcom e by theJudicial

        branch,who istasked with theobligation to intem retSection 230.the Stop SocialM edia


        5 587072isthebillenacted onM ay24,202lby GovernorDesantis,which created j106.072,j
        287.137,and j50l.204.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 18 of 75
   Case l:2l-cv-22577-DPG Document1 Entered on FLSD Docket07/20/2021 Page 3 of145


                                                                                                     3


       throughfraud,breach,andotherdeceptivetradepractices.Socialmediawebsitesinjuredthe
       PlaintiFsby falsely marketing them selvesasa placew herethe Plainti/sw ere freeto exchange

       theirpoliticaland religiousviews.Afterinducing the Plainti/sto create and investheavily in

       theiruserprosleson socialm edia webistesthatm arketed them selvesasglorified digitalbulletin

       boardsthatwereneutralon religiousand politicalexpression.the socialm edia websites

       arbitrarily shifted theirstandardsand w ere no longerneutraltowardsreligiousand political

       speech.engaging in self-help reprisalactions.n e socialm edia websiteschanged the dealterm s

       in bad faith afterhaving reached criticalm assand having successfully created a monopoly on the

       digitalpublic square to theshock and awe ofuserslikethe Plaintifrs.Thebad faith censorship in

       the wake ofarbitrary shifting standardsthatwere designed to elevatethe religion ofSecular

       Idumanism overnon-religionandotherreligionshaseconomicallyandemotionally injuredthe
       PlaintiFs.4 Socialmedia websiteshave been perm itted to getaway withthese consumer

       protection violationsbecause ofaCongressionalaction in m aking Section 230.

              3.IndetenniningthetrajectoryoftheFirstAmendmentoftheUnitedStates
       Constitution,the public'sinterestw ould likely bestbe served ifthe Courtgoeswith the second

       optionpresented.Accordingly,thePlaintifrspleadinthealtematively tmderFRCP 8(e)(2)and
       demand thatifthe CourtfindsthatSection 230 doesnotviolate the FirstAm endmentbecause

       Congressincludedan escapehatchundersubsection (e)subparagraph(3)(referredto asthe
       state-law exemption),thattheCourtshould:
       beliefsand preferencescan be exoressed bv theuser.
               2.n e term doesnotincludea website thatm erely perm itsmem / rsofthe generalpublic
       to & stcom mentson contentpublished by the ow nerofthe website.
               4ln thiscase,the PlaintiFs seek a legalpath so thatsocialm ediawebsitesthatwere never
       am liated w ith a religiousinstimtion orpoliticalparty from theirinctption willbeforced to keep
       theirprom isesto consum ersto remain ntutralon politicaland religiousspetch.Socialmedia
       websitesthathave lessthan 75.000,000 subscribersorthatmade itclearupfrontto consumers
       thatthey were am liated w ith a specisc religiousorganization orpoliticalparty are notofconcem
       to the Plaintifrsin thisaction.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 19 of 75
   C ase 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 4 of145

                                                                                                     4


              (a)declarethattheStateofFloridashouldhaveenacted theamcndedvcrsionofHB 33
       and notthc com paratively disastrous587072 6thatsuflkrsfrom the Constitutionalconcerns

       describedbythecourtinNetchoice,ffC etal.,v.M oody et.al.4:2lcv220-R1l-M AF (N.D.F.L
       2021IIDE 113);
              (b)dtclartthatifFloridaorany otherstateweretoenacttheStopSocialM cdia
       Ccnsorship Actthatthe statute would notbe preempted underSection 230 and because it

       narrowly fallssquarely withinthcstate-law exemptionundersubsection(e)subparagraph(3)of
       Section 230;

              (c)am rmativelyorderanddirectGovernorDesantisto callaspecialsessionpursuantto
       Article 111.Section 3 ofthe Florida Constitution in step with hisoath ofoffice underClause 3 of

       ArticleV Iofthe United StatesConstitution to enactthe Stop SocialM ediaCensorshipActto

       cure constitutionaldefectsof587072 in vicw ofthe decision in Netchoice,L1.C etaI.,M M oody

       et.al.4:2lcv220-R11-M AF (N.D.F.L 2021IIDE 1I3)so thatthePlaintiffscanfinallyhavethe
       actualabilityto properly petitionthecourtsofcompetentjurisdiction forredressagainst
       deceptive socialmedia websitesthatdcfrauded and dehum anized them .

              (djdeclarethatthePlaintiffscouldbringa lawsuitunderj 50l.2041againstsocialmcdia
       websitesthathavevictimized them andthatj50l.204lwouldnotbeautomaticallypreempted
       by Section230,cventhough j50l.204lispoorlywritten incomparisontotheStopSocial
       M edia Cenosrship Act.



              4.Thiscasecreatesa binary thatasksfora logically consistentoutcome by the Judicial

       branch,who istasked with thc obligation to intem retSection 230,the Stop SocialM edia


       5 587072 isthebillenacted onM ay 24,202lbyGovernorDesantis,whichcreated j106.072,j
       287.137,and j50I.204.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 20 of 75
   Case 1:21-cv-22577-DPG Document1 Entered on FLSD Docket07/20/2021 Page 5 of145

                                                                                                    5

      CensorshipAct,and 587072 in view ofthe doctrine ofpreemption created by the Supremacy

      Clause and the FirstA mendm entofthe United StatesConstitution.n e Plaintifrsneed

      responsivenessfrom the Courtand the Governorbecause they areconccrned aboutthe statute of

       lim itationsforthe kindsofcensorship they have experienced thathave been detailed by some

       media outletsin articlessuch as:

              (a)''FacebookContinuesCensorship Of WarriorsForChrisPagePastor5'
                                                                             zr
                                                                              #.
                                                                               ç''-
       Christian Post
               huos://- .christianpost.com/news/facebook-continucs-censorship-of-waciors-for-çhrl
                                                                                                's
       t-paze-oastor-savs.htm l
              (b)FacebookRemovesChristianPage'WarriorsforChrist'-ChristianHeadlines
              hups'
                  .//-    .ce l
                              'stl
                                 'anheadll
                                         'nes.com+ log/facebook-rem oves-chrl
                                                                            'stl
                                                                               'an-page-wacl
                                                                                           'ors-for-c
       hriqt-htm I
              (c) 'Tacebookshutsdown WarriorsforChristpage''-GellerReport
              httos://qellerreoort.com/zol8/ol/facebook-waal
                                                           'ors-chrl
                                                                   'st.htm l/
              (d) ELGU.VActivistsShutDown ChristianFacebookPage''-ChurchM ilitant
             https://- .churchm iliunt.coe newWadicle/zav-activisi-succeed-in-eeuing-ck istian-fa
                                              -


       cebook-paze-shut-dow n
              (e) ''FacebookFlnkçWarriorsForChristW/erIgnoring DeathThreatsToPaston&
                                                                                   $'
                                                                                    tz.v.
                                                                                        ç
       AngelIn Armor Pic Wo/l/e.vStandards''-Conservative Firing Line
             httpsl/conservativefirm
                                   ' gll
                                       'ne.coe facebook-yaA s-w aa'
                                                                  lon-chrl
                                                                         'st-l
                                                                             'gnorl
                                                                                  'ng-deai -O eats-
       pastor-says-ançel-a= or-oic-violates-su ndards/
               (9 'kFacebookCensorshtpofchristiansM US'FSTOP!Lawsuitxa#erwc-v/''-Counter
       Cultux M om
              huos://counterculturem om .coe facee ok-censorshin-of-ck istiM s-m ust-stoo-lawsuit-und
       erw av/
               (h) ''YoutubeCensorship:'WarriorsforChrist'ChannelDemonetized''-NationalFile
               haps.
                   '//natl
                         'onalsle.coe youtube-censorshl
                                                      'p-waal
                                                            'ors-for-chn'st-channel-dem onetl
                                                                                            'zei
               (i)''
                   fGBTActivistsTargetPastorwithDeath Threatsand FecesoveraFacebookEmoji''
       - CBN News
              https://www l.cbn.com/cbnnew s/us/zol7/l
                                                     'ulv/oastor-sent-death-te eats-feces-in-mail-for-
       opoosinz-this-emo'
                        li-on-facebook
               (j)'*pastorwhobannedrainbow#agemojifrom hisFacebookpageisforcedtojleeJ/er
       receiving death threats''-Christian FtWtz.p
               hups'
                   .//- .chrl  'stl
                                  'antoday.coe all'cle/pastor.who.bsnned-M l
                                                                           'nbow.mag.em ol
                                                                                         ''
                                                                                          l.gom -hl
                                                                                                  -s.fa
       cebook-pageais.forcedato.iee.aRer.receiving.death.O eatWl11157.htm
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 21 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 6 of145

                                                                                                        6

              5.n e ultimatt question raised by thisaction iswhatisthe bestsolution to thtongoing

        bi-partisanproblem ofsocialmediacensorship? Isit(a)dianexecutiveorderby thePresident?''
       or(b)çttohavethejudicialbranchdecreethatsocialmediawebsitesarequasi-statcactorsfor
        pumosesoftheFirstAmendment?''or (c)EtthestrikingdownSection230byjudcialaction
        underthepetition and accessclauseorthetotalrepealofSection 230 by Congressionalaction?''

       or(d)'itodonothing,allowingthestatusquoofbadfaith abusetocontinue?''.or(e)Sçtoallow
       censored litigantsto successfully bring a cause ofaction pursuantto a narrow ly tailored state

       statute,liketheSocialM ediaCensorshipAct,thatwillallow injuredconsumerstoholdsocial
       m edia websitesaccountable forhaving engaged in self-evidentunprotected harm fulformsof

       speech toinclude:(1)breachofconkact.(2)falseadvertising,(3)deceptivetradepractices,(4)
       badfaith,(5)unfairdealing,(6)unjustenrichmentand(7)fraudulentinducement?''The
       Plaintifrsbelievethatitwould Ix in the bestinterestofeveryone ifthe Courtresolved thatthe

       optimalsolutionto thisproblem isthetsfth option -option(e).Thisisbecausealreadybuiltinto
       section230isthet4state-law exemption''undersubsection(e)subparagraph (3).6 n efollowing
       coalition ofbi-padisan state legislaturesagreed thatthe 51 1option isthe bestand served asthe

       prim esponsnorofthe Stop SocialM edia Censorship Act?atthe2021 legislative session and

       have prom ised to introduce the billatthe 2022 Iegislative session.Here isthebreakdow n state

       by stateofthebilllanguage,billnum bers,and the nam e ofthe prim e sponsors:


              :W hen Congresspassed section 230they included exception provisionsforw hen a
       section 230 imm unity defense could notbe successfully invoked by an internetintermediary
       undersubsection (3).ThestateofFloridahastheauthorityto enacttheStop SocialMedia
       Censorship Actunderthe Tenth Am endmentofthe United StatesConstitution so thatFlorida
       citizensare protected.
       7A 1lofthese billswere assem bled by eitherDe Facto Attom eysGeneralorProfessorHam burger
       ofColumbia law school.
       hlps' .//- .law.colum bl
                              'a.edi sl
                                      'teg/defaulFGles/zozo-ozA sm burger- requme 5.30.19.pdf
       Them easuresare championed by theH eartland instituteofpolicy.httpg://w ww.heartland.org.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 22 of 75
  C ase 1:2l-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 7 of145




      l-A labam a -Drahed as followsforthe 2022 legislative session;
      hupq..//- .dropbox.com /s/m h0kpm l
                                        '#s9bk'
                                              lsp/2022@A 20ALA RA< * Zo20STOP@A20SOCIM @%2
      OM EDIA* A ZOCEN SORSO P@AZOO NDED@        A ZOFW A L.PdOdI=O
      2.Alaska.Drahed by SenatorSbowers(R)forintroductionatthe2022legislativesession:
      hûps'
          .//- .dropbox.co* s/ci7c8x9r10'
                                        1b55F 2022e
                                                  A 20Alaska*
                                                            A 20StopYo20Socl
                                                                           'a1@
                                                                              A 20M edia@
                                                                                        A2
      0CensorshiD% 20ActMo20A< N DED@A20Fm AL.odP.dl=0
      3wArizona.SB1428 sponsored by Sen.Townsend (R)-providedbyDeFactoAttorneys
      General-atthe2021 legislative session:
      hdps://leziscan.coe Az/texvsB l428/2021
      - Amended f or2022 legislative session to be introduced by Sen.Tow nsend:
      hhps'
          .//- .e opbox.coe s/7'   lo'lakb3z4to1eg/2022@ A 20Arl'zona*%20Stop@A20Soc1
                                                                                    'a1@%20M edm
                                                                                               '%
      zocensorshl 'p@AzoGnal.pdodl=o
       4.Arkansas. Drafted byChairman Sen.Clark (R)tobeintroducedatthe2023 legislative
       session;
       hups://- .dropbox.coe s/og8A ol lvzze v/zoz3@/qzoArkansastpzûstoo% zûsocial*/ozoM e-dia
       % 20CensorshioFo20Act% 20A< NDED% 20% 281Mo29.DdO dl=0
       5.California.Inreview by Sen.Grove(R)to beintroducedatthe2022 legislativesessionas
       follows:
       h/ps.'//- .dropbox.co* s+ 7n96pegG kgsw 3/2022@
                                                     A 20Ca1l
                                                            'fom l
                                                                 'a@
                                                                   % 20Stop@A20Soc'
                                                                                  lal@
                                                                                     A 20M ed1
                                                                                             '
       aFozocensorsh'
                    lp@/:zoAct.odp.dl=o
       6.Colorado.Tobe introducedby Rep.W illiams(R)atthe2022 legislativesessionasfollows:
        hlrs://- .droobox.coe s/tcc7uxddouw zs6f/zozzMozocolorado% zostoo*    A zosocl
                                                                                     'al@AzoM ed' la
       OAzocensorshiol zoAct% zoFinal.pdo dl=o
        7.Connecticut.To be introduced asfollowsatthe 2022 legislative session:
        https'
             .//- .dropbox.com/s/du xv7ohcusp '4'
                                                lp/zozzlAzoconnect' lcutl
                                                                        A zostopeAzosocl 'al@
                                                                                            A zoM ed
        1
        'a0
          A 20Censonh1'p@A20Act@A 20FW AL@A20AM Er ED.pdO dl=0
       #.Delaware.To be introduced by Sell.Richardson (R)atthe2022 legislativesession:
       hh5s'
           .//- .droobox.co* s/0x3avrs6964xy9& 2022@A20De1aware@
                                                               % 20Stop@
                                                                       % 20Socl
                                                                              'alMo20M ed1
                                                                                         'a
       Mqzocensorshl
                   'p% zoAct.ododl=o
       9.Florida.HB 33 sponsored byRep.Sabatini(R)-provided byDe Facto AttorneysGeneral-
       atthe 2021 legislative session :
       h=pK.
           '//1eg1
                 'scan.com/ L+ ' lll/H0033/2021
       To be introduced atthe 2022 legislative session asfollows:
       h=ps'
           .//-      .dropbox.co* s+65u> s2n#48U2022@420Flor'
                                                            lda@A20Stop@%20Soc1
                                                                              'al*
                                                                                 %20Medl
                                                                                       'a@
                                                                                         4
       20Censorsh1'o:
                    A 20Act@A20AM END ED.odOdl=0
       10. Cxeorgia.To beintroduced asfollow sattht 2022 ltgislative session:
       httos://www.droobox.çom /s/3glsacz72z3oek'
                                                l/2022@A20NeM A20Georgl    'aB
                                                                             A 20Stooe
                                                                                     /o20Socl
                                                                                            'ale/o2
       0M edia% 20Censorship'420ActMo20FINALFo20% 281% 29.odP?dl=0
       11.Hawaii.58357sponsored by Sen.Gabbard (D)-providedbyDeFactoAttorneysGeneral
       -   atthe 2021 legislative session:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 23 of 75
    C ase 1:21-ck-22577-DPG Docum ent 1 Entered on FLSD Docket07/20/2021 Page 8 of145

                                                                                                        8

       https'
            .//leeis
                   at-an.com /Hl/texvsB3s7/zoz1
       To be introduced atthc2022 Iegislativesession by Sen. Gabbard as follows:
       hups://- .dropbox.com/s/4dm od1< kD42aY 2022% 20Hawaii% 20StoD% 20Social% 20M edia%n     -   -

       zocensorshipl zoA ctvozo% z81% 29.DdOdl=0
        12.Idaho.110323 sponsored by Rep.Nichols(R)-providedby DeFactoAttomeysGeneral-
       atthe2021Iegislativc session:
       hœps'
           .//leg'
                 lscan.co* lD/texG 0323/202l
       To be introduced atthe 2022 legislative session by Rep. N icholsas follows:
       huos-
           e//ww .droobox.com/s/sm g7vlm pdrs36cg/2022Fa20ldaho*/o20Stope       % 20Socl
                                                                                       'al@
                                                                                          /o20M edl
                                                                                                  'a@A
       zocensorshio% zoAct.ododl=o
       13. Illinois.Drafted asfollowsforthc 2022 lcgislativcscssion:
       huos://- .dronboxpcom/s/tun4sxnl4r4hzkizozzl zolllinois% zostop% zosocial% zoM edia% z
       ocenqorship.pdodl=o
       14.Indiana:To be introduced atthe 2022 legislative session by Rep. Jacobs(R)asfoll ows:
       hlps'a//- .dropbox.com/s/laea6ssvko3' lsll
                                                '/zozzO/ozolndl
                                                              'anaOAzostop@A zosociallAzoM ediao
                                                                                               A zo
       Censorshl'otazoActtozo.ndo.dlro
       15.Iowa.HF171sponsored byRep.Salmon(R)-providedbyDeFactoAtlorneysGeneral-
       atthe 2021 legislative session:
       htlps://leciscan.com/lA/texe 171/202l
       To be introduced atthe 2022 legislative session by Rep. Salm on asfollow s:
       hups'-//- .dropbox.coe s/66e8hezcdou     - s'
                                                   !4/2022Q
                                                          A 20Iowa@/o20Stop@A20Soc'lal0%20M ed'
                                                                                              la9%20
       Censorshl  'p@
                    A 20Act9
                           A 20AM ENDED.pdOd1=0
       16. Kansas.HRAA'.;sponsored by Rep.Gaber(R)-provided by DeFactoAtlorneysGeneral.
       To be introduced by Rep.Garberatthe 2022 Iegislative session as follows:
       https://ww .droobox.com/s/6A nzcfozlr67gizozztazoKansaseAzostop% zosocialFozoM edl
                                                                                        'a% z
       ocensorshin% zoAct.ndodl=o
       17.Kentucky.SB111sponsored by Sen.M ills(R)-providedbyDeFactoAttorneysGeneral-
       atthe 2021legislative session:
       hlps'
           .//legl'scan.coe KY/tex/sB 1I1/202l
       To be introduced atthe 2022 legislative session by Sen. M illsas follows:
       hlps'
           .//- .droobox.com /s/tlr4kcpak lcIvc/2022@/o20Kentucky*     % 20Stop9%20Socl
                                                                                      'aleA20M ed1
                                                                                                 'aeA
       20Censors'hl 'p@420Act@%20Q
                                 A 281% 29.od0dl=0
       18.Louisiana.SB196 sponsored by Sen.M orris(R)-providedby DeFactoAttorneys
       Gcneral-atthe 202llegislative session:
       https://leziscan.corn/taY text/sB 196/2021
       To be introduced atthe 2022 legislative session by Sen. M orrisasfollows:
       https.
            .//- .dropbox.com/s/ooç'    lu7nout6np6G oul 'sl
                                                           'ana-zozl-SB l96-E'ngrossed*A200
                                                                                          A283@
                                                                                              A 29.
       pd0dl=0
       19.M aine.LD1609 sponsored by Rep.Sampson (R)-providedby DeFactoAttorneys
       General-atthe 2021legislativesession:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 24 of 75
  C ase 1:21-cv-22577-D PG Docum ent 1 Entered on FLSD Docket07/20/2021 Page 9 of145


                                                                                                   9


      hups'
          .//legl
                'scan.coA E/texA D 1609/2021
      To be introduced atthe 2022 lcgislative session by Rep.Sampson asfollow s:
      huos://- .droobox.coe s/x'   lizkpbtk o sf/zozzl zoM ainelozostoo% zosocial% zoM edia% zo
      Censorshin% zoActododl=o
          -     -   -          -


      20.M al land.10 1314sponsored by Del.Adams(R)-providedby DeFactoAttomeys
      General-atthe 202llegislative session:
      h=ps' .//leF1
                  'scan.co* D/texO B1314/2021
      To bc introduced atthe 2022 legislative session by De1.Adam sas follow s:
      hups' .//- .dropbox.coe s/nshlgl   's3dB vyns/zozzo/ozoM al landeAzostopeAzosocial/A zoM edl'a
      % zocensorship% zoAct.pdpodl=o
      21. M assachusetts. To be introduced asfollowsatthc 2022 lcgislativesession:
      hups:   //- .droobox.com/s/w zubrneoseû6t zozztozoM assachuseus% zostop% zosocial% zoM
      ed'la@Azocensomhl   'peAzoAct.pdo dl=o
      D . M ichigan. To beintroduced asfollowsatthe2022 legislative session:
      h=ps'  .//- .dY pbox.co* s/n31pn0uw23re37F2022@      % 20M 1
                                                                 'chI
                                                                    'gan@%20Stop@Z2 0Soc1
                                                                                        'al9
                                                                                           /o20M edl'a
      *A zocensorshl  'p@AzoAct/AzoFl'nal@/ozoamendm ent.pdo dl=o
      23. M innesota. To be introduced as follow satthe 2022 legislative session:
      hups://- .dropbox.coe s/7zw guv8'       la 48zi/zozzb zoM innesotal zostop% zosocial% zoM edia
       *A20CensoOhio% 20AcP/o20Am ended% 20Gna1.M Odl=0
      24.M ississippi:SB2617sponsored by Sen.Hill(R)-provided by DeFactoAttomeysGeneral
      -atthe 2021 legislative session:
      hhps'
          .//leg1
                'scan.co* S/texUSB26l7/2021
      To be introduced asfollow satthe 2022 ltgislativc scssion:
      huos'
          .//- .droobox.coe s/- '    lc7eansb37ogwN issl  'ssl
                                                             'noi*
                                                                 A zostoo@/ozosocial@
                                                                                    A zoM edl
                                                                                            'ae
                                                                                              A zoc
      ensorship% zoA ctmdo dl=o
       ;5.M issouri.HB4#2sptmsored by Rep.Colem an(R)-provided by DeFactoAttorneys
       General-atthe 2021 legislative session:
       hdps.
           '//legl
                 'scan.com N O+ I
                                '1l< B4#2/2021
       To be introduced asfollowsatthe 2022 legislative session:
       h=ps.'
            //- .drop* x.co* s/2h1   '5e2vlyro#m 39/2022@% 20M 1
                                                               'ssourl
                                                                     '@%20Stop@%20Socl
                                                                                     'a1@
                                                                                        % 20M ed1
                                                                                                'a
       Yezocensorshipe
                     /ozoAct.pdo dl=o
       26.M ontana.To be introduced as follow satthe 2023 legislative session:
       httDs://- .droDbox.com/s/u> z360Qdl   'k04W2023@Ze20M ONTANA% 20STOP@/o20SOC1ALM*2
       OX DIA@  A ZOCEN SORSHIP% ZOACV A ZOAM EN DED% ZOFINAL.OdP dI=O
                                             .        --


       27. Nebraska.LB621sponsored bySen.CurtFriesen(R)-provided by DeFactoAttorneys
       General-atthe 2021legislative session:
       h=ps'
           .//leF'
                 lsc= .com m E/tex1LB62l/202l
       To be introduced asfollow satthe 2023 Iegislative session:
       hups'.//- .dropbox.com/s/4s6w sko5dw9su'l4/2022BA20N ebraska*
                                                  .
                                                                   A 20@
                                                                       /e20Stop*
                                                                               /o20Soc'
                                                                                      lal@
                                                                                         A%
       M edia% 20Censorshio% 20Act% 20FIN AL.odO dl=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 25 of 75
   Case 1:21-cv.22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 10 of145

                                                                                                   10

        28. Nevada:To be introduced asfollowsatthe 2023 legislativesession:
        29. New Ham pshire.HB133sponsored byRep.Plett(R)-provided by DeFactoAtlomeys
         General-atthe 202lIegislative session:
         httos://leziscan.comm H/texG B 133/202l
                                          -


        To be introduced asfollowsatthe 2022 legislative session:
         https-
              '//w w .dropbox.coe s+ l 'lw h% 1
                                              'f4cR ul
                                                     '/2022@A20New@
                                                                  % 20Hampshl
                                                                            're@
                                                                               /o20Stop@A20Socl
                                                                                              'al
        @A20M edl  'a@/o20Censorshl
                                  'p@
                                    A 20Act.pdO dl=0
        30.New Jersey.A578 sponsored byAsm .Auth(R)-providedbyDeFactoAttorneysGeneral
        -atthe 2021legislative session:
        https://legiscan.comm !J/text/A 578/2020
        1-
         o be introduced asfbllow satthe 2022 legislative session:
        hdos: //- .dronbox.coe s/pktzwutnx#mw n'      lbm ew% zolerseveA zostoo% zosocialtozoM edia%
        zocenqorshl  'peAzoAct.pdo dlmo
        31. New M exieo. To be introduced as followsatthe 2022 legislative session:
        https.
             .//www.dropbox.co* s/34l   'kno4547telvr/2022@A20New@ A 20M exl'coQ
                                                                               A 20Stop@A20Soc'
                                                                                              1ale
                                                                                                 A 20
        M edia@A20CensorshipMo20Act%o20AM ENDED.pdP.dl=0
        32. New York. To be introduced as followsatthe 2022 legislative session:
        huDs://- .droDbox.co* s/fretoaae> 7108F2022%o20NeM A20York% 20Stoo% 20S% ial% 20M
        edia% 20Censorshio% 20Act% 20FIN AL% 20AM ENDED% 20.nd0d1=0
        33.North Carolina.5497sponsored bySen.Alexander(R)-provided by DeFacto
        Attom eysGeneral-atthe 2021 legislative session:
        h=ps'
            .//leg1
                  's'can.co* C/texVS497/2021
        34. North Dakota.HB1144sponsored by Rep.Ksding (R)-providedbyProfessor
        llam burger-atthe 2021legislativesession:
        https://leçyiscan.coG D/texvl144/2021
        To be introduced asfollow satthe 2022 legislative session by Rep.Jones:
        hans://- .droobox.coe s/iw fsblevvl      '#zwsi/zozztozoNoMhFozoDakou@Azostoo% zosociall z
        oM ediath'zocensorshl   'p@AzoAct.pdo dl=o
        35. Ohio. To beintroduced as followsatthe2022 legislative session:
        https'
             .//- .dropbox.co* s/yzl    'rl
                                          '2z6g80eer4/2022@% 20New@A 20Ohl
                                                                         'o@A20Stop0
                                                                                   A 20Socl
                                                                                          'al0
                                                                                             A 20M e
        d'
         laFozocensorshl   'o% zoActtozoFinal.odp.dl=o
        36.Oklahoma.58383sponsored by Sen.Standridge(R)-provided by DtFactoAtlomeys
        General-atthe 2021legislative session:
        hups://leyliscan.coe o r texvsB383/zozI
        '
        F0 be introduced asfollowsatthe 2022 legislativesession:
        hups'.//w w.dropbox.coe s/lso' l8fe4z7qwu b/zozz@Azooklahom aoA7o%topo/ozo%ocl'ale/ozoM edl
                                                                                                  '
        a@
         % 20C>ensorshl 'p@
                          % 20Act0A 20Fm ALe % 20AM ENDh-D.pdOdI=0
        37. O regon. To be introduced asfollowsatthe 2022 legislative session by Rep.Leif:
        https'
             .//ww .droobox.coe s'/4kosm 4' lsool
                                                'ub68/zozz@
                                                          zozooregonO
                                                                    zozostopgAzosocial@AzoM ediae A
        20CensorshiD%o20Act%p20FIN AL@A20AM ENDED .odOdl=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 26 of 75
  Case 1:21-cv-22577-DPG Documentl Entered on FLSD Docket07/20/2021 Page 11 Ofl45




      38.Pennsylvania.58604sponsored by Sen.M astriano(R)-providedby DeFactoAttorneys
      General-atthe2021 legislative session:
      httos://leaiscan.coe Y texvsB6o4/zozl
       39. RhodeIsland.H5564 sponsored byVella-W ilkinson (D)-provide byDeFacto
      Attom eysGeneral-atthe 2021legislativesession:
      httpq://www.dropbox.com/s/hnkl1yb1
                                       'G 0bpk:/2022@A20> odeeA20Island*
                                                                       A 20:topeA20Socl
                                                                                      'a1B%2
      oMedl
          'a/Azocengorshl
                        'p.# odl=o
      4B.South Carolina.113450 sponsored byRep.Burns(R)-provided by DeFactoAttorneys
      General-atthe2021 legislative session:
      httos'
           .//leeiscan.com /SC/texO 3450/2021
      To be introduced asfollowsatthe2022 legislative session:
      https://- .dropbox.com/s/73d6% l1h< 204V2022@A20South% 20Carolina% 20Stop% 20Social
      @A70Med!
             's@A20CenKorqh1
                           'p*A70Act@%20ConKoI1
                                              '% ted@A20@A2#2*A29.# Odl-
                                                                       O
      41. South Dakota.HB1D 3Rponsored by Rep.Jensen @ ) -providedby DeFactoAttomeys
      General-atthe 2021legislative session:
      https://legiscan.com/sDl illm B 1223/2021
      To be introduced as followsatthe 2022 legislative session:
      httos://w w.droobox.coe s/7bnc8l   'usohhzbi zozz% zosouthMozoDakota% zostopl zosx ial% z
      oM edia% zocensorshio% zoAct.odp.dl=o
      42. Tennessee. To be introduced asfollowsatthe 2022 legislative session:
      httpsl//w ww.dropbox.com /s/ylrlbl'u'lB aw lep/zozz@A zoTennessee/lzostoplAzosoc'lal@
                                                                                          A zoM edl
                                                                                                  'a
      e
      % 20Censorshl  'p*
                       A 20bl
                            'l1@A200859@%20amendede   A 20F1NM *A20.pdO dl=0
      43. Texas.SB12 sponsored by Sen.H ugha -provided by De Facto Attom eysGeneral-atthe
      2021legislative session:
      hœps://- .droobox.com/s/upehzwsuspn6zfc/zozz% zoTexas@Azostooe         /ozosocial% zoM edl'af
                                                                                                  Az
      ocensorshin% zoActpdo dl=o
      44.Utah.58228sponsored by Sen.M eKell(R)-providedbyDeFactoAttomeysGeneral-at
      the2021 legislative session:
      h=ps'.//legl'scan.com& T/texFSB022#/2021
      To be introduced asfollow satthe 2022 legislative session:
      https.//- .dropbox.co* s/6a 60b2l   'pd5xou& 2022*A20UGh@    /o20Stop@A20Social@A20M ed1'a@A20
      Censorshl  'p@A20Act% 20A< NDED@A20Fm A L.pdOdl=0
      45. Verm ont.To be introduced asfollow satthe 2022 legislative session:
      httns://- .dronbox.com/se 6oksusol1 * 2021% 20Ve= ontM:20StopMe20Social@A20M edia
      % 20CensorshiD% 20Act% 20Fm AL% 20.pdO dl=0
      46. Virginia.To be introduced asfollowsatthe 2022 legislative session by Delegatc Byron:
      hups' .//- .dropbox.co* s/fm bl 'bg9oe9r6st3/2022@A20Vl  'w m
                                                                  'l'a@%20Stop@A20Socl
                                                                                     'a1*
                                                                                        A 20M edl'a@
                                                                                                   A
      20Censorshl   'p@
                      A 20Act@
                             % 20@%281B
                                      % 29.pdO dl=0
      47. W ashington.To be introduced as followsatthe 2022 legislative session:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 27 of 75
   C ase 1:21-cv-22577-DPG Docum ent 1 Entered on FLSD Docket07/20/2021 Page 12 ofl45

                                                                                                         12

        hlps.
            .//- .dropbox.coe s/x3tl    'py83nsl
                                               'dhë p/zozz%ozoW ashingtone A zostop@Azosocl'alo
                                                                                              A zoM eii
        ae
         A 20Censorship% 20Act% 20Fm A L.pdP.dl=0
        48. W estVirginia.-1-0 be introduced as followsatthe2022 legislative session by SenA zinger:
        hlnsr//- .dropbox.coe s/6ti m xloznw siz'    l/W estb zovircinia% zostoptozosocialfozoM edia%-


        zoGaensorshi
                   'p/
                     /ozoA ct.pdp.
                                 ?dl=o
        49. W isconsin. To bc introduced asfollowsatthe 2022 legislative session:
        hdps..//- .dropbox.coe s/pt8vggsuwbl   'rl
                                                 'el/2022e
                                                         A 20W l
                                                               'sconsl
                                                                     'n@A20Stop*A20Socl
                                                                                      'al@
                                                                                         A 20M edl
                                                                                                 'a
        @
        A zocensorshe
                    lptozoAct.pdp.dl=o
        50.W yoming.SF0100sponsored by Sen.Steinmetz(R)-provided by ProfessorHamburger-
        atthe 2021legislative session:
        hnns://leziscan.com> Y/texvsFo100/11 2339364/W v0m 1n2-202I-SFOloo-Enerossed.odf
        To be introduced asfollowsatthe 2022 legislativesession:
        https.
             '//- .dropbox.com /s'/mdrsgo 4w quvhg1/2022@7o20W yom l
                                                                   'ng@A70%top@/o2()%oc1
                                                                                       'al@
                                                                                          A 20M e
        dia% zocensorship% zoAct.pdo dl=o

               6.The PlaintitT,along w ith hundredsoflcgislatures.have spentan enormousam ountof

       time,money,and resourcesworking on thisissue because itisvitalto the strength ofour

       democracy and the welfare ofourcitizens.The Courtcould hold thatthe k'cure-all''to the

       problem spresented by thiscase isthe state legislature m ustberesponsive in enacting the Stop

        SocialM edia Censorship Act,ifthey w anttheirconstituentsto be protected from the deceptive

       trade practicespem etrated by socialmedia websites.

            DEM AND FO R SUA SPO NTE RESPO NSIVENESS O F TH E G OVERNO R AND
             SETTLEM ENT O FFER TO THE G OVERNOR IN TH E SPIRIT OF FR CP 68

               7.ln ketping with tht spiritofFRCP 68.ifGovem orDesantis,aiso aformerJudge

        AdvocateGeneral.likeseveralm embersofDe Facto AttorneysGeneraland SpecialForcesOf

        l-iberty,w illsua spontecalla spccialsession pursuantto Article 111,Section 3 oftheFlorida

       Constitution to attemptto enactthe Stop SocialM edia Censorship Actassetforth inA ppendix B

       and in the body ofthiscomplaint,then the Plaintifrsw illvoluntarily non-suittheircase against

       theGovernorpursuantto FRCP41(a)withoutprejudice.' Inview ofthedecision inNetchoice.

             8 'I-he Plaintiffsdo notcare who isthe prim e sponsorin the Florida Houseand Senate,
       butnote thatSen.Grutersand Rep.Sabatinicarried the billin thepast.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 28 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 13 of145


                                                                                                  13


       LLCt
          'etal.,v.Moody et.aI.4:2lcv220-RH-M AF (N.D.F.L 202l)(DE 113).Govem orDesantis
       hasa duty pursuantto hisoath ofom ce underclause 3 ofArticleVIofthe United States

       Constim tion to calla specialsession regarding the Stop SocialM edia Censorship Actin view of
       thcconstitutionalissuesem bodied in 587027 as identiGed by thecourtin Netchoice,LLC etaI.,

       v.Moody et.al.4:21cv220-RH-M AF (N.D.F.L 2021)(DE 113).n edemandassertedby the
       PlaintiFsonthe Governorm irrorswhathe isalready Constim tionally obligated to do and reflects

       the goalshew as attem pting to accom plish in enacting 587072.
             RELEVANT PRO CED UR AL A ND LEG ISLATIW               HISTO RY O F TH E CASE

              8.In 1996 CongressenactedtheCommunicationsDecency Act(CDA)to promote
       ltdecent''speech.notthe deceptive trade practicesthatsocialm edia websiteshave been engaging

       in with a sense ofabsolute im punity becauseofCongress's action.Congressenacted theCDA to

       make iteasierforconsum ersto avoid being exposed to ubiquitousobscene pom ographic

       materialon Internct-enabled devicesthatisinjuriousto minorsand thepublic'shealth.(M ostof
       the stateshave resolved thatpom ography online iscreating apublic health crisisthatisharm ing

       childrenandfamilics). Section 230wasincluded inpartoftheCDA toencouragethe freeflow
       cxchange ofideasand to help the Internetgrow,by eithersom ewhatlim iting orby totally

       lim iting the liability ofcertain Intem etproviders-Iike socialm ediawebsites.The

       Constitutionality ofthc CDA w aschallenged by the ALCU forgood cause,and the Suprem e

       Courtstruck down allrelevantpartsofthe CD A in Reno American CivilLiberties Union,521

       U.S.844(1997),exceptforSection230,which wasnotchallenged.g So whatstartedoutasan

               en e Plaintifrs,who are ardentanti-N rnography activists,agx ew ith theACLU 'S
       positionsand the Reno court'sdecision.n e Plaintifsdo believe thatCongressshould take up
       Jlustice Rehnquist'ssuggestion ofIntem ctzoning and zoning pom ographic websites in the same
       way and forthcsam e reason thatadultestablishm entsare zoned by ordinances.AfterCongress
       enacted the Human Tram cking And Child Exploitation PreventionActorSOCA ,thePlaintifrs
       intend to aggressively take up thcm atterwith Congressforgood cause.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 29 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 14 Of145

                                                                                                    14

       attem ptto marginalize indecentcontentmom hed into an im m unization sword ofindecent

       deceptive tradepracticesand perversion.

              9.In l998,Congressattempted to cure the failuresofthe CDA and dealwith the

       problem ofunavoidable pornography online by enacting theChild Online Privacy Protection Act

       (COPPAI.IOTheACLIJsuccessfullyhadCOPPA struckdowninAshcroh >(Am.CivilLiberties
       Union,542U.S.656(2004).COPPA sufrered from fewerConstitutionalproblemsthanthe
       CDA,and in striking down COPPA,the Supreme Courtprovided a road m ap forthe legislative

       branch so thatitcould successfully dealwith the problem ofonline pornography websites

       distributed by Internet-enabled devicesw ithoutrunning afoulofthe FirstAmendm ent, stating

       eicongressmay undoubtedly actto encouragethe use ofGlters.....ltcould also take stepsto

       prom ote theirdevelopmentby industry.and theirusc by parents,''which wasthe Suprem e

       Court'sway ofsignaling to the legislative branch thatitcould passGlterlegislation.such asthe

       llumanTramckingAndChild Exploitation Prevention ActorSaveOurChildrenAct(SOCA)
       authoredbythePlaintiiTs,andthatsuchalegislativeinstrumentwould survivejudicialreview
       underheightened scrutiny,since astheACLU putit, Ketsltersarethe leastrestrictive means''for

       pum osesofthe FirstAmendm entoftht United StatesConstitution.

              10.Afttrengaging in operationsin Iraq and Afghanistan,some oftht m cmbtrsofDe

       FactoAttorneysGeneraland SpecialForcesOfLibertyjoinedgroupsofformerSpecialForces
       and FBIto do extractions inthc area ofsex tram cking overseas.W hiledoing thetraining for

       such field operations,the evidence becam eoverwhelm ingly clearthathuman tram cking and

       rampantprostitutîon wasnotjustaproblem overseas,butwasaseriousgrowing problem inour
       own backyard here in Am erica thanks to the concerted efrortsofm anufacturersand retailersof

       '0'rhe Plaintifrs'friend,SenatorM arkey,a Democrak from M assachusettswasthe prim e sponsor
       ofCOPPA.l1e stillservesin the United States Senate and could prime sponsorthe Federal
       version ofthe Hum an Tram cking And Child Exploitation Prevention Act.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 30 of 75
  C ase 1:21-cv-22577-D PG Docum ent1 Entered On FLSD Docket07/20/2021 Page 15 Of145


                                                                                                  15


      Intcm et-enabled devicesto distributeprostitution websitesand pom ogm phic websitesin llagrant

      disregard ofobscenity codesand products liability stam tes.llW hilt the m anufacturersand

      retailersofIntem et-enabled devicesare notcreating N m ography contentoroFering sex

      tram cking them selvesdirectly,theirdistribution ofpornographicwebsitesand prostim tion hubs

      m ake them the head ofthe causalchain ofharm .To killa snake,you have to cutofritshead.

             11.In response to thisrealization,the founderofDe Facto Attom eysGeneral.acting on

      behalfof35 differententities.flled lawsuitsagainstthe Tech Entem rise forracketeering in
      violation ofproductsIiability law and obscenity codes,asserting thatthe currentcondition that

      Intenwt-enabled deviceswere sold in were dangerousand defective because they exposed

      consùm ersto prostitution websitesand pornography websites,afterthe productswere falsely

      marketedasSçfamily-friendly.''SevierM Google.15-5345(6thCir.2014).Theplaintif asked the
      courtinSevierM Google,l5-5345(6th Cir.2014)17andSevierM AppleInc..3:2013-cv-00607
      (M .D.T.N.20l3)toissuean injunction thatrequiredthemanufacturersand retailersof
      Internet-enabled devicesto selltheirproductsin a mannerthatopted-outconsumersby default

      from having im mediate accessto websitesthatdisplayed obscenity,child pornography,and

      revenge pornography and websitesthatwere know n to facilitate hum an tram cking and


              1'n eevidenceshowsthatthepomojraphyyandemichulingthepublic'shealthandthe
      explosion in sex tram cking acrossthe globe lsthe dlrectresultofconceled eflbrtby theTech
      Entcm rise to disregard obscenity lawsand products liability codes,knowingly selling their
      productsin a dangerousand defective mannerthathasunleashed a litany ofstcondary harmful
      effects.
              $2Appellantbrief.
      hhos'.//- .droobox.coe s/43hc l7s2o2a63/AoDellant@      A 20Brl 'eP/o20in*/o20Seviee%20v.% 20G
      oozle.pdodl=o
              Appellee Google resN nse
              hups.'//- .dropbox.coe /y7yopupslM c8suA ppellee@      A zoResponse/AzoBrl  'epAzol'nf
                                                                                                   Az
      0Sevl'ce4 20v.eA20Google.pdOd1=0
              Appellantrcply
      https://- .dronbox.coe s/3i= mi6zadsovpom eplveAzoBricpAzoom cial.pdo dl=o
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 31 of 75
   C ase 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 16 of145

                                                                                                      16

        prostitution,13 ln the litigation,oneofthcdefendantq,Verizon.raised a Section 230 im munity

        defense,butthc defense did notwork because thcplaintifrs'causeofaction concem ed the

        safenessot-physicalInternet-enabled products,notthe Intem etitself.n iswasthe firsttim cthat

        some ofDe Facto AttorneysGeneraland SpecialForcesO flaiberty team mcm berscncountered

        anattemptbytheTcchEnterprisetouscSection230tojustifyimmoralbusintsspracticcs.ld
               12. The ultim ate goalofthe De Facto Attorneys Generallitigation againstthe Tech

        EntemriseinSevierv.Googlenl5-5345(6thCir.20l4)andSevierv.Apple1nc.,
        3:2013-cv-00607(M .D.T.N.20I3)wastocuretheproblemswithCOPPA.lnthewakeofthe
        litigation,the Plaintifl-
                                scustom authored a billcalled Hum an Traflicking And Child Exploitation

        PreventionActor,alternatively.theSaveOurChildren Act(SOCA)foralI50 states.See
        o w.hum antragsckineoreventionact.com .'s This legislative instrumentwasfashioned dircctly

       ofrthe Gndingsofthe Supreme Courtin Ashcro.h v.Am.CivilLiberti
                                                                    esUnion,542U.S.656
       (2004)andGinsberg v.New J'
                                /rk.390U.S.629(1968),twocasesthatnoneoftheTech
       enterprise'slawyerscould getaround in theirdestructive crusadeto kcep big tech from being
       regulated ataIlcost.1b



               13The case wascovered extensively by the pressextensively, and the International
       BusinessTim esreported thatthe litigationcarved a path in a mannerthatprompted Britsh Prim e
       M inisterCam eron to bring aboutsome ofpolicy dem andsin theUnited
       Kingdom .https'.//- .l'btl
                                'mes.coe war-pom -uk-doeq-davl   'd-cam erons-plan-badle-chl'ld-poM ogr
       aphy-go-too-far-video-l355279
       14      Instead ofpursuing the litigation to its5nalconclusion,the Plaintifstook to the
        legislativebranchtosolvetheproblem soastonotasktoomuchfrom thejudicialbranch.
       '5Here isa link to the proposed billlanguageforthe SOCA billforaIl50 smtes:
       hdps.'//- wdropbox.com /si osgweskqkbulqpr/AABrDTwdlgyrW kllulGhNqo:M a9            .dl
                                                                                             =o
               tbTheUnited SutesSupreme Courtfound in Ginsberg v. New lbrk,390 U.      S.629(1968)
       thata physicaldisplay state statute thatrequired physicalbrick and mortarstoresto putphysical
       obscene materialbehind aphysicalblinderrack wasConstitutionalunderfirstamendm ent
       heightened scrutiny,which meansthata digitalblinderrack statute.such asthe Save Our
       ChildrenAct,thatrejuiresdigitalretailerstoputdigitalobscenematerialbehindadigitalblinder
       rack isalso constitutlonalon the sam e legalbasis.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 32 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 17 of 145




             l3. In working w ith 37 statc legislativc bodieson the Hum an Tram cking And Child

      Exploitation Prevention ACVSO CA,m any ofthc legislatures in both partiesasked the Plaintifrs

      to draA an additionalpieccoflegislation so thattheirparty would notbe construcd astithe party

      ofcensorshipf'and so thatthecodeundera new area ofIaw called ttindecentdeceptive trade

      practices''would be balanced out. In rcsponse,the Plaintifrs custom -designed the language for

      theStop SocialM edia Censorship forall50 smtes forthc benefltoftheir Iegislative draûing

      commissions-alsorefcrredto commonlyasLegislativeResearch Comm ission(LRC)orthe
      Om ceofLegalServices(OLS).TheStop SocialM ediaCensorshipAtisbased on wcll-settled
      existing contm ctand tortprinciples. By introducing the Stop SocialM tdia CensorshipA ctand

      theHuman Tram cking And Child Exploitation Prevention Actcontemporaneously.severalstate

      createdascamlessnarrativethattheirstatehouseisnotforcensorship (seetheStopSocialM edia
      CensorshipAct)unlessthecontentisinjuriousto childrenorfacilitateshumantramcking(See
       theHumanTram ckingAndChildExploitationPrevention Act-SOCA),andcventhcn.their
       statehouse wasnotfortotalcensorship.

              l4.The goalsofthe Human Tram cking And Child Exploitation PreventionACVSOCA

       and the Stop SocialM ediaCensorship Actw asnotto reinventthc wheelbutto m ercly get

       existingIaw tocatchuptomodem-daytechnologytoprotectthegeneralpublicfrom objective
       harm .Intem ct-enablcd devicesmakersand socialmcdia websiteshave been operating in direct

       violation ofthe law underadouble standard withoutconsequence in a m annerthatisdevastating

       ourdem ocracy and undermining Nationalunity.

              l5. In 2017,before being clected to Congress,Florida state Rep.Spano introduced thc
       Hum an Tram cking A nd Child Exploitation Prcvention Actatthe Plaintifrs'request.l?

              ';Sec thecurrentmodised version forthe 2022 legislative session
       h=pq'
           .//-   .dropbox.com/s+65u> q2nj4#&2022@A20FIor1
                                                         '%@A20Stop@
                                                                   A20Soc1
                                                                         'al@
                                                                            A20Medl
                                                                                  'a*
                                                                                    A
       20Censorship%20Act% 20AM ENDED .pdD d1=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 33 of 75
   Case 1:21-cv-22577-DPG Docum ent 1 Entered On FLSD Docket07/20/2021 Page 18 Of145

                                                                                                       18

               l6. In 20l9,Sen.Gruters introduced the Stop SocialM ediaCensorshipActatthe

        Plaintiffs'request,constituting the l'
                                             irststate legislatorto introduce them easure in theCountry.

               l7. ln 2020,Sen.Grutersand Rep.Sabatinil:reintroduced the Stop SocialM edia

        Censorship Actatthe Plaintifli'request.19

               l8.ln202l,Rep.SabatiniintroducedtheStop SocialM ediaCensorshipAct(l1B33),
        and subsequentlysforunknown reasons,Rep.Sabatinigotinto som e kind ofsquabble with

        SpeakerSprowls,aspassionsdo tend to run high in the legislative branch and there are a Iotof

       opportunities forcontlictin the legislativebranch.Thisdust-up caused the mem bersofthe

        Florida Ilouse to oppose Rep.Sabatini'sbillssim ply because of''who he was''and notbecause

       oflethem eritorioussubstance ofhisbills.'' ln the wake ofthe Sabatini/sprowlsspat, Governor

        Desantisgothisstaffto use the Stop SocialM edia CensorshipActasa prelim ina? foundation

       to draftthem onstrosity thatbecame 587072.

               l9.Atthe risk ofsounding snarky,587072 -although well-intended -wasdistorted by

       am bitionsand legalignorance.Upon information and belief,personalglory mighthavebeen

       prioritizedoversubstanceandtheruleoflaw.20Thejudicialbranchcanhelpthelegislative
       branch getthingsright.

               20.On M ay 24.202l,587072 wasenacted and setto go into effectin early July.

               21. InearlyJune,Netchoice(a hyperdishonestIobbyingf5rm thatdoesBig Tech'sdirty
       worklz'fileda Iawsuittostopthestatefrom enforcing 587072.SeeNetchoice' LLC*etal.,v.
               18Rep.Sabatiniis nm ning forCongress, and the Plaintifrssupporthisefrortsto do so.
               :9Seethe pressconferencew ith LauraLoom er:
       hups'
           .//www.faeebook.co* watch/l'
                                      lve/f
                                          .
                                          7v=907548599640066&ref=watch oermalink)
              28The Plaintifrsdo notgive two shakesofa lam b'stailaboutcredit,butthey do wantto
       seethem selvesand otherconsum ersprotected.The Plaintiffswould rem ind the Governorofthe
       Reagan priniciple in asking him to suasponte calla specialsessionuthere isno lim itto the
       amountofgood you can do ifyou don'tcare who getsthe credit.''
       71 The PlaintiffsdealwithN etchoice'sagentsallthe tim eatdifrerentstate housesaround the
       country.Theirlobbiestsare som eofthe greasiestand the mostintellectually dishonestpeople
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 34 of 75
  Case 1:21-cv-22577-DPG D ocum ent1 Entered on FLSD Docket07/20/2021 Page 19 Of145


                                                                                                    19


      Mook et.al.4:21-cv-00220-RH-MAF(N.D.F.L2021).Countlesslawmakersaroundthe
      country im plored thePlaintiFsto inttrvene in thatcase,and the PlaintiFsrefused to be

      responsive knowing from personalexperience -w ith alldue respect-thatifyou giveJudge

      Hinkle oftheNorthern DistrictofFloridaenough rope.he w illm etaphorically hang him self.22

             22. On June30,2021,Judge Hinkle in Netchoice granted the plaintiFs'motion for

      preliminaryinjunctiontoenjoinFloridastateomcialsfrom enforcingpartsof587072.Id.at
      (DE l13).n isdecision,takenwithothers,gavethePlaintifrstheapprehensionthatthereisno
      way forthe Plaintifrsto seek redressfrom the harmfulactsofsocialmedia websitesbecause of

      the unconstitutionalactionsofCongressin m aking Section 230.

             23. On July 7,2021,PresidentTrump and others filed a lawsuitagainstTw itter,

      Facebook,and Youtube butdid notincludea cause ofaction understate statute w ritlen to fall

      withinthestate-law exemption ofSection 230.See Trump M Twitten 1:21-cv-22441(S.D.F.L.
      202l);Trump M Facebook.1:21-cv-22440(S.D.F.L.2021);Trumpetalv.YouTube,LLC,
       1:21-cv-22445-KM M (S.D.F.L.2021).OnJuly l6,2021,thePlaintifrs,inthiscase,Gledan



      im aginable.They routinely distortthe law unethically and ultimattly are driven by greed.n eir
      entireposition can be boiled dow n to Stbig tech should be perm itted to do whateveritwants
      because itis big tech.''W idgetsand the Internetarespecial.Fundamentalrightsare.like the
      freedom to practiceone'sreligion.
              Qhe s'-//- .ll 'fesl
                                 'tenewg-coH news/fo= er-g'ag-om cer-hl   'ghl-
                                                                              lghts-absr dl
                                                                                          'ty-of-gay-mv
      iaFe-by-suing-to-marry-h
      n ecourtsshouldhavedismissedthesame-sexmarriagecasesforlackofsubjectmatter
      jurisdiction.n eEstablishmentClauseoftheFirstAmendmentoftheUnitedStatesConstitution
       prohibitsthe statesand federalgovernmentfrom legally recognizing orprom oting any form of
       non-secularparody m arriage.A lso,the statescan Iim itm aniageto one man and one wom an
       because a1Iotherformsofmarriage policiesprom ote licentiousnessand underm ine the stategs
       comptllinginteresttoupholdcommunitystandardsofdecency.Inthewakeofthejudiciaries
       unconstitutionalendorsementofthe LGBTQ secularhumanistreligion,thePlaintifrshave
       authored th: Esublishm tntActforall50 states.See Florida'sversion:
       hups-.//- .dropbox.coe s/l 'wam :l7t7m adp4r/zoz1B%20Flor1
                                                                'daBA20EsGbI1
                                                                            'g* ent@A20Act.pdO
       dl=0
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 35 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 20 of 145

                                                                                                      20

        am icusbriefin partialsupportoftheTrum p plaintifrs'cause ofaction and in Trump M Twitter,

        1:21-cv-2244l(S.D.F.L.202l)in partialopposition beforeGlingthisIawsuit.23
                                               SECTION 230

                   ThePlaintifrs challenge every section and every subsection ofSection 230,

        collectively and individually,forhaving becn m isconstrued orwritten to preventcitizensfrom

        acquiring relieffrom the governmentforthe bad faith actofsocialmedia websitesin violation of

        the petition and accessclauseofthe FirstAm endm entofthe United StatesConstim tion.

               25.Forthe Courtand Defendants'convenience, here isSection 230 in itsentirely:

                (a) Findines
                -l'he ConzressGndsthe follow inM:
                (1l'I'
                     herapidly developing array oflnternetand otherl
                                                                   'nteractive com puterservices
        available to individualAm ericansrepresentan extraordinary advance in the availability of
        educationaland inform ationalrtsourcesto ourcitizens.
                (2)n ese servicesot-lkrusersa greatdegreeofcontroloverthe information thatthev
        receive.aswellasthe potentialforeven Mreatercontrolin the future astechnolocv develops.
               l3t'1-helnternetandotherinteractivecomputerservicesofferaforum foratnzediversity
        ofPolitica'ldis
                      -course.unipue opportunitiesforculturaldevelopment- and myriad avenuesfor
        intellectualactivitv.
                (4)The Intem etand otherinteractivecom nuterserviceshave tlourished. to the benefitof
        alIAm ericans.w ith am inimum ofaovernmentrezulation.
               f5)lncreasinçlyAmericansarerelyin:on interactive mediaforavarietyofpolitical-
        educational.cultural.and entertainmentservices.
        tb) Polik-y
           ltisthe policv ofthe United States
                                  -    -


                (1)to prom ote thecontinued developmentofthe Internetand otherinteractive commuter
                                                                                      -
             '
        Rervlcesand otherl 'nteractive media'
                                            .
               t2)topreservethevibrantandcompetitivefreemarketthatpresentlyexistsforthe
        Intem etand otherinteractive computerservices.unfettered bv FederalorState rezulation'x
        73The am icus brieffsled by the Plaintilsin the Trump M Twittercaseraisessim ilarquestionsof
        law assertedinthiscomplaint.ThereareseveralFederalcourtsthathaveconcurrentjurisdiction
        overthe claim shere -including thisone -and the Plaintifrsare giving the Florida DistrictCourt
        the firstcrack atresolving thiscontroversy in a m annerthathonorscomm on sense, therule of
        law,the United StatesConstitution,while protecting the interestofsocialmediawebsitesand the
        generalpublic.Othergroupsthatthe Plaintifrswork with m ay be imm ediately Gling a sim ilar
        Iawsuittoencouragejudicialaccountability.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 36 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD D ocket07/20/2021 Page 21 Of145

                                                                                                     21


              f3)to encouraeethe developm entoftechnoloeieswhich maxim izz usercontroloverwhat
      information isreceived bv individuals.fam ilies.and schoolsw ho usethe Intem etand other
      interactivecom outerservices:
             (4)to removediqincentivesforthedevelopmentand utilization ofblockingand Gltering
      technoloçiesthatempowerparentstorestricttheirchildren'saccesstooblectionableor
      inaporopriate online m aterial:and
             (5bto ensure vizorousenforcem entofFedtralcrim inallaw sto deterand ounish
      tram ckinœ in obscenitv.stalkinz-and harassmentbv m eansofcom outer.
      #c) Proteetion foruGood ssmlritan''blocklngand sereenih:ofolenxive mlterial
             (1à Treatmentofpublisherorspeaker
            No provideroruserofan intemctive com outerservice shallbe treated asthepublisheror
      soeakerofanv information orovided bv anotherinformation contentprovider.
             (2) Civilliabilitv
             No provideroruserofan interactive com puterservice shallbeheld liable on accotmt
      pL--
              fA1 any action voluntarily taken in good faith to restrictaccessto oravailabilitv of
      m aterialthatthe orovideroruserconsidersto bv obscene.lewd-lascivious.slthv.excessivelv
      violent.harassinm orotherw iseobiectionable.whetherornotsuth materialisconstim tionallv
      protected:or
             (Bà any action takentoenableormakeavailableto informationcontentprovidersor
      othersthetechnicalm eansto reskictaccessto m aterialdescribed in pnm graoh f1).rl1
      (d) Oblieationsofinterad ive comoutçrstrvice
              A providerofinteractive computerservice shall.atthe tim e ofenterinz an azreement
      w ith acuqtom erforthe provision ofinteractive computerservice and in a m annerdeemed
      approvriatebytheprovider.notifvsuchcustomerthatparentalcontrolprotectionsfsuchas
      com puterhardw are.software.orilterine servicesàare com m ercially available thatmay assisttlw
      custom erin lim itine accessto m aterialthatisharm fulto m inors.Such notice shallidentifv.or
      providethe custom erw ith accessto inform ation identifvinm currentprovidersofsuch
       Protectiong.
       fe1 Effeeton other Iaws
          f1) N o efrecton crim inallaw
               Nothine in thissection shallbe construed to imoairthe enforcem entofsection 223 or231
       ofthistitle.chapter7ltrtlatinz to obscenitv)or 110 frelatinz to sexualexploitation ofchildren)
       oftitle l#.orany otherFederslcrim inalstatute.
               f2) No efecton intcllectualproperty law
               Nothing in thissection shallbe construed to lim itorexpand mw law pertaining to
       intellectualpropertv.
               (3) Statt law
               Nothing in thisKection qhallbeconstnled to preventany Rtate from enforcing any Stxte
       law thatisconsistentw ith thissection.No causeofaction m ay bebroughtand no Iiability m ay
       bel'm posed underany State orlocallaw thatisinconsistentw ith thissection.
               (4) N o eFecton comm unicationsorivacv law
               N othinz in thissection shallbe construed to Iim itthe apolication ofthe Electronic
       Com municationKPrivacy Actof19:6 orany ofthe am endm entqm ade by Kuch Act.orany
       sim ilarState law-
               f5) N o eFecton sex tram tkinz 1aw
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 37 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 22 of 145

                                                                                                          22

                 Nothing in thissection (otherthan subsection fclfzlfA làshallbe construed to imoairor
        lim it
               (A) anv claim in a civilaction brouzhtundersection l595oftitle l8.iftheconduct
        underlying the claim congtim teqa violation ofsection l59lofthattitle:
               fBà any charge in a crim inalprosecution broughtunderStatelaw iftheconduct
        underlvine the charge would constitute a violation ofsection 159loftitle 18:or
                 fC) anv charqe in a crim inalprosecution broughtunderState law ifth: conduct
        underlvinz thecharzewould constitute aviolation ofsection 2421A oftitle 18. and prom otion or
                    -

        facilitation ofprostitution isillegalin theJ'urisdiction w here thedefendant'qpromotion or
        facilitation ofprostitution wastarpeted.
        (û Deinitions
                 Asused in thissection' .
                 (1)Internet
                 Theterm ktlnternet''m eansthe internationalcomputernetwork ofb0th Federaland
        non-Federalinteroperable packetsw itched datanetworks.
                 (2à Interactive com puterstrvice
                 Theterm ttinteractive com puterservice''m eansany information service.svstem . or
        accesssoAware oroviderthatprovidesorenablescom puteraccessbv multiple usersto a
        computerserver-mcludin: specifically a serviceorsystem thatprovidesaccessto the Internet
        and such gystem soperated orservicesoffered by librariesoreducationalinstim tions.
                 (3) Infonnation contentprovider
                 The term *$inform ation contentnrovider''m eansanv ncrson orentitv thatisresponsible.
        in whole orin Dart.forthe creation ordevelopm entofinformation Drovided throueh the Internet
        orany otherinteractivecomputer&ervice.
                 f4) Accesssoftware provider
                 The term tiaccesssohwarevrovider''meansaproviderofsoftware (includinç clientor
        scrversoftwareà.orenablinz toolsthatdo anv oneorm ore ofthefollowine:
                 (A) filter.screen.allow.ordisallow content:
                 (B)pick.choose.analyze-ordigestcontent'
                                                       .or
                tCà transm it.receive.display.forward.cache.search-subset.organize. reorganize.or
        translate content.

                 26. The purposeofSection 230 w asto allow forthe free exchange oftom peting ideas

        and to allow the Internetto begrom ''by putting some lim iton liability forcertain providers in

        certaincircumsGnces.Butsocialmediawebsites,thathaveinduced billionsofsubscribersto

        sign up foruserprofiles,have 'lgrown,''and thatextrem e'sgrowth''occurred because social

        media websitesfalsely m arketed them selvesasbeing neutralon religiousand politicalspeech to

        induce everyone to sign up despite theirreligiousand politicalafriliations. Justbecause

        Congresswanted to see the Internetbusinessesgrow does notm ean thatitgetsto ignorethe
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 38 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 23 Ofl45


                                                                                                     23


      PetitionandAccessClauseoftheFirstAmendmentandsubjectthePlaintifstoharmfulfraud
      withoutrem edy. FormerAttorney GeneralBillBarrdescribed thisstenario asççthegreatestbait

      and switch in histoe ''stating thatsocialm edia websitescreated the m odern-day publicsquare

      leby saying thatthey w ere open to allviews''untilthey reached criticalm assonly to prove

      otherwiseaRerthefact.(Seeinterview withM ichaelKnowlesoftheDailyW ireonVerdictwith
      Ted Cnlz;httpsi//youtu.be/- llvqu -6bkc)

             27.Section230(b)(1) assertsthat'sitisthepolicyoftheUnitedStates topromotethe
      continued developm entofthe Intem etand olerinteractive com puterservicesand other

      interactivem edia''butthatpolicy m ustfailifcompletely blocksaggrieved parties.likethe

      PlaintiFsand theTrump plaintifs,from having the opportunity to petition the govem mentfor

      redressagainstsocialm ediaw ebsitesthathave engaged in harm fulconsumerprotection

      violationsin view ofthe FirstA mendm ent.z4

             28.Section230(c)(2)(A)doesnotapply forblanketimmunityforsocialmediawebsites
      thatcensorin bad faith.25Yet,so far,thishasbeen m iscons% ed by the couA to allow fora

             24A sdiscussed inthe Harvard JournalofLaw & Public Policy.Leal ,M al Graw,
      TheIndecencyandInjusticeofsection230oftheCommunicationsDecencyAct,Fol 41,No.2,
      pg.564,565(2018):Congressexpresslystatedthatthlis)isthepolicyoftheUnitedStatesçto
      ensurevigorousenforcementofFederalcriminallawstodeterandyunishtramckingin
      obscenity,stalkinj,andharassmentbymeansofcomputer.'n atsald,Convessappen-dto
      recognize +atunllmited tort-based lawsuitswould threaten thethen-fragile Intem etand the
      çfreedom ofspeech in the new and burgeoning Internetmedium .'A lthough these two goals
      required somebalancing,itwasclearfrom thetextand legislativehistory ofj230thatitwas
      neverintended to provide a form ofabsolute im munity forany and aIlactionstaken by
      interactivecomputerservices.Section 230 isnotçagenem lprohibition ofcivilliability for
      web-siteopem tors and othercontenthosts.'Rather,Conr ess soughtto provide lim ited
      protectionsforIim ited actions.
             25Section230(c)(2)(A)doesnotprovideblanketimmunity.Itonlyapplieswhenan
      interactivecomputerserviceactqin4çgoodfaith.''Whiletheyarametersofççgoodfaith''immunity
      underSection230(c)(2)(A)arenotnecessarilywell-deflnedlnthecaselaw,cou- might
      ultimately conclude thata socialmedia platfo= 'sacting difex ntly than how itm arked itself
      and shiâing itsstandardsisdeterm inative asto w hetherthe platfonn acted in Gqgood faith.''See
      xç-ffh v.Trusted UniversalStandardsin Elec.pwaaucfïoal,lnc.,2010 W L 1799456,at*7
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 39 of 75
   Case 1:21-cv.22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 24 of145

                                                                                                       24


        rangeofinjuriousactiontogowithoutredressinamannerthatcausesSection230toviolatethe
        Petition and AccessClause ofthe FirstAmendm ent,aswellasthe Free Speech,FreeExercise,

        and EstablishmentClausesofthe FirstAm endment.The PIaintiFsareundertheapprchension

        thatthey have no lawfulrecourse,unlessthisCourtclarifsesthe importance ofthe state-law in

        exemption and theneed forstate legislaturesto passgood laws,like the Stop SocialM edia

        Censorship Actthatwillcutthrough an im m unity defense.

           FACTSABOUT TH E CURRENT LAND SC APE O F CEN SORSH IP G ENER ALLY

               29. Theevidenceshowsthatthedecision in Stratton Oakmont,Inc. M Prodiv Services

        tC0.,1995W L 323710,at*3-4(N.Y.Sup.Ct.M ay 24.1995)inpartledtothecreation of
        Section 230.M




        (D.N.J.M ay4.2020).InNetchoice,LLC etal.,1tM oody et.al.4:21cv220-RH-M AF (N.D.F.L
        2021),thecourtstatedinitsordergrantingapreliminaryinjunctionthatlsthelegislationcompels
        providersto hostspeech thatviolatestheirsu ndards- speech they otherwisewould not
        host- and forbidsproviders from speaking asthey otherwise would.'' Butthatcourtfailed to
        realize thatthe socialmedia websiteprovidersshiftthose standardsin bad faith in an arbitrary
        and dishonestmannerin totalbreach ofhow they m arked themselvesto the public to induce
        reliance.Thatcourtalso failed to realizethatthe providersinvited,enticed,and induced
        mem bersofthe publicto speak outom nly and freely on diflkrentreligiousand political
        doctrinesw ithoutany threatofemotionaloreconom ic reprisal,ony to then turnaround and
        deploy aitgotchagame''with the expectation oftotalim munity.
              2bInStrattonOakmont,lnc.u Prodiv ServicesCb..l995W L 3237l0,at*3-4(N.Y.Sup.
        Ct.M ay 24,1995),an anonymoususerpostedallegedlydefamatory contentonanelectronic
        bulletin board- an earlierversion ofwhattoday m ightbe called socialmedia.The courtsaid that
        ifthe providerofsuch abulletin board did notundertake to review posted content- m uch asa
        librarian doesnotundertakc to review allthe booksin a library theproviderwould notbe
        deem ed thepublisherofa defamatory postsabsentsum cientactualknowledgeofthedefam atory
        natureofthe contentatissue.On the factsofthatcase.though,the providerundertook to screen
        theposted content- to maintainaetfamily-oriented''site.Thecourtheldthissubjectedthe
        providerto liability asapublisherofthecontent. Atleastpartly in responseto thatdecision,
        whichwasdeemedathreattothedevelopmentoftheinternet,Congressenacted47U.S.C.j
        230.TheStop SocialMediaCensorshipActdoesnotsubjectcomputerservicestotortliability
        forpassively hosting contentposted by othersbutseeksto em powerusersby lim iting how
        contentmay becensored.See47U.S.C.j230(b)(2)(describing congressionalpumosetoensure
        thatusersretain%*agreatdegreeofcontrolovertheinformationthattheyreceive'')
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 40 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 25 Of145


                                                                                                     25

             30.The Plaintifrsin thiscase,unlike the Trump Plaintifrs in theircascs.contend that

      there arevalid usesofSection 230 thatshould rem ain in place,ifand only ifthisCourtclarifies

      thatthe state-law exemption can be used by statesto provide consumersw ith the meansfor

      recourse,aswasperhaps intended by Congress.z;However,whathasbeen happening to tht
      Plaintifrs.theTrum p plaintifrs,and m illionsofprofileusers,who areboth registered Dem ocrat

      and Republican,isthatsocialm ediawebsiteshavebeen arbitrarily censoring usersspeech in bad

      faithwhenitjustsohappenstooFendthedelicatesensibilitiesoftheemployeeswhohappento
      w ork atthe socialm edia website atthe tim e ofthe censorship.W hen censored individualsGlea

       lawsuitagainstthesocialmediawebsiteforsuch injuriouswrongdoing,thesocialmedia
       defendantsinvariably tloatthe same questionable argum entthatthey w ere tçm erely engaging in

       Seditorializing'and should.therefore,notbe held liable in view ofthe Section 230 absolute

       imm unity shield.'' So farin these kindsofcases,thecourtshave reluctantly allowed the social

       mediadefendantstobarelyescapeliability,likeamanjumpingthroughtlames.Seel
              27Prelim inarily,Section 230 should be explained so thata sûh-gradercan understand it.
       Basically,Section 230 w asa federalstatute created by Congressthatwaspartofthe
       CommunicationsDecencyAct(CDA).n eCommunications'tDecency''Actwasdesignedto
       prom otettdecent''speech,notthe ççdeceptive trade pm ctices''thatsocialm edia websites have
       engageintothedirectinjuq ofthePlaintifrs.Section230allowsforcertaininternet
       intermediariesto invoke an im m unity defense forthe harm fulactsofthird parties,ifand only if,
       the internetintermedial wasnotacting asa publisher/speaker/comm on caaierto a certain
       arbitrary and hard to determ ine degree.So.sincethatexplanation is stillconfusing and since
       trying to determ ine whetheraplatform providerwasa speaker, publisher,orcornmon carrier
       tendstobeaIinguisticnigh% are.thebestwayforanyonetounderstandavalidSection230
       imm unity defense isthrough the follow ing exam ple:lfa Floridian maliciously postsa
       defamatory com m enton Twitteragainsta person from New York,theN ew Yorkerw ho w as
       defam ed could Icgitimately sue the Floridian fordefam ation.However,iftheN ew Yorkernam ed
       Tw itterasa co-defendantin the lawsuit,then Youtube could successfully filc am otion to dism iss
       underFRCP 12 et.seq.invoking Section 230 im m unity defense asthe legalbasis.and
       legitimatelyhavethelawsuitdismissedwithprejudiceagainstit.
              n atexample involvesagood use ofStction 230 -show ing thatSection 230 isgood law
       -because Youtube wasm erely acting asan innocentplatform in thatscenario.n erefore,this
       Courtcould flnd thatSection 230 doesnotviolate the FirstAm endm entPetition butonly ifit
       Gndsthatthe Stop SocialM edia CensorshipAct.ifenacted.would fallin thestate-law
       exem ption and notbe preem pted by the doctrine ofpreem ption likt 587072 was.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 41 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 26 of145

                                                                                                         26

        Corinthians3:l5.28Despitehaving hundredsofthousandsofuserswho havcbeen defraudcd and

        brum lized,socialmediawebsitesto date havc notbeen held liable a single time thatthe Plaintiffs

        are aware ofasthe resultofunconstitutionalCongressionalaction.

           FACTS ABO UT TH E STATE LAW EXEM PTIO N A ND FACTUAL DIFFERENCES
              BETW EEN TH E STO P SO CIAL M EDIA CENSO RSH IPACT AND 587077

               31.TheevidenceshowsthatIawyersknowjustenoughtobedangerousonanytopic
        unlessthey havelitigatedthe issue.(Seethestafrlawyerswho workforDefendantGovernor
        Desantis,who wroteSB7072).n ePlaintifl-
                                              shavelitigated Section230issuesandsocialmedia
        censorship before a hostofFederalCourts,and more im portantly,thcy have litigated the matter

        beforecountless Iegislativecomm ittcesin the face ofrobustopposition:

               (1) SeethevideoofthehearingontheSocialMediaCensorshipActbeforethepublic
        lawscomm ittee in M issouri,w hich included argumentsfrom De FactoA ttorneysGeneral.
        Google,and the Heartland lnstitute:
              httns://- .voutube.com/watch?v=e4ouKoTHu s
               (2) Seethevideoofthehearing beforetheCommerceCommitteeintheLouisana
        Senatew ith testim ony by SenatorM orris.De Facto AttorneysGeneral,Netchoice,and
        (https://ww .voumbe.coe watch?v=c-NuzhBpo s&t=8s)
                 (3)Seethevideo ofthehearingbeforetheJudiciary CommitteeinthcStateofMaine
        w ith testim onyby Rep.Sam pson and De FactoAttorneysG eneral.
               (httpq'
                     .//w w.youtube.coe watchg
                                             .v='
                                                ll
                                                 'z L?'nx-dEl
               32.W hile the Plaintifrsappreciate Florida'sinitiative to solve thisproblcm , the Plaintiffs

        are concerned thatthe Florida state governmentand FederalCourtcould getthiscomplex issue

        wrong atthe expensc oftheentirecountry.n e Plaintifl'
                                                            sseek a perfectresultfrom a

        constitutionalperspectiveand have Gled thisaction before thisArticle lllCourtforgood cause

        inview oftheirpersonalinjuries.

               28In rendering such decisions,the courtshave been hinting thatifthestate legislature was
        to enactastatutethatwas(1)narrowlytailored,(2)consistentwiththespiritofSection230,and
        (3)intentionallydesignedto fallinthestate-law exemption,thensuch acauseofactionwould
        successfully pierce through a Section 230 imm unity defense.The Courtcould declarethatthe
        Stop SocialM edia CensorshipAct-astate statute -istheanswerthateveryone islooking for
        whetherthey realize itornot.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 42 of 75
   Case 1:21-cv-22577-D PG Docum ent1 Entered on FLS D Docket07/20/2021 Page 27 Of145


                                                                                                        27

               33.'I-lw ustate-law exem ption''istheonly provision ofSection 230 thatsptaksdirectly

        to the relationship between thisfederalsu tuteand state law expresslypreservesthe sutes'

        authorityto e:enforcge)any Statelaw thatisconsistentwith thissection.''47U.S.C.j230(e)(3).
               34.In thew ake ofthe decision in Netchoice,LLC eta1.,u M oody et.al.

        4:21cv220-RH-M AF (N.D.F.L 2021)(DE 113)regarding587072,itisunclearwhetherthecourts
        are suggesting thatno state statute could fallin the state-law exemption thatw ould allow the

        PlaintiFsto acquire reliefagainstthe deceptive bad faith trade practice routinely pem etrated by

        socialm edia websites.zgon theone hand,the PlaintiFsin thiscase have sensibly concluded that

        Section 230 doescreate totaland pem etualim m unity asaresultofCongressionalaction for

        socialm ediawebsiteswho engage in fraudulentand bad faith consum erprotection violations,

        and therefore,the statuteviolatestheFirstAmendm ent'sPetition and AccessClause.On the

        otherhand,the PlaintifrsbelievethatperhapsGovernorDesantisand the Florida general

        assem bly errored in enacting 587072 overthe am ended version ofthe Stop SocialM edia

        Censorship Actand thatifthe Stop SocialM edia Censorship Actwasenacted,then and only

        then could the Plaintifrsand othersim ilarly situated victim s legitim ately seek redressfrom the

        governm entregarding the deceptivetrade practicespem etrated socialm ediaw ebsites.

                35.The language ofthe Stop SocialM edia Censorship Actwascarefully and

        intentionally written by the PlaintiFsforall50 statesso thatitw ould fallsquarely in the

               29 Because itispossible thattlw Stop SocialM ediaCensorship could beconstrued to be
        unconstim tionalorpreem pted by Section 230.aswasseem ing the casew ith 587072,then the
        PlaintiFsFirstAmendmentclaim tostrikedownSection230mustprevailunder(J Agencyfor
        1nt1Dev.M All.fortl
                          ' eaSocr
                                 y Int'l,Inc.,570 U.S.205,2l4 (2013) (discussingwhen
        conditionson federalfunding'sresultinan unconstitutionalburdenonFimtAmendmentrightf').
        Accordingly thecourtsshouldnotlightlyconcludethatConjressmadea1aw thatnotonly
        allows unbrldled censorship,butalso preventsstatesfrom dolng anything aboutit.n e states
        havean ongoing com pelling intercstto protecttheircitizensin step with theirpolice N wcrs
        underthe TenthAm endm entofthe United StatesConstitution from fraud,deceptive trade
        practices,breach,bad faith,etc -none ofwhich is protected speech forpum osesofthe First
        Am endm ent.Itisup to thisCourtto decide the fate ofthe state-law exemption and Section 230.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 43 of 75
   Case 1:21-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 28 of145

                                                                                                   28


       state-law exemptionunderSection230(e)(3).FortheCourt'sand Defendants'convenience,here
       isthe Stop SocialM edia Censorship Actin itsentirety.

                W HEREA S.theCom municationsDecency Actwascreated to protectdecentspeech.
       notdeceptive trade oractices.and
                W HEREAS.reoealinc section 230 oftheCom municationsDecencv Actatthe federal
       Ievelisunnecessarv G cause italreadv includesastate-law exem ption and the Stoo Sx ialM edia
       Censorship ActwascraAed to fallsquarely in the state-law exem ption ofsection 230 to cure
       abusesofsection 230 to protecttheconsum ersofthis gtate.and
                     REA S.contractlaw isa state-law issue.and when acitizen ofthisstatesigns uo to
       use certain socialmedia websites.thev are enterine into a contract.and
                W HEREAS.thisstate hasa comoellinz interestin holdinz certain socialm ediaw ebsites
       to higherstxndardsforhaving subgtantially created adigitalpublic squarethrough fraud. false
       advertisinç.and deceptivetrndepractices.and
                W HEREAS.m aiorsocialm edia websiteshave engaeed in the greatestbaitand switch of
       al1tim esbv marketine them selvesasfree.fair.and open to aIIideasto induce subscribersonlv to
       then oroveothe- ise atzreatexoenseto consumersand election intezriw .and
                W HEREAR-breach ofcontract-fslqe advertiqing.bad faith.unfairdealing.H udulent
       inducement.and deceptive kade practicesare notprotected form sofspeech forpum oseofthe
       Grstamendm entoftheUnited StatesConstitution orthe Constitution ofthisstate.and
                W HEREAS.the maiorsocialmediaw ebsiteshave alreadv reached criticalmass.and thev
       did itthrouzh fraud.false advertisinm and deceptive trade Dracticesatv eatexpense to the
       health.Nafety.and welfare ofconsum em ofthisstate.while making itdim cultforothergto
       comN te with them.and
                W HEREAS.the state hasan interestin heloine itscitizenseniov theirfree exercise rights
       in certain sem i-public forum scom monlv used forrelieiousand politicalspeech.reeardlessof
       which politicalpartv orreligiousorganization thev ascrih to.and
                W HEREAR.thisstate isMenerally opposed to online censorqhip unlegKthecontentis
       in?'uriousto children orpromoteshum an tram cking:only then doesthisstate acceptlim ited
       censorshio.and
                W HEREAS.thisactisnotintended to arolv to a websitethatmerelv deletescomm ents
       x stedbv membersofthe Reneralpublic in response to m aterialoublished bv thewebsite's
       owner.N OW THEREFORE-

              BeltEnacted bv the Leet
                                    'sl
                                      -ature ofthe State ofFlorida'
                                                                  .

              Section 1.Thisactm av be cited asthe ''Stop SocialM edia Censorship Act-''
              Neetion 2. Thissection isintended to create a statutethatparallelsthe spiritof47 U .S.C.
       #230thatfallswithinthestatelaw exemptionunder47U.S.C.#2304e143)andcreateacivil
       rightofaction thatwilldeterthe followinç!
              f11 Deceptiveladeoractices:
              (2) False ndvertisinz:
              (3) Breachofcontract.
              f4) Bad faith:
              (5) Unfairdealing:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 44 of 75
  C ase 1:21-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 29 of 145


                                                                                                    29


               (6) Fraudulentinducem ent'   .and
               f7)n estitlinz ofooliticaland relizioussoeech in the m odern-dav dizitalpublic sauare
       cultivated bv socialmedia websitesthathave achieved criticalm assthrouzh fraud.
                                                                -

               Neetion 3. Rocialm edia website speech:cause ofaction:penaltieq.
               (1) Asused in thissection.theterm :
               fa) ''Algorithm ''m eans a setofinstm ctionsdesizned to oerform a specitsctask.
               (b) ''Hate soeech''mtansa nhrase concernine contentthatan individualGndsofrensive
       based on hisorheroersonalmoralcode.
              (c) ''Obqcene''mesnsthatanaverageperson.applyingcontemporary community
       standards.would flnd that.taken msawhole.the dom inantthem e ofthe m aterialapoealsto
       Prurientinterests.
               fdà ''Politicalsreech''m eansspeech relatinz to the state.governm ent.bodv x litic.or
       nublicadm inistration asitrelatesto Rovernmentalnolicvm akinq.n eterm includessoeech by
       the govem m entora candidateforom ce and any diKcuqKion ofqocialissueq.n eterm doesnot
       include speech concerning theadm inistration-law-orcivilaspectsofgovernment.
               (eà ''Religiousspeech''m eansa setofunproven answ ers.truth claim s.faith-based
       assumotions.and naked assertionsthatattemptto exolain such œreateruuestionscreated.what
       constitutesrizhtand w ronR whathappensac r-dtath.
              (f) ''%ocialmediawebsite''.
                 1.M eansan lnternetwebsiteorapplication thatenablesusersto comm unicate with each
       otherby postinç inform ation.com ments.messages.orim agesand thatmeetsallofthe follow ing
       reuuirem ents:
               i. Isooen to the nublic.
               11. Hasm ore than 75 m illion subscriberswith personaluserproGles.
               *11. From itsinception.hasnotbeen speciflcally am liated w ith any one religion or
               1
       Politicalpartv.
               iv. Providesa meansforthe website'susersto reoortobscene m aterialsand has in olace
       proceduresforevaluatinR those reportsand rem ovinz obscene material:and
                                                    - -

               v. Allow sforsubscribersto sign up fora perKonaluqer
       orofile page oraccountw here beliefsand preferencescan be exprexged by theuser.
               2.n e term doesnotincludta website thatmerelv rerm itsmembea ofthtzeneralnublic
       tooostcommentsoncontentoublished bv th:ownerofthewebsite.
                (2) 4tuserprofile''m eansacollection ofsettinzs and inform ation associated w ith a user
       orsubscriberw ho signs up foran accountmade available by a socialmedia website.Such
       accountsoûcn include the exrlicitdiçitalrepresentation ofthe identity oftheuserorsubscriber
       w ith resoectto the operating environmentofa socialm edia website.Such accountsoAen
        associatecharacteristicswith austrorsubscribtr.which m av helo in ascertainine the interactive
        behaviorofthe useralonz with theirpersonaloreferencesand beliefs.
               (2)fa1n eowneroroperatorofasocialmediawebsitewho contrsctswitha qocialmedia
        websiteuserin thisstatc issubiectto a private n'ghtofaction by such userifthc socialm edia
        website pum osely:
               l. Deletesorcensors the user'sreliiiousspeech orpoliticalspeech- 'or
               2. Usesan alaorithm to disfavororcensure the user'sreliqioussoeech orpoliticalspeech.
               fb) A socialm edia website ugerm ay be awarded allofthefollowinç damaFesunderthis
        section:
               1. Uo to $75.000 in statutorv dam ases.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 45 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 30 of145

                                                                                                     30

               2.Actualdamages.
               3.Ifazzravatine factorsare present-ounitivedamaees.
               4.Otherform sofeuuitable relief.
               fcà The prevailing party in a cause ofaction underthissection may be aw arded costsand
        reasonableattornev fees.
               fd) A socialmedia website thatrestoresfrom deletion orrem ovesthe censorinz ofa
        socialmediawebsite user'
        -   -                    ssoeech in a reasonablcamountoftim e mav use thatfactto m itizate
        anv dam aces.
                (3)A socialmediawebsitemav notu&ethesocialmediawebsiteuser'sallegedhate
        s.
         peechasabasisforjustiGcationordefenseofthegocialmediawebsite'sactionsattrial*
                (4à TheA ttom ey Generalm av also bring acivilcause ofaction underthisscction on
        bthalfofa socialm edia website userwho residesin thisstate and whose religioussoeech or
        ooliticalsx ech hasbccn censortd bv asocialmediawebsitt.
                                                              -

                (51Thissection doesnotapplytoanyofthefollowing'     .
               fa) A socialm ediawebsite thatdeletesorcensors a socialm edia websiteuser'sspeech or
        thatusesan algorithm to disfavororcensure speech that:
                1. Callsforimm ediate actsofviolence:
               2. lsobscene.lewd.lascivious.Glthv ornornozraphic in nature:
               3. Isthe resultofoperationalerror:
               4. Istheresultofacourtorder:
               5.Com esfrom an inauthentic source orinvolvesfalse oersonation:
               6. E'nticescrim inalconduct:
               7. Involvesm inorsbullvine m inors' .
               8 Constitutestrademark orcopyrightinfringem ent'   .

               9. Isexcessively violent'.and
                10. Constitutesharassinç spam ofthe comm ercial.notreligiousoroolitical. nature.
               (b)A socialm edia website user'scensoring ofanother socialm edia website user's
        sneech.
               (6à Only userswho are l8 yearsofage orolderhave
        standing to seek enforcem entofthissection.
               Section 4.The Secretary ofState may:
               (l) lssue a fine in one ofthe followinz amountsifthe Secretary ofState findsthatthe
                                  --

        socialm ediawebsite hasenzazed in deolatform inz orshadowbannina a politicalcandidate
                                                          -                                -- -

        seekinp om ce in Floridain violation ofthisact'
                                                      .

               (a1 lfthe candidate isseeking Statew ide om ce.up to $100.000 perday ofthe violation:
               (b) Forallothercandidates.up to $10.000 perday ofthe violation:and
               (2)Disclose a socialm edia com oanv'saleorithm ic biasfororaeainsta ooliticalcandidate
        seekinz Statewidt om ceundersubsection (1)ofthissection asa camoaizn contribution.
               Seetion 5. Ifany section in thisactorany partofany section isdeclared invalid or
        unconstitutional.the declaration shallnotafrectthe validity orconstim tionality ofthe rem aining
        portions.
               Section 6. Thisactshalltake efrectJulv l.202l.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 46 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 31 Of145




             36.There are severalfactualdifrerences bctween 587072 and thc Stop SocialM cdia

       CensorshipA ctthatare appropriatcto idcntify forthisHonorable Court 30

              37.First,587072 isvagueand the Stop SocialM ediaCensorship Actisnot.3'

              38.The Stop SocialM edia Censorship Actisnotvague w hatsoevcrin view ofitstcn

       legislative findingsand pum ose section and thestraightforward structure ofthe language. n e

       legislative findingsoftheStop SocialM edia Censorship A ctspelloutthe legislative intentin a

       com m on sense m anner.

              39. Furtherm ore,the pum ose and legalfram ework ofthe Stop SocialM edia Censorship

       Actiscrystalclear,w hereasthe pum oseof587072 isnot.n epum ose section ofthe Stop

       SocialM edia Censorship Actstates:


              :
              * NeversincetheinceptionofAmericanjurisprudencehasaplaintiF broughtalawsuit
       underastatestatuteandarjuedthattheSection230immunitydefensecouldnotbesuccessfully
       invoked because the law sultwas filed undera statute thatfellw ithin the state-law extmption,
       piercingthroughtheSection230immunitydefenst.Yet,whencomgaringtheStopSocialMedia
       CensorshipActto587072,theAmicisomewhatagreewithJudjeHlnkle'ssentimentthatthe
       testatutesIcreatedby 587072)arenotnarrowly tailored''andmlghtconstitutean ltinstanceof
       bum ing thehouse to roasta pig.'' See Netchoice,LLC etal.,M M oody et.al.
       4:21cv220-RH-MAF(N.D.F.L2021)(page27ofDE 113).Seealso,e.g..RenoMAmerican
       CivilLibertiesUnion,52IU.S.844,8#2(1997/;SableCommc' nofcal.,Inc.MFCC,492U.S.
       115.131(1989).ltwouldbemoreaccurateto saythatstrikingdownSection230 oftheCDA
       com pletely would be an 'tinstance ofbum ing the houseto roasta pig''w hen the Stop Social
       MediaCensorshigActisobviouslythecure-allfrom theperspectiveofanyreasonableobserver
       to thisongoing dllem m abecause itfalls squarely in the state-law exem ption.
              35e:A fundamentalprincipleinourle4alsystem isthatlawswhichregulatepersonsor
       entitiesm ustgive fairnotice ofconductthatlsforbidden orrequired.''FCC M Fox Tvstations.
       Inc..567U.S.239,253 (2012).t$(A1n enactmentisvoidforvaguenessifitsprohibitionsarenot
       clearly detlned.''Grayned M City o/Wock
                                        -    -/brd,408U.S.104,l08(1972).Topassmusttr,laws
       mustStjivethepersonofordinaryintelligenceareasonableopportunitytoknow whatis
       prohiblted''andpreventt%arbitrary and discrim inatory enforctment''by'tprovidlinglexplicit
       standardsforthose who apply them .''Id.;accord Wollschlaeger M Governor.848 F.3d 1293,
        l320(11thCir.2017).Althoujhgreaterclarityisnecessarywhenastatuteregulatesexpression.
       tsperfectclarity and precise guldance have neverbeen requlred even ofregulationsthatrtstrict
       expressiveactiviy ''WardM RockAgainstRacism.491U.S.7#l,794(l989);secalsoGratmed,
       408U.S.at110Cscondemnedtotheuseofwords,wecan neverexpectmathematicalce> lnty
       from ourlanguage.'').Furthermore,lfthemerefactthatclosecasescanbeenvisioned''doesnot
       ttrenderl)asututevague.''United StatesM Williamsb553 U.S.285,305(2008).
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 47 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 32 of145

                                                                                                       32


               Thissection isintendedto createastatutethatparallelsthespiritof47U.S.C.j230that
               fallswithinthestate law exemption under47 U.S.C.j230(e)(3)andcreateacivilright
               ofactionthatwilldeterthefollowing:(1) Deceptivetradepractices;(2) False
               advertising;(3) Breachofcontract;(4) Bad faith;(5) Unfairdealing;(6) Fraudulent
               inducement;andt7)Thestilling ofpoliticalandreligiousspeechinthemodem-day
               digitalpublic square cultivated by socialm edia websitesthathave achieved criticalm ass
               through fraud.

        The pum ose ofthe Stop SocialM edia Censorship Actisto parallelthe goalsand spiritofSection

        230 so thatthe proposed statutetethreadsthe needle.''unquestionably falling w ithin thestate-law

        exemption ofSection230(e)(3)topiecethroughaSection230 immunitydefense.TheStop

        SocialMediaCensorshipActmirrorstheobjectivesofSection230andCongressbutalsoallows
        thestateofFlorida to protectconsum ers,likethe Plaintifrsand the Trum p plaintiffs,32in step

        with thesute'spolicepowcrs,afrorded underthe TenthAm endmentofthe United Statcs

        Constitution to thc state ofFlorida.withoutoffending thedoctrine ofpreemption orthe First

        Amendm ent.

               40. Second,unlike with 587072,the language ofthe Stop SocialM edia CcnsorshipAct

        and Section 230 are paralleland verbatim in som e respectson pum ose. Forexam ple,47 U .S.C.

        j230(c)(2)(A)statesthataninteractivecomputcrservice,likctheDefendants,cannotbettheld
        liable''on accountof&sany action voluntarily taken in good faith to rcstrictaccessto or

        availability ofm aterialthatthe provideroruserconsidersto be obscene,lewd,lascivious.filthy,

        excessively violent.harassing.orotherwiseobjectionable,whetherornotsuchmaterialis
        constitutionally protected.'' Sim ilarly,the Stop SocialM ediaCensorship Actstatesthatsocial

        mediawebsitesthataresubjecttothcactcannotbeheld liableiftheycensorcontentthat:
               l.Callsforimmediateactsofviolence.
                                                .2.Isobscene,Iewd,lascivious,hlthy or
               pornographic in nature;3. Isthe resultofoperationalerror;4. Isthe resultofacourt
               order',5. Com esfrom an inauthentic sourceorinvolvesfalse personation;6. Enticcs
               crim inalconduct;7. Involvesm inors bullying m inors;8. Constitutestrademark or

        32SeeTrump v.Twitters1:2l-cv-2244l(S.D.F.L.2021); Trump v.Facebook,1:21-cv-22440
        (S.D.F.L.202l);andTrump etalv.YouTube,LLC,l:2l-cv-22445-KM M (S.D.F.L.202l).
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 48 of 75
  C ase 1:21-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 33 of145


                                                                                                     33


              copyrightinfringem ent;9. lsexcessively violentkand 10. Constitutesharassing spam of
              the comm ercial,notreligiousorpolitical,nam re.33

       n ese parallelexem ptionsand exceptionsare allbased on comm on sense.n e govem menthasa

       narrow ly tailored com pelling interestto uphold comm unity standardsofdecency.

              4l. n ird.by framing the issuesasbreach ofcontract.bad faith,false advertising,unfair

       dealing,unjustenrichmentdeceptivetradepractices.andconsumerprotectionviolations,the
        Stop SocialM edia CensorshipA ctful5l1sa Iitany ofcom pelling govem m entinterestsin ways

       that587072 failsto do so.34

              42. Foudh.by fram ing the issueasarising underbreach ofcontract bad faith,fraudulent

        inducementfalseadvertising,unjustenrichmentprinciples,asocialmediawebsitcsucdunder
        the Stop SocialM edia Censorship Actcould notasserttlgood faith''protectionsunderSection

        230(c)(2)(A).35JudgeHinklefailedto pick up on thiscriticalfactorinNetehoice,I.LC'etal.,v.
               33 Because the Stop SocialM edia Censorship A ctneatly parallelsthe spiritand intentof
        Section 230,it'lthreadstheneedle''in a way that587072 doesnot.From cvery angle,itisclear
        thatthe Stop SocialM edia Censorship Acthasbeen crahed foraIl50 states in a mannerthat
        respectsfederallam whileallowingconsumerstobeprotcctedfrom deceptivetradegractices.
        n e Stop SocialM edia CensorshipActrespectsthe doctrineofpreem ption and the Flrst
        Amendmentrightsofsocialmedia websites.whileprotecting consumersfrom deccptivekade
        pmctices.
               34TheStopSocialMediaCensorshipActtepromotelslthewidespreaddisseminationof
        information from a m ultiplicity ofsourcesv''an interestthatthe Supreme Courtin Turnerhad Slno
        dim culty concluding''wast.an im portantgovcrnm entalinterest.''TurnerBroad.. Sys.,lnc.u FCC
        (''Turner'),5l2 U.S.622,662-63 (1994).Ensuringthatthepublictfhasaccessto amultiplicity
        ofinform ation sources,''the Suprem eCourtcxplained,Gisa governm cntalpumoscofthe highest
        order,foritprom otesvaluescentralto the FirstAm endment''1d.at663.Furthermore.Florida
        hasa substantialinterestin protecting itsresidentsfrom unfairordeceptive actsorpracticesin
        commerce.See FLA.STAT.950l.204;OhralikM Ohio StateBarZIx     u %,436 U.S.447,460
        (1978);Crellin Techs.,Inc.u Equl
                                       pmentleaseCorp..18 F.3d 1,12 (lstCir.l994).Additionally.
        Florida also hasacom pelling interestin preserving the democratic processand ensuring fair
        elections.Burm ughsv.United States,290U.S.534 (1934);Curry v.Baker.802 F.2d 1302.1317
        (l1thCir.1986).
                15Section230(c)(2)(A)docsnotprovidcblanketimmunity.Itonlyapplieswhen an
        interactivecomputerserviceactsin'igoodfaith-''Whilethegarametersofdsgoodfaith''immunity
        underSection 230(c)(2)(A)arenotnecessarilywell-defined lnthecaseIaw,courtsmight
        ultimatcljconcludethatasocialmediaplatform'sactingdiFerentlythanhow itmarkeditself
        and shiftlng itsstandardsisdeterminative asto w hetherthe platform acted in ltgood faith.''See
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 49 of 75
   Case 1:21-cv..22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 34 Of145

                                                                                                       34

       Moody et.aI.4:2lcv220-RH-MAF (N.D.F.L 202l)ingranting apreliminary injunctionthatsent
       587072 dow n the path ofnullitk ation.

              43.Fiiïh,where 587072 construes socialmediaw ebsitesascomm on carriers,36theStop

       SocialM ediaCensorshipActfocusesmore on consumer protection violations, existing torts,and

       existing breach ofcontractprinciples.3?

              44. Sixth,because the Stop SocialM ediaCensorship Actisfram ed on breach of

       contract,tortsandconsumerprotectionprinciples,jurisdiction forenactmentandenforcementis
       notConstitutionally problematic in view ofthe Tcn Am endmentofthe United States

       Constitution.unlike with 587072.38

       Smith v.Trusted Uaivensu/Standardsin Elec. Transactions,lnc.,20l0 W L l799456.at*7
       (D.N.J.May4,2020).
               36ln Section 1of587072. theFl   oridaLegislaturefoundthatSslslocialmediaplatforms
       have becom casim portantforconveying publicopinion aspublic utilitiesare forsupporting
       modern societys''and they Sçhold a unique place in preserving firstam endmentprotectionsforall
       Floridiansand should betreated sim ilarly to com m on carriers.''587072 j 1(5),l(6).In fact.as
       Justicen omasrecentlyexplained,Kslilnmanyways.digitalplatformsthatholdthemselvesout
       to the public resemble traditionalcom mon carriers.''Biden M KnightFirstAmend.Inst,l4lS.
       Ct.1220,l224(202l)(Thomas,J.,concurring)
               37'I'he Stop SocialM ediaCensorship treatssocialm edia websiteslike any entity doing
       business inthe state,and preventsthe businessfrom harm ingconsum ersforengaging in fraud,
       breachsdeceptive practices,false advertising,etc. W hile the Florida Legislam re permissibly
       determined thatthe ltold rules''applicable to comm on carriersshould be applicd to the ttnew
       circum stances''ofsocialmedia in SB7072,the Stop SocialM edia Censorship Actm erely gets
       existing consumerprotection lawsand contractlaw principlesto apply to thekinew
       circum stances''ofsocialm edia,while invoking the state-law exemption. See Park%v.Alta CJJ.
       Fe/.Co.,13Cal.422,422(l859).Putsimply.theStop SocialM ediaCcnsorshipActdoesnotask
       thejudicialbranchtoreinventthewheel;itmerelyasksthatexistinglaw bepermittedtocatchup
       to modern-day technology to safeguard consumersand election integrity.
              3''l'he state ofFlorida hasthe legalauthorîty to enactthe Stop SocialM edia Censorship
       andinjuredparties,IikethePlaintifrs,havetherighttoenforceitunderthelong-annsutute.See
       Fla.Stat.j48.l93.W henthePlaintiffssijneduptouseFacebookandTwitter,theyenteredinto
       acontractinFlorida.OneoftheoldestjurlsprudcnceisthattûcontractIaw''isatestate-law issue.''
       Stateshaveparamountjurisdictiontoenactstatutesthatplacecertainrestrictionsoncontractsto
       protectconsumersfrom hann.Otherwise,allconsum erprotection law sand allproductsIiability
       lawscould be declared to violatethe FirstAm endment.Twitterand Facebook reached into the
       stateofFloridaand induced the PlaintiFsto sign up to usetheirservicesby acontract. which
       givesthestateofFloridajurisdictiontoregulatethosecontractsandputparametersaroundthem.
       W hile acontractdoesexistbetween socialm edia websitesand the Plaintifrs, theconeactisonly
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 50 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 35 Of145


                                                                                                  35

             45. Seventh.perhapsthe biggestdistinction between the Stop SocialM edia Censorship

      Actand 587072 isthatthe Stop SocialM edia Censorship only appliesto socialmedia websites

      thathave m ore than 75 m illion prosle usersthatwere nevcram liated w ith any particular

      religiousorpoliticalparty from theirinceptiona3gA socialmedia website thatwasam liated w ith

      areligiousorN liticalparty can,therefore,continue to censorusersatw ill,since they do not

      su/erfrom the sam e falsem arketing problem .o Iffrom theirinception Face* ok,Tw itter,

      Youtube,orTictok had openly m arked them selvesasbeing aligned w ith the DemocratParty or

      w ith the licentiousreligion ofsecularhum anism ,then they would have adefense forthe rem oval

       ofpoliticaland religiousspeech thatdoesnothappen to conform to theirfavored religiousand

       politicalworldviews. Butthose socialm edia websitesthathave brutalized the Plaintifrsand

       relevantforthepumoseofthestatehavingjurisdictionto regulatcthosecontractsbecausethe
       contractatissue is undoubtedly a contm ctofadhesion. Twitterand Facebook have billionsof
       subscribers.they neverhad a realistic expectation thatthe Plaintiffswould employ lawyersto
       review theirconlact.Therefore.thecon% ctis a conlactofadhesion. Accordingly,the
       specific termsofthe adhesion conlactdo notmatter.Schnabelv.TrilegiantCorp.,697 F.3d 1l0.
       119,12* 27(2dCir.2012).However,whatdoesmatteristhefactthatTwitter,Facebook,and
       Youtube have conspired to falsely m arketthemselvesasbeing Kçfree,fair.open to thepublic.and
       open to allreligiousand politicalideas''to induce reliance only to then break theirpromise and
       censorcertain users in bad faith.n isisa problem ofbroken prom isestlow ing outofegoism .
               39n e reason w hy the Stop SocialM edia Censorship Actonly appliesto socialm edia
       websitesthathave m ore than 75 m illion usersisnotto treatdifrerentpotentialspeakers
       difrerently.The reason forthisthreshold is because the pum ose ofSection 230 w asto allow
       websiteson the internetto grow w ithoutthe ftarofcertain liability.The evidence show sfrom
       the reasonable observerperspectivethata socialm edia website thathasover75 m illion profile
       usershasusum ciently grow n.''n erefore,a statute,such asthe Stop SocialM edia Censorship
       Act.thatallow svictim softhedeceptive,fraudulenq and dishonesthonestkade practicesof
       socialm edia websitesto acquirereliefagainsta socialmedia providerw ith m ore than 75 m illion
       subscribers isconsistentwiththe spiritand ç'grow th goals''ofSection 230,w hich furthercauses
       itto fallsquarely in the state-law exemption.n e 75 m illion threshold isnotim posed to treat
       smallerand largersocialm edia w ebsitesdifrerently.n ethreshold is included outofrespectfor
       the doctrine ofpreem ption so thatthe Stop SocialM edia Censorship Actw illsquarely fallin the
       state-law exemption.
               48A Black Lives M attersocialmedia website,aChristian socialm edia website.aM uslim
       socialmediawcbsitt,an LGBTQ socialmediawebsitecouldcensoranyprofileuserwho
       opposedtheirfundamentaldoctrineandnotbesubjectedtoliabilityundertheStopSocialMedia
       Censorship Act.ifthey m adetheiram liation and preference ofa certain worldview know n
       upfront.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 51 of 75
   Case 1:21-cv.22577-DPG Docum ent 1 Entered on FLSD Docket07/20/2021 Page 36 of 145

                                                                                                     36

        others,like theTrum p plaintifrs,due to ahidden religiousand politicalagendathatthey sprang

        onthewholeofsocietyto itsextremedetriment/'Thise:gotchagsme''tacticmakessocialmedia
        w ebsittsthe posttrchild ofbad faith,and tht idea thatthey can continueto havetotalimm unity

        becauseCongressmadeabadlaw actioncombinedwithabadjudicialintemretationofthatbad
        law isself-evidently unconscionableandrepugnanttothevastmajorityofAmericans.The
        arbitrary shifting ofundeGned standardsconducted in the normalcourse ofbusinessby social
                                                                                                           !
                                                                                                           (
                                                                                                           .
                                                                                                           )
                                                                                                           ,
                                                                                                           j
                                                                                                           '
        mediawebsitesconstitutesclassicbadfaithandbreachofcontractthathasledtotheinjuryof
        m illionsofprofile users-to include the Plaintifrs.n iscontroversy presentsan opportunity for

        thisHonorable Courtand GovernorDesantisto alleviate realsuflkring thatiscrushing

        Floridiansand thecitizensofthe other49 states,by fram ing these issuescorrectly foronce.

               46. ln tennsofbreach ofwarranty,thePlaintifrshavebeen harm ed by socialmedia

        websitescensoring othersin bad faith.Forexnmple, PastorFranklin Graham oftheBilly

              41The Stop SocialM edia CensorshipActiscalculated to stop businessesfrom harming
        consum ersthrough broken prom ises,false advertisem ent,and fraud.The so-called Rstandards''
        tloatedbyFacebook Twitter,andYoutubehavealwaysbeenunclear,vague,andshiftinj.n e
        changing ofthose standardsconstitutesbad faith. W hlle itistruethatsocialmedia websltes
        mightbe able ttto establish standardsofdecency withoutrisking liability fordoing so,''whatthey
        cannotdo isto change those standardsarbi% rily aûerthey induced billionsofpeopleto
        subscribe and investin userproGles.having relied on the factthatthe socialm ediawebsites
        m arketed them selvesasfree,fair,open to thepublic,and open to neutralpoliticaland religious
        speech.SeeDomenM Vimeo,Inc.,991F.3d66,73 (2dCir.2021). n ecourtinNetchoice,LLC
        etal.,v.M oody et.al.4:21cv220-RH-MAF(N.D.F.L 2021)failedtopickuponthecriticalfactor
        thatFacebook Twitter,andYoutubearbitmrilychangedtheirstandardsinbadfaith al1thetime,
        aûtrfraudulently inducing billionsofpeopleto subscribe and investin theirserviceatgreat
        personalexpense to them selves,theirfam ilies,and theircom munities.n atcourtignored the
        shifiting standardscom pletely,shrugging itofrin callous disregard forreality, because itisoutof
        touchwithjusthow seriousofaproblem thishasbecomeforconsumersandtheNation.
              lnsum,thiscontroversy isjtlstaboutmakingthemegasocialmediawebsiteskeep their
        prom isesto consumers.Thegoalofthe Stop SocialM edia Censorship Actisnotto punish
        disfavored,out-of-statebusinessesandtostopordeterthem from exercisinjtheirFirst
        Am endmentrights in waysthePlaintiFsdislikes.n e goalisto forcece- ln socialm edia
        websitesto honortheirprom isesand to liveup to the way thatthey m arketed them selves from
        theirinception in orderto induce reliance.SocialmediawebsiteslikeTw ittermarked themselves
        asbeing neutralon religion and politics,and they should be legally forced to remain so despite
        the unwmranted inflated view thatthe em ployeeswho work there.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 52 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 37 of145

                                                                                                     37

       Graham Foundation had overa m illion followerson hisfacebook profile page.n e Plainti/s

       were followersofhispage and benetltled greatly from hislife-giving posts thatwere rife with

       Bible verses.One day,Facebook'sem ployees decided to delete PastorGraham 'sFacebook page

       w ithoutwarning,sim ply because the employeesfeltentitled to metaphorically cnlsify Pastor

       Graham and punish hisfollow ersforseeking thetruth ofthe Gospel.Deleting PastorGraham 's

       profilehadtransferableinjul onthePlaintifrswhowerenotonlyinconveniencedbutstiiedby
       thethreatofdeletion them selves.

                                      TIJRISDICTIO N AND VENU E
                                      .



                47.n iscmse arisesunderthe United StatesConstim tion and the lawsofthe United

       Statesandpresentsafederalquestionwithin thisCoul'sjurisdictionunderArticleII1ofthe
       federalConstitution and 28 U.S.C.jj 1331and 136I.
                48.n e Courthastheauthority to grantdeclaratoq reliefpursuantto the Declaratory

       JudgmentAct,28U.S.C.j220Ietseq.
                49.n eCourthastheauthority toawardcostsand atlomeys'feesunder28U.S.C.j
        2412.

                50.Venueisproperin thisdistrictunder28U.S.C.j 139l(e)
                                              TH E PARTIES

                51.John GunterJr.isthe executive directorofSpecialForcesOfLiberty.Christopher

        SevierEsq.istheexecutive directorofDe Facto AttorneysGeneral.PastorRich Penkoskiisthe

        executive directorofW arriorsForChrist.Deb M axwellisa FloridachapterIeaderofSpecial

        ForcesOfLiberty and W aciors ForChrist. De Facto AttorneysGeneral.SpecialForcesOf

        Libtrty.and W arriors ForChristare partners,who have served asadministratorson socialmedia

        websittsthrough Facebook,Tw itter,Youtubt,and Tictok.Plaintil Gunterlivesin M iam i.and
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 53 of 75
   Case 1:2l-cv..22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 38 of145

                                                                                                     38

       Deb M axwellIivesin Tam pa.PlaintifrSevierIives in Florida forpartofthe year. The Plaintifrs

       have a headquartersin M iam iFlorida.n e Plaintiffsentered into agreementswith Facebook,

       Tw itter,and Youtube atdifferenttimesin Florida, Tennessee.Louisiana,W estVirginia,and in

       the DistrictOfColumbia,and were subsequently censored by the socialmediawebsitesafterthe

       socialmedia websiteshad acted in concertto falsely m arktted them selvcsasbeing frce, fair,

       open to the public.and neutralon mattersofpoliticsand religion. ThePlainti
                                                                                ffsfelttheinjuryin
       Florida, 47


               42The socialm edia websitesshifted theirstandards in bad faith and censored the
       Plaintiffs because theirConstitutionally protected religiousand politicalspeech ofrended the
       delicatesensibilitiesofthe employeeswho happened to work forthe socialmedia websitesatthe
       tim e.Atthetim e ofeach censorship. the Plaintifrs had previously invested a ton oftime and
       m oney in theiruserprofileaccounts. Every time the Plaintifrshave threatened Facebook,
       Twitter,and Youtubew ith legalaction, the socialmediawebsitesprom iseto im munizetheir
       deceptive and destructive trade practicesby invoking Section 230 ofthe Comm unications
       Decency Act.Thisassum ption based on the public record thatsocialmedia websites mighthave
       totalim munity underSection 230 hasgiven rise to the Plaintifrscause ofaction here in which
       the Constitutionalortheparam etersofSection 230 are in question.
               The Plaintifrscollectively consistsprimarily ofChrist-followers, who served inthe
       United StatesM ilitary in foreign theatersofwar,nam ely on theruleoflaw m ission. w hich is
       pum osed to betterensure agovernment'scom pliance with theirhighestConstitutionalauthority.
       The Plaintifrshavecontinued thatm ission state-side in Americaeven though they no longer
       omciallyoperatingunderTitlel0jurisdictiononbehalfoftheArmedForces.n ePlaintitTs
       routinely Gle comprehensive lawsuitsacrossthe United Stateson difrerentcontroversialand
       complex issuesthattypically concern the ticulture warsg'and FirstAmendmentissuesthataretoo
       ktpolitically hot''forthe government-fundedAttorneysGeneralto pursue. ln bringing such
       lawsuits.the Plaintifrs-withoutapology -often end up converting Article I1ICourts into their
       own private legislativeresearch com m ission.Outofthe overnow ofthe litigation pursued by the
       Plaintifrs,the Plaintitrssubsequently draftIegislation foraI150 statesand forthe federal
       government,which isthen routinely introduced by a bi-partisan network ofsponsorsthat
       stretchesacrossthe Country before the Article 1branch.The Iegislation authored by the Plaintifrs
       thatgetspresented to the m embersoflegislative branch islegally vetted ad nausem and is
       calculatedtosurvivejudicialreview,ifsubsequentlychallengedonceenacted.
               OneofthefightsthattheAm icihave undertaken in m ultitudesofFederalDistrictCourts
       concernsBig Tech censorship,sincethisfighthascreated a freedom crisisthatiseroding the
       quality oflife formillionsofA mericans. Subsequently,the Plaintifrsauthored aproposed bill
       called the wlstop SocialM edia Censorship Act''thatiscustom ized forall50 statesand is
       narrowly tailored to parallelthe spiritofSection 230 ofthe CDA so thatitfallssquarely in the
       state-law exemption undersubsection(e)subparagraph(3)oftheSection230-therebygetting
       around the problem ofpreemption.Here isawebsite forthe bill:
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 54 of 75
   C ase 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 39 of 145


                                                                                                   39

               52. n e PlaintiFsauthored the Stop SocialM edia Censorship ActforalI50 states.not

        form rsonalgloe ordonationsbutbecause itisthe rightthing to do and because asChristian

        m issionaries,thePlaintifshave setoutto advance hum an flourishing asfarasthey are able.

               53. DefendantAttorney GeneralGarland isthechieflegalom cerofthe United States

        and headstheU nited StatesDepaltm entofJustice,which istheagency oftheU nited States

        governm entx sponsible forenforcementoffederalcivillaws,including the statute atissue in

        thiscase.43

               54. GovernorDesantisisthe Govem orofFlorida.He residesin Florida and issued in

        hisom cialcapacity. His staF mem berswere the architectsof587072 which hasbeen seton the

        path ofnullifkation inNetchoice,LLC etal.,v.M oodyet.al.4:21cv220-1411-M M (N.D.F.L
        202l)(DE l13).DefendantGovemorDesantishastheauthority underArticle 111,Section 3of
        the Florida Constitution to convene aspecialsession so thatthe Stop SocialM edia Censorship

        Actcan be enacted in am snnerthatwillallow the PlaintiFshere and theTrump Plaintilsin

        Trump u Fwf//er,l:2l-cv-2244l(S.D.F.L.2021)to getrelieffrom thegovem mentfortheir
        injuriesinflictedbysocialmediawebsitesthatengageinbxachofcontract,badfaith.unfair
        hhps://-      .sm cialfoxesoqibeo .coe .He> isashortvideothatthePlainti/sprovidetostate
        legislatureswho prim e sponsor,co-sponsor,orsupportthe billso thatthey can easily understnnd
        the billand the issuesinvolved:1 % s-
                                            .//voum .be/CCcOA L> teM 1.
                Over25 statesm oved on two prim al billswritten to stop the on-going problem ofsocial
        m ediacensorship thatwex drnfted by eitherD eFacto AttorneysGenem lorProfessor
        Ham burgerofColum bia Lawschool. CountlessRepublicansand Dem ocm tsprime sponsored,
        co-sponsored,orsupm rted these legislativem easures.Fora baakdown by state and by prim e
        sponsorforthe2021legislativesession and le2022 legislativestssionoftheproposed language
        ofthe billsseeApm ndix A .
        *3AttomeyGeneralGarlandisunûtforthejobbecausehisparamountagendaistoexcessively
        entangle the govem m entw ith thereligion ofSecularHum anism in directviolation ofthe
        Establishm entClause.Attorney GeneralGarland lacksthe characterand fitnessto serveon the
        courtsorasAttorney GeneralY cause he doesnotunderstand thediferencesbetween %srightand
        w x np ''llrealand fake,''and 'ssecularand non-seculan''n isindividualhaschecked hisbrain at
        thedoorofsecularhumanism tothepointthathedoesnotevenom rateinobjectiverealityorsee
        thatm ostoftht Dem ocratparty platform isçultish and unconstitutionalunderthe Esublishment
        Clause.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 55 of 75
   Case 1:21-cv-22577-D PG Docum entl Entered on FLSD Docket07/20/2021 Page 40 of 145

                                                                                                       40


      dealing,fraudulentinducement,deceptive trade practices,false advertising,and otherformsof

       consumerprotection violations.The Plaintifrsare asking GovernorDesantisto sua sponte

       convenea specialsession or.altem atively,thatthisCourtorderand directtheGovernorto do so,

       which w illactually give the Plaintifrsa valid pathway to acquiring redressthrough the courts

       againstsocialmediawebsitcsthathaveinjuredthem andmillionsofothersduetofraud.
             NOT ALLOW ING CONSUM ERS TO R EDRESS INJURIES AGAINST SOCIR
        M EDIA W EBSITES THAT M ARK ETED TH EM SELVES FRO M THEIR INCEPTIO N
       AS BEIN G NEUTR AL ON POLITICAL AN D R ELIG IO US SPEEC H IS HARM ING TH E
                                                  PUBLIC

              55.IssuinganinjunctionthatstrikesdownSection230orfindingthatFloridacouldpass
       Stop SocialM ediaCensorshipActand curethe constitutionaldefectsofthe Section 230 in view

       ofthestate-law exem ption,servesthe public'sbestinterest.n e publicrecord isreplete with

       exam plesevincing socialm edia com panies'sustained cam paign ofinconsistently and unfairly

       censoring,shadow banning-deplatforming,anddeprioritizingFloridians,includingjoumalistic
       entem risesand candidates forpublicom ce.44SenatorHughesofTexas,the prim e sponsorof

               44 Forexam ple,state ofFlorida hasadm itted the following in the publicrecord regarding
       how bad socialm ediacensorship is forthe generalpublic'  . The Babylon See.aconservative
       Christian newssatire websiteheadquartered in JupitersFlorida thatpublishessatiricalarticleson
       religion,politics,and currenteventshasrepeatedly been thetargetofsocialmedia platform s'
       inconsistentand unfairbehavior.In 20l8,The Babylon Bee&Facebook page wasthreatened with
       removaland dem onetization aheroneofits satiricalarticlestitled ..:CNN Purchases
       Industrial-sized Washing M achineto Spin NewsBefore Publication'was#fact-checked.'''
       Facebook laterapologized and explained thatithad made a ûsm istake.'fIn 2020,Lhe Babylon Bee
       posted a story titled SssenatorHirono DemandsACB Be W eighed Againsta Duck to See IfShe Is
       a W itch,''referencing the com edy M onty Python and the'f()/
                                                                   -v Grad.Facebook dem onet  ized The
       Babylon Bee'sFacebook page and stuck to itsdetennination thatthe article i'incited violence''
       dueto itsretkrenceto burning witches,reversing itsdecision only afternum erousmediaoutlets
       lambasted Facebook foritscensorship.Also in 2020,Twitterbriefly suspended The Babylon
       Bee'spage forbeing .'spam q''reversing the suspension shortly thereafterand explaining thatThe
       Babvlon Bee had çtm istakenly''been caughtin a spam filter.
               TheNew FtvkPosthasreccived a similartreatm entforsome ofitsstories.Twitterlocked
       the New Fiark Post'saccountand demanded thatitdelete six tweetsthatlinked to the Post's
       exposéon IIunterBiden in the fallof2020.Facebook reduced thedistribution ofthe story on its
       site.Tw itterCEO Jack Dorsey latercalled the move a Sçtotalm istake.''describing itasthe result
       ofatbprocesserron''ln April2021,Facebook disallowed itsusersfrom sharing the New Fork
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 56 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 41 Of145


                                                                                                  41

       SB l2.paid Facebook large am ountsto promotc hiscam paign postson hisuserprofilc.Facebook

       pockcted the money and did notallow thecam paign advertisem entsto be viewed by the public.

       n en Facebook began shadow banning SenatorHughe'spostsand shutting down hisprofile page


       Post'sstory abouta Black LivesM atterco-founder'sexpensive realestatepurchases,citing the
       story asagainstitst'com munity standards.''
              Individualsandjournalisticentemrisesalikehavehadtograpplewithsocialmedia
       platform s'inconsistentand unfairpracticesregarding COVID-19. In February 2021,Facebook
       announced thatitw ould expand itscontentm oderation on COV1D-19 to include ufalse''and
       ttdebunked''claim ssuch asthatç'COVlD-l9 ism an-m ade orm anufactured.''Itblocked the New
       F(vk Post'sarticlew ritten thatmonth suggesting thatthe viruscould have leaked from a Chinese
       virology lab..Butnow,given Kçongoing investigations into the origin ofCOVID-I9 and in
       consultation with public health experts,''Facebook hasdecided thatitw illno longeriAremovethe
       claim thatCOVID-l9 isman-m ade orm anufactured.''
                n e socialmedia pladbrms'behaviorhasalso afrected politicians.YouTube removed a
       video ofGovem orRon Desantisholding a panelwith pandem ic health exm rtsforallegedly
       violating com m unity standardsregarding COV ID-I9 m edicalinform ation.YouTube stated that
       the video included inform ation on m ask-w earing thatlKcontradictsthe consensusoflocaland
       globalhealth authorities.'' In April2020,Tw itterterm inated the accountofHow ie Hawkins,a
       Green Party candidate forPresident,forallegedly violating itsnlle on Stim personation.''And in
       early 2021,Facebook.Tw itter,lnstagram ,and You-rube banned PresidentTrump in thewake of
       the January 6 Capitolriotoutofconcernsthathe would encourage violenceon theirplatforms,
       whiletaking no action againstRepresentative M axine W atersforherstatem entsto protestors
       during Derek Chauvin'strialforthe m urderofGeorgeFloyd.
                Socialm edia platform usersare notalwaysnotitied thatthey have % en deplatformed or
       given an explanation forhow they violated the platform s'contentguidelines.W hen a social
       m edia platform shadow bansa user,thatuserisstillable to accessthe pladbrm.& stcontent and
       comm enton others'posts.buttheiractionsare invisible to allothernorm alusers.n e userisnot
       notiGed ofthe shadow ban.In one instance.auserwasshadow banned from Redditbut
       continued to spend fourto flve hoursa day posting contentforweeksbefore realizing thatthe
       contentwasinvisible to allothernorm alusers.
                n ese exam plesofsocialmediaplatform s'inconsistentand unfairpracticesart fue er
       evidenced by system atic exam inationsofhow the platforms implementtheirown content
       guidelines.Socialm ediaplatform sapply theircontentguidelinesdifrerently to postsw ith sim ilar
       content,,and som e suspend the accountsofright-leaning individualsata higherrate than
        left-leaning individuals..Om cialsofthe platform sthemselveshaveadm itted thatem ployeesin
       chargeofcontentm oderation çtcould bebiased and pursuing theirown politicalagendas.''
                n e socialm edia platform s'inconsistenttreatm entofusercontentwould bebad enough
        ifthey weretransparentabouthow they m ake m oderation decisions.Butsom eofthe m ost
        importantplatform sare notoriously secretive aboutsuch matters,even while publicly
       claim ing--contrary to the public record- thatthey apply theirpoliciesttin a way thatisfairand
       consistenttoaI1,''(quotingpriorversionofFacebookreportonenforcementofcommunity
       stnndards).Perhapsmostnotoriously.seniorGoogleexecutiveshavtpublicly claimedthatthe
       com pany doesnotm anually altersearch resultsdespite public repoding to thecontrary.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 57 of 75
   Case 1:21-cv-22577-D PG Docum ent1 Entered on FLSD D ocket07/20/2021 Page 42 of 145

                                                                                                     42

       to give hisopponentan advantage in thecam paign againsthim . In response to them istrea% ent

       ofSenatorIlughes,Facebook prom ised to hide behind Section 230 ifthe Senatorsoughtredress

       from thegovernmentforitsdeccptivetradepractices.W hathappened to Senatorllugheshas

       happened tohundredsoflaw makersacrossthecountry.(ThecensorshipofSenatorShowersof
       Alaskawasalso incrediblyegregious). InprimariesinvolvingDemocratcandidates,social
       m edia websiteshave been censoring and shadow banning the candidate they disfavor,putting a

       thumb on the scaleofsuch elections.Thispractice hasprovoked Dem ocratlegislatorsto sign on

       asprim esponsorand co-sponsorofthe Stop SocialM edia Censorship Actin a variety ofstates.

       Forexam ple,SenatorGabbard ofHawaii,a Democrat,who is form erPresidentialcontender

       TulsiGabbard'sfather.prime sponsored the Stop SocialM ediaCensorship Actbecauseofthe

       onslaughtofcensorship thathisdaughterexperienced in running to becom e the Comm anderln

       Chief. Socialm edia websitesthatmarked them selvesasbeing neutralon politics in orderto

       create adigitalpublic squarecensorcd Congresswoman Gabbard'sspeechad nausem throughout

       hercampaign forPresidentsim ply because theirem ployees favored othercandidates,whose

        policiesm ake them feelIessconvicted abouttheirpersonalimm orality. To pretcnd thatsocial

       m edia wcbsitesare notthreatening election integrity isasininc,and nota position thatthe

       judicialbranchshouldtake.ForthejudicialbranchtocontinuetointemretSection230ina
        mannerthatallowsforsocialm edia websitesto m eddle in election in bad faith w ith absolute

        imm unity isunm inding the trustworthinessand Iegitimacy ofthe courtswritlarge.
             FA CTS REGA RDING DIREC T INJURY TO TH E PLAINTIFFS PERPETRATED
           BY FACEBO O K.TW ITTER.AND Y OUTUBE TH AT H AW G ONE W ITHO UT
        GO VERNM ENT REDRESS BECA USE OF THE THREAT OF SECTIO N 230 AND THE
        ABSENCE OF NARRO W LY TAILO RED STATE STATUTE LIKE THE STOP SO CIAL
                                        M EDIA CENSORSHIPACT
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 58 of 75
   Case 1:2l-cv-22577-DPG Docum ent1 Entered on FLS D Docket07/20/2021 Page 43 ofl45

                                                                                                  43


             56.W hileresidingin WestVirginia(4thCircuit),Tenncssee(6thCircuit).Florida(11th
      Circuit),Louisiana(5thCircuit),theDistrictOfColumbia(DC Circuit)and elsewherc.the
      Plaintifrswere induced and cnticed to contractwitih Facebook.Tw itter,Youtubc,and Tictok,

      creating and investingsubstantially inuserprofileson theprom isethattheplatformswere(1)
      free,(2)fair.(3)open tothepublic.(4)aplacewherethefreeexchangcofidcasbytheuserwas
      permittedand encouragcd.and (6)neutralonissucsofreligionandpolitics.
             57.AtthetimcthePlaintiFscreatedtheiruserproslesjustaboutevelonetheyknew had
      a userprofile to include people who sharcd the sam e religiousand politicalbeliefsasthem selves.

      n e Plaintifrs,like vi% ally alIofthc otherbillionsofusersofsocialm edia websites,did not

      retainlawyerswhoaresubjectmatterexpertsindigitalcontractstoreview thetcrmsofservices
      ofw hatwasapparently an adhesion contract.Instead,the PlaintiFspredom inately considerhow

      socialm ediawebsitesm arketed them selvesasbeing neutralon politicaland religiousspeech in

      deciding to create and investsubstantially in theiruserprofiles. n e socialm ediawebsitesgave

      thePlaintifrsand millionsofothersthe rcasonablc expectation thatreligiousand politicalviews

      could be expressed atw illwithoutthe fearofpunishm entand reprisalby thc socialm edia

      website cm ployees.

              58. The PlaintiFsare Christ-Followersw ho believe thatthe Bible isthe Divine word of

       God and thatJesusChristwasexactly who He said Hc was. SeeJohn 14:6. The Plaintifrsare

       advocatesforthe radically transform ative gospelnarrativeand feelcompelled to attem ptto

       gracefully fulfillthe greatcomm ision in response to the love they believe thatGod hasforthem .

       SeeJohn 3:16;see M atthew 28:16-20. -l11e gospelcan in-partbc summ arized as,çthum ansare

       farworse than we everdared to im agine,butw eare farm ore loved by God than wc could have

       evcrdream ed.''ltisa faith-based worldview thathum blesthcm and upliûsbclicvcsatthe sam e
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 59 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 44 of145

                                                                                                     44

        time.ThePlaintiffsarcnotlegalistsN4sandtheyweredelightedtojoinsocialmediaplatforms
        w ith otheruserswho are criticalofChristian doctrine and practices. '
                                                                            rhePlaintifrswelcome such

        critiquesby non-believersand skeptics,while m aintaining thatthe Plaintifrs'religiousand

        politicalspeech warrantsequalprotection,rcspect and treatm ent. ln creating severalsocial

        m tdia userprofiles,the PlaintiFsbclieved based on how the socialmcdia websites marketed

        them selvesthatthey could expressand advocate forChristian principles,ideology,and beliefs

        w ithoutfearofcensorship.persecution,orreprisalcarried outby the socialm edia website's

        em ployeesthemselves,who harboranimustowardsChristiansand Republicansand Dem ocrats

        who representeKfriendsofthefounding''ofourN ation.

               59.The Plaintiffstake no issue w ith third partieswith userprotslescensoring the

        Plaintiflk'speechorblockingthePlaintifrs'profiles.ThePlaintifrswerepersonally injured by
        theem ployecsofthesocialmedia website,who them selvescensored.banned,and blocked the

        Plaintiffs'speech based on vagueand arbitrary shifting standardsthatwereabused outofthe

        overflow ofthe moralsuperiority com plexesharbored by the em ployeesofthe socialm edia

        websites.Thisimperialisticelitism shouldbestaunchlycondemnedbythejudicialbranch.
               60.Theem ployeesatthe socialmediawebsitescensored.deleted,shadow-banned.and

        frozecountlessuserprofilescreatedbythePlaintifrsbecausethePlaintifrstookpositionslike(l)
        çtmencannotbewomeni''(2)fisecularl'
                                          lumanism isareligionforthepumoseoftheFirst
        AmendmentastheSupremeCourtrecognized''(3)'twoke lehism dogma isinseparablylinkedto
        the religion ofSecularHum anism religion forpurposesofthe Establishm entClause ofthe First

        Amendmenti''(4)%:apubliclibrary'sdecisionto hostDrag Queen StoryTimeatthetaxpayer's
        expenseviolatedthe EstablishmentClauseoftheFirstAmendmenti''(5)ikthegovemment's
        decisiontogetinbed withtheLGBTQ culthasprovento beadisasterforeveryonei''(5)*slife
        45Ephesians2:8-9
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 60 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 45 ofl45


                                                                                                     45

        beingsatconception and convience abortionsare self-evidently im moraland subvcrsive to

        humanflorishingi''(6)SetheFirstAmendmentEstablishmentClauseisthcunderlying lcgalbasis
        forthe HydeAm endm entand forthe govem m entto award public fundsto convcnience abortion

        providersisunconstitutionalunderthe Establishm entClausc forfailing theprongsofthe Lem on

        Tcsti''(7) çlBlack LivesM attcrthinksthatonlythe liveshhatmatteraretheone'swho agree
        with thcircommunistideology-seeCandiceOwensi''(8)l% creasonitiscallcd the igay pride
        movement'isbecausecveryoneknowsthatthercis nothingto be 'proud'abouti''(9)ltwhena
        person says'love isIove'w hatthey really m ean isthatthey are pedkctly ok with govem m ent

        assetsbeing used to crush anyone who daresto suggestthathom oscxuality isentirely imm oral.

        which isapositionthatisunlovingi''(10)criticalracetheory isracists; (11)t6lesusisLordi''
        (12)tlwhatnon-theisticleftistdon'tsecm tounderstandisthatlovewithouttruthisjustsballow
        sentimentality.''

               61.In a trialagainstsocialm edia webistes,the Plaintilscould show thatthe socialm edia

        websitesdecision to delete,shadow-ban.and censorthe PlaintiFs'proGles coststhe PlaintiFs

        hundredsofthousandsofdollars.n isisespecially tnle in the case ofW arriorsForChrist,which
        had accumulated over226,000 followerson Facebook,575,000 followcrson Youtube,and

        335,000 followerson Tw ittcr. W aniorsForChristfollowerstuncd in to watch weekly sermons

        provided by PastorRich and made donationsto the m inistq through itqsocialm edia proGles.In

        a coordinated efrort, socialm edia websitesdeleted.banned,orfroze W arriors ForChristuser

        profilesjustbecausethcmessagesofrcrcdbyPastorRicho/endedthedelicatesensibilitiesof
        the brainwashcd em ployeesw ho work forthe socialm ediawebsitc in rcsponse to theirrcfusalto

        think Iogically.Aftcrbuilding entirc businessplatform son socialm cdia w cbsiteswith the
        prom isc thatthe socialmediaw ebsiteswereneutralon politicsand religion.the Plaintifrshave
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 61 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 46 of145

                                                                                                  46

       had theiraccountsarbitrarily deletcd,censored,blocked.marginalized,banned,and

       shadow-banned literally hundredsoftim es. The evidence show sthatsocialm edia websites

       em ployeesgetofron haranguing,marginalizing,and oppressing userswho do notshare the samc

       worldviewsonly to then cowerbehind 230 im m unity thatwaspassed by Congress.46

              62.Justbecause some oftheem ployeesatsocialmediaw ebsitesdo notIike feeling

       convicted and harboran emotionalproblem w ith the truth abouttheway thingsareand theway

       we are ashumansdoesnotmean thatCongresscan passa Iaw thatshieldssocialm ediaw ebsites

       from beingheldto accountfortheirinjuriousmaliciousconduct.Accordingly,thisCourtis
       tasked with carving outthe path forvictim sto beableto seek redress from the govem mentin the

       wakeofharm fulbusinesspracticesused by socialm edia websites.l'
                                                                     Iundredsofreligious

       institutionsand politicalcommentatorshavebeendeplatformed inamannerthatisinjuriousto
       everyone,a1lbecausethe socialm edia website feelentitled to notlive up to how they marketed

       them selvesbecause ofSection 230.


                          FIRST AM EN DM ENT VIO LATIO N -G ENER ALLY

              63. Plaintiffsre-allegeand re-averallofthe allegationscontained in the previous

       paragraphs.TheFirstAmendm entoftheUnited States Constitution states:i.congress shallm ake

       no law respecting an establishm entofreligion,orprohibiting the free exercise thereof;or

       abridging thc freedom ofspeech-orofthepress'
                                                  .orthe rightofthe people peaceably to

       assem ble.and to petition the Governmenttbra redressofgrievancesa'-

              64.e-l--ongress...maldle-'Section 230,aetlaw,''andthis%.law'*hasbeenintem retedand
       construed by governmentactorsto create blanketim munity to theextentthatthe law w-abridges

       46Socialm edia websiteshave proven thatpeople who are intolerantofintolerantpeople are
       intolerant'
                 .peoplewhoarejudgmentalagainstjudgmentalpeoplearejudgmental;andpeople
       who aredogm atic aboutnotbeing dogm atic arethe m ostdogmatic ofall.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 62 of 75
  C ase 1:21-cv-22577-D PG Docum ent1 Entered on FLSD Docket07/20/2021 Page 47 Of145

                                                                                                 47


     (thcPlaintifrsjfrccdom orspcech'*and ttthe (Plaintifrsjrightto petition thegovemmentfor
     redressofgrievanccs''in thewakc ofbad faith actsofsocialm cdia websitesthathave cngaged in

      self-evidently imm oralconsum erprotection violationsto includc indecentdeceptivc tradc

     practices,fraudulentinducement,unjustenrichment,badfaith,unfairdealingsbreachofcontract.
      and false advertising.

             65.TheFirstAmendmentriguttopetitionthcgovcrnmentforredressofgrievances
      encom passes60th the rightto attem ptto persuade the legislativeand executive branchesand the

      righttoaccessthecourts.CalforniaMotorTranm.f.
                                                  *0.v.TruckingUnlimited'404U.S.508-510
      (1972).
             66.W hile atthe United StatcsCapitolin D .C.in the hallsofthe Senate Russellbuilding,

      in a heatcd exchange with M ark Zuckerberg,PlaintiffSevierdid the Christian thing and

      threatenedtosueMarkZuckerberg'stias@#$$intopowdery''ifhisentitydidnotStstopits
      politicaland religiouscensoring oftheists forbeing theists. In response,M r.Zuckerberg,

      authorized agents,retorted thatFacebook would invoke a Section 230 imm unity blanketdefense

      in the litigation threatened by De Facto AttorneysG eneral.stating thatFacebook could do

      dçwhateverthehellitwanted.''47n eposturingofFacebook'sCEO combinedwithjudicial
      intem rctation ofScction 230 hasgiven the Plaintifrsthe reasonableapprehension thatthe making

      ofSection 230 by Congress constituted a legalblockadethathasstopped the Plaintifsfrom

      beingabletoseekredressfrom thegovemmentforthebadfaithinjuriousactionsofsocialmedia
      websites,like Facebook.thathasharm ed the PlaintiFspersonally.

             67. Pursuantto Section 230,the govem ment'screation orenforcem entorlack of

      responsivenesslo Section 230 hasencouraged socialmedia websitesto censorthe


      47n isinteraction is included pursuantto the state ofm ind cxception ofthe hcarsay rule.and not
      to provethe truth ofthe m atterasserted.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 63 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 48 of145

                                                                                                        48

         constitutionally protected speech ofthePlaintifrs,afterthe socialm edia websites falsely

         marketed themselvesasbeing neutraltowardsprotected religiousand politicalspeech.

                68.The intem retation ofSection 230 hascreated totalblanketimm unity in am annerthat

         hasthwarttd the Plaintifrsfrom being ableto seek redress fortheirgrievances.

                69. Using itsauthority underSection230togetherandacting inconcert,majorsocial
         m edia websitesregulate the contentofspeech overa vastswath ofthe lnternetin bad faith.after

         having falsely marketed them selvesas being free,fair,open to the public, and neutraltowards

         religiousand politicalspeech thatisconsidered to be protected speech.

                                    RIG HT TO PETITION -COUNT O NE
                                    U.S.Const,amend.1(Petition Clause)
                70.Plaintifrsre-allege and incom orateby reference allailegations setforth above.

                7l. The Petition Clauseofthe FirstAmendmentofthe U.S.Constitution providesthat

        ''Congressshallmakeno 1aw ...abridging ...therightofthe people ...to petition the

        Govem m entforaredressofgrievances.''U .S.Const.,amend.1.

                72.TheChallenged Provision prohibitsthePlaintifrs from seeking redressfrom the

         govemmentagainstsocialmediawebsitesthathaveinjuredthem throughfraud,breachof
        contractsfalseadvertising,unjustenrichment,bad faith,unfairdealing,and deceptivetrade
         practices.

                73.TheChalltngtdProvisionisovtrlybroadandnotjustifitdbyalegitimate,
         com pelling.oroverriding governm entinterest.

                74.The Challenged Provision isnotnarrowly tailored to achieve any such legitim ate,

         com pelling,oroveniding governmentinterest.

                75.The Challenged Provision violatesthe Petition Clauseofthe FirstAm endment.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 64 of 75
  Case l:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 49 Of145


                                                                                                    49

               76. n e PlaintiFsseek adeclaration thatSection 230 on itsface and asapplied to the

        Plaintilsasvictim sofbad faith sœ ialm edia censorship violatesthe Petition Clauseofthe First

        Am endm entto the U.S.Constitution.

               77.BasedonpriorinterpretationsofSection230bythejudicialbmnch,thePlaintiFsare
        underthe apprehension thatSection 230 servesasa totalim munity blanketforsocialm edia

        w ebsitesthatfalsely marketthem selvesand censorconsumersaRerinducing them to invest.

                                       FR EE SPEECH -CO UNT TW O
                                 IU.S.Const..amend.1(Fre om ofSpee ll
               78.Plaintifrs re-allege and incom orate by reference allallegationssetforth above.

               79.The Free Speech Clause ofthe FirstAm endm entto the U.S.Constitution provide:

        if ongressshallm ake no law ...abridging the freedom ofsm ech.''

               80,n e Challenged Provision preventsspeech and expressiveactivity by allow ing social

        m edia websitesto actin bad faith while engaging in fraud,falseadvertising,theR-by-trick,

        breach ofcontract unfairdealing,and deceptivetrade practicesw ith im munity.
               81. n e Challenged Provision isunconstitutionally overbroad on itsface because its

        unconstitutionalapplicationsare substantialin relation to itslegitim ate applications.

               82.Asapplied to the Plainti/s,the Challenged Provision unconstitutionally xstrictstheir
        protected speech.

               83.n eChallenged Provision isnotnarrow ly tailored to any legitimate,com m llinp or

        overriding govem m entinterest.

               84.n e Challenged Provision violatesthe Free Speech oftheFirstAm endm entin its

        m aking by Congressand itsenforcement.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 65 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 50 of145

                                                                                                     50

              85. The Plaintiffsseek adeclaration thatSection 230 on itsface and asapplied to the

       Plaintifrsasvictim sofbad faith socialmediacensorship violatesthe Free SN ech Clause ofthe

       FirstAmendm entto the U.S.Constimtion.

                              FREE EXERCISE CLA USE -CO UNT THREE
                                   IU.S.Const-,amend.1(FreeExercisell
              86. Plaintifrsre-allege and incom orate by referencealIallegationssetforth above.

              87.The Free ExerciseClause ofthe FirstA mendm entto the U .S.Constitution protects

       plaintifrs'religiousactivities.

              88.Asthe resultofCongressionalaction, the Plaintifrsreligiousexpressionsarebeing

      disfavored,stitled.and censored.The Congressionalaction thatled tothe censorship ofthe

      Plaintiffsreligiousspeech hasrelegated the Plaintifrsto second-classcitizen stam s. The Plaintifrs

      do notfeelwelcomed in theirow ncountry ,even though they considerthem selve to bettfriends

      ofthefoundingfatherss''justasthisCourtisrequiredtobe.
              89. The Plaintifrshave no adequate rem edy atlaw otherthan to have Section 230 voided.

              90. The Plaintifrsseek a declaration thatSection 230 on itsface and asapplied to the

      Plaintifrsasvictim sofbad faith socialmediacensorship violatesthe FreeE-xercise Clause ofthe

      FirstAmendm entto the U.S.Constimtion because itstillesreligiousexpressionsthatare

      otherw ise protected.

                      ESTABLISH M ENT CLA USE W OLATION -CO UNT FO UR
                               IU.S.Const-,amend.1(EstablisbmentClauxell
              9l. Plaintifrsre-allegtand re-avtra1Iofthe alltgationscontained in the previous

      paragraphs.

              92. -l'he EstablishmentClauseofthe FirstAmendm entto the United StatesConstimtion

      providesthattscongressshallm akeno Iaw respecting an establishmentofreligion.''
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 66 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 51 of145


                                                                                                  51

              93. n e EstablishmentClause ofthe FirstAm endmentforbidsthe enactmentofany Iaw,

       program,orpractice ''respecting an establishm entofreligion-''Congressisrequired to pursue a

       course ofneutrality with respectto religion.

              94. From thereasonable person perspective,Congress'senactmentofSection 230 fails

       allthree prongsofthe Lem on Testand violatesthe FirstAm endm entEsu blishmentClause for

       constim ting a non-secularsham thatlacksa prim ary secularpum ose thathascultivated an

       indefensible legalweapon againstnon-observersofthe religion ofSecularHumanism ,and for
       serving to excessively entangle the govem mentw ith the religion ofSecularHum anism .4B

              95. n e Suprem e Courtand nearly allofthe FederalCourtofappealshave recognized

       thatSecularHumanism isareligion forthe pum oseofthe FirstAmendment'sFree Speech,Free



              4: To passm usterunderthe Establishm entClause,apractice mustsatisfy the Lemon test,
       pursuanttowhich itmust:(1)haveavalidsecularpumose;(2)nothavetheefectofadvancing,
       endorsing,orinhibiting religion;and(3)notfosterexcessiveentxnglementwith religion.ld.at
       592(citingfemonM Kurtzman.403U.S.602(1971)).ltisimportanttounderstandthat
       governmentaction 'tviolatesthe EstablishmentClause ifitfailsto satisfy any ofthese prongs.''
       Edwardsv.Aguillard.482U.S.578,5#3 (1987);Agostiniu Felton,52lU.S.203,2l8(1997).
       n e evidencew illshow thatCongress'sm ake Section 230 failsallthree prongsofthe Lemon
       Test.AtthecoreofthettEstablishmentClauseistherequirementthatagovernmentjustifyin
       secularterm sitspup ose forengaging in activitiesw hich may appearto endorsethe beliefsofa
       particularreligion.''ACLU M RabunCnr
                                          ytChamberofcommerce.1nc.,69$F.2d 1098,1111(111
       Cir.1983).T hissecularpumosemustbethel4pre-eminent''andGprimary''forcedrivingthe
       governm ent'saction.and çthasto bt genuine,nota sham,and notm erely secondary to areligious
       objective-''MccrearyCn/.  n Ky v.ACLU ofKy,545U.S.844(2005).Underthissecondprong
       ofthefemontest,courtsask,Açirrespectiveofthe...statedpurpose.whether(thestateactionl..
       hastheprimaryefectofconveyingamessagethatthe(government)isadvancingorinhibiting
       religion.''lndiana CivilLiberties Union M O SBannon,259F.3d766,771(7thCir.2001).n e
       tçefrectprong asksw hether,irrespective ofgovernm ent'sactualpurpose,''Wallace %!Jay ee,472
                                                                                           -

       U.S.38,56n.42 (1985),theççsymbolicunionofchurchand state.--issum ciently likelytobe
       perceived by adherentsofthecontrolling denom inationsasan endorsem ent,and by the
       nonadherentsas adisapproval,oftheirindividualreligiouschoices.''SchoolDist.M Ball.473
       U.S.373,390 (1985);aeealso Larkin v.Grendel'sDea,459U.S.1l6,126-27(1982)(eventhe
       ç'mereappearance'*ofreligiousendorsementisprohibited).Congress'stnactmentofSection 230
       hasconstitutedatslegalweaponthatno(Christianornon-observerofStcularHumanism)can
       obtain.''CityofBoerneuFlows,521U.S.507(1997).Socialmediawebsiteshavewieldeda
       legalweapon in directviolation ofprong 11ofLemon.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 67 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 52 of145

                                                                                                    52

       Exercise.and EstablishmentClauses.49The high priestand poet,Justice Kennedy,enshrined the

       core fundamentaltruth claim ofSecularHumanism into law in Planned Plannedparenthood M


              49The llnited StatesSuprem eCourtalready found thatSecularI'lumanism isa religion
       forthe pum osesofthe FirstAm endmentEstablishm entClause inTorcaso M Watkins,367
       U.S.488,n.1l(1961).statingSsamongreligionsin thiscountrywhichdo notteachwhatwould
       generally be considered abeliefin the existenceofGod are Buddhism ,Taoism ,EthicalCulture,
       Secularl'lum anism ,and others.See Washington EthicalSociet.vM Dist
                                                                         rictofcolumbia,249
       F.2d I27,101IJ.S.App.D.C.371(D.C.Cirl957);Fellowship ofHumanityv.Count.
                                                                             vof
       Alameda,153Cal.App.2d673,315 P.2d 394(1957);11EncyclopaediaoftheSocialSciences
       293;4EncyclopaediaBritannica(l957ed.)325-327)2lid.,at797;Archer,FaithsMenLiveBy
       (2ded.revisedbyPurinton),120-138,254-313;1961W orldAlmanac695,712)YearBookof
       Am erican Churchesfor 1961,at29,47.'1
              Seealso-SchoolDistrictofA BingtonTownship,Pa.MSchempp,374U.S.203,225
       (l963)(b*(T1heStatemaynotestablisha''religionofsecularism'
                                                                'inthesenseofamrmatively
       opposing orshowing hostility to religion,thus''preferring those who believe in no religion over
       thosewhodobelieve.'')
             Seealso -thedecisionin Unitedstatesu Seegen3 80US 163,166 (1965)defined
       religion asallsincerebeliefs''based upon apowerorbeing,orupon a faith,to which allelse is
       subordinate orupon w hich al1else isultimately dependent.''Thus,according toSeegez
       ''religion''includesatheistsand agnostics,aswellasadherentsto traditionaltheism .'I'
                                                                                          he Iogical
       conclusion from theSeegerdecision isthat''lalbsoluteverticaldisbeliefinthetraditionalsense-
       disbeliefin God -isirrelevant''to FirstA mendmentconsiderations.ld.Seegenerally Bowser,
       DelimitingReligionintheConstitution..:4Class6cationProblem,l1VAL.U.l-.REV.163
       (1977);Boyan,DehningReligioninOperationalandlnstitutionallèrms.116U.PA.L.REv.
       479(1968);ClancyandWeiss,TheConscientiousObjectorExemption:ProblemsinC'onceptual
       (Jarffpand ConstitutionalConsiderations,17M E.
             .                                       L.REV.479(l968);Clark,Guidelinesforthe
       FreeFwxercgeClattse,83HARV.L.REV.327 (1969);Killilea,StandardsforFapanding
       Freedom t?fConscience,34U.Prrr.L.REv.531(l973);Rabin,WhenisaReligiousBelief
       Aeljgïol
              za'UnitedStatesMSeegerandtheScopeofFreeFwxercï.   çe,51CORNELLL.Q.231
       (l966);Comment.DqhningReligion.   .Ofliod,theConstitutionandtheD.A.R.,32U.CHI.Ia.
        REv.533(1965).
              Seealso -in Welshu UnitedStates,398U.S.333(1970),theSupremeCourtextended
        the Seeger rationale and held ''
                                       thatpurely ethicaland m oralconsiderationswerereligious.''The
        Supreme Courtfurtherblurred thedistinction between religion and m orality by holding thata
        sincere person may be denied an exemption only ifhisbelieforbeliefsystem does 'notrestupon
        and invade ethicalorreligiousprinciples,butinstead restssolely upon considerationsofpolicy,
        pragmatism orexpediency.''ld.at342-43. M ostofthe FederalCourtofappealshave also
        already found thatSecularllum anism isa religion forthe pum ose ofthe FirstAm endment
        EstablishmentClause incasessuchasMalnakM Yogi'592F.2d 197,200-15(3dCir.1979);
        Theriaultu Silber.547F.2d l279,l28l(5th Cir.1977);Thomasv.ReviewBd.,450U.S.707,
        7l4,l01S.Ct.1425,67L.Ed.2d624(l981);Lindellv.Mccallum,352F.3d 1107,1ll0 (7thCir.
        2003);RealAlternatives lnc.v.Se#Dep'
                                           tof HeaIth(QHumans'  er,150F.Supp.3d419,20l7
        * 1-3324690 (3dCir.Aug.4.20l7);and WellsM Cit.yand C'
                                                            tmn?.
                                                                pofDenver.257F.3d 1132,
        l148(l0thCir.2001);UnitedStatesM Kàuten,l33F.2d 703,708(2dCir.1943).
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 68 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 53 of145


                                                                                                  53

      Casey 505U.S.833,8464 7(1992),when he statedthatqlattbeheartoflibeo isthcrightto
      deflne one's own conceptofexistence,ofm eaning,ofthe universe.''H itlerbelieved thisaswell

      and hung the sam econdescending m essage overthe frontgate ofBuchenwald concentration

      camp.n e largestreligion in the United States isSecularHum anism,also refe= d to by

      theologiansasanti-theism ,postm odern individualisticw estem m om lrelativism and expressive

      individualism .50

             96.n ePlainti/shavestxnding astaxpayersunderFlastM Cohen,392 U.S.83 (1968)51
      and othercases to pursuethiscause ofaction. n e Plaintifrshavea logicalnexusastnxpayers
      to pursue thiscauseofaction asthe authorsofthe Stop SocialM edia Censorship Act.52

             K Criticalrace theory,Black LivesM atter'sideology,Planned Pamnthood'sdogm a,and
      theLGBTQ oe odoxy aredockinesthatareinseparably linkedto thereligion ofSecular
      Humanism .W hileFacebook,Twitter,and Youtu% m arketed them selvesasG ing neutralon
      m attersofreligion,they have used Section 230 to excessively entnnglethe Nation w ith the
      irrationaland licentiousreligion ofSecularHum anism .W hatthe Dem ocratparty failsto
      understsndisthatSecularHumanism promotesIicentiousnessandisanattempttojustify
      qracticesthatax inconsistentwiththepeaceandsafetyofthestate.n egovernmenthasthe
      nghtto regulate the fire outofSecularHumanism practicesbecause the Free Exercise Clause is
      notabsolute.
            51 n e generalm lesregarding standing to challenge govem mentalactionsnre designed to
      ensurethatcourtsareaddressingacmalcmsesthatcanberesolvedbytbejudicialsystem.
      However.insomecircumstances,individualsmayseektochallengegovernmentalactionsfor
      w hich neitherthose individualsnorany otherindlvidualscould meetstlnding requirem ents.
      Indeed,theSuyremeCourthasnotedthatinsomeinstancesKtitcanbearguedthatif(xmeone
      withagenerallzed grievance)isnotpennittedto litigatethisissue,no onecandoso.''United
      StatesM Richa+son,418U.S.166(1974).Genemlly,theSupremeCourthasnoted,Stlackof
      standingwithinthenarrow confinesofArt.IlIjurisdictiondoesnotimpairtherighttoassert
      (one's)viewsinthepoliticalforum orattheN lls.''However,theability ofindividualstoafrect
      changethrough N liticaland democratic meansdoesnotelim inate allcaseswhex a large group
      ofindividualswould be aFected by the challenged governm enu laction.ln pu icular,the Coul
      hasspeciscally allow ed taxpayerstanding forclaim sarising underthe Establishm entClause.
      U ndertheFlastexception to the generalpm hibition on uxpayerstAnding,tnvpayersmay raise
      challengesofactionsexceeding speciGcconstimtionallimitations(suchastheEstablishment
      Clause)takenby CongressunderArticleI'sTaxing and Sm nding Clausewhichisapplicableto
      thestatesundertheFourteenthAmendment.FlastM Cohen,392 U.S.83 (1968).AsJustice
      Ginsburg shrewdly pointedout,$%he underlyingpremiseofFlastx Cohen (islthatthe
      Establishm entClause w illbe unenforceable unlgssw trrcognize taxpaytrsu nding.''Id.At8
              52n ePlaintifspay evel fo= ofconceivable stateand federalinx in Florida.The
      federaltxxesthatthePlaintiFspay in Floridago to the United States'generalfund.n e u laries
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 69 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 54 of145

                                                                                                     54

               97. Congressm ay have had anemotionalreason forpassing Section 230 into 1aw

        because itwanted to seethe lnternetis
                                            grow ''butthatconsideration isan emotionalappeal, and it

        isalong-standingjurisprudencethatemotionalappeals,even really goodones.cannotbeusedto
        usurp the Establishm entClause ofthe FirstAm endment.See Holloman v. Harland,370 F.3 1252

        (11thCir.2004).
               98.TheenactmentofSection 230 by Congress hasrepresented an endorsem entofthe

        religion ofSecularHum anism in how ithas been used by socialm edia websitesto enungle the

        governmentw iththe religion ofSecularHum anism ,constituting excessiveendorsementofthe

        SecularHumanistreligion due to Congressm aking a bad law thatwasnotthoughtout.

               99. R
                   l'he Plaintiffsseek adeclaration thatSection 230 on itsface and asappliedto the

        Plaintiffsasvictim sofbad faith socialmedia censorship violatestheEstablishmentClause ofthe

        FirstAmendm entto the U.S.Constitution forfailing the prongsofthe Lem on Test.


             DECLARATIO N O F FIRST AM ENDM ENT VIO LATIONS O F SECTIO N 230's
                                  M AK ING -CO UNT FIVE
               100.Plaintiffs re-allege and re-averal1ofthe allegationsconoined in the previous

        paragraphs.

               1û1.lncensoring(tlagging,shadow-banning,etc-)thePlaintifrs,socialmediawebsites
        rtlitd upon and acted pursuantto Stction 230 ofthe Comm unicationsDecency Act.Congress's

        actionconstitutesthe superseding causethatispreventing Plaintifrsfrom acquiring relieffrom

        socialm edia websites.


        ofthe mem bersofCongressarepaid outofthe generalfund.Congressmade Section 230 in the
        normalcourseofbusiness,and thatstatute has served asgovem mentaction thatestablishesthe
        secularhumanism asfavored by socialm edia websitesasthe om cialand favored religion ofthe
        United States.Asnon-observersofthe secularhumanism religion,the Plaintifrshavebeen
        relegated to second-classcitizen status.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 70 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 55 Ofl45


                                                                                                   55

               l02. n e socialm ediaw ebsiteswould nothave deplatformed the Plaintilsorsim ilarly

       situated profile usersbutforthe imm unity pum ortedly ofrered by Section 230.

               I03.Section 230(c)(2)pumortsto immunizesocialmediacompaniesfrom liabilityfor
       actiontakenbythem toblock,restrictorrefusetocarl ttobjectionable''speechevenifthat
       speech isuconstitutionally protccted''undertheFree Speech Clauseand Free Exercise Clauseof

       theFirstAmendment.47U.S.C.j230(c)(2).
               104.lnaddition,Section 230(c)(1)alsohmsbeen intemrctedasfurnishingan additional
       im m unity to socialm edia companiesforaction taken by thcm to block,restrict,orrefuse to carry

       constitutionally protectcd specch.

               l05.Section230(c)(l)and 230(c)(2)weredelibcratelyenacted by Congresstoinduce,
       encourage,andpromotesocialmedialcompaniestoaccomplishanobjective- theccnsorshipof
       supposcdlyttobjectionable''butconstitutionallyprotectedsNechontheInternet- thatCongress
       could notconstitutionally accomplish itself.

               106.Congresscannotlawfully induce.encouragc,orprom oteprivatcpcrsonsto

        accomplish whatitisconstitutionally forbidden to accomplish.''Norwood M Harrison.413 US

        455,465 (1973).
               107.Section 230(c)(2)isthereforcunconstitutionalonitsface,and Section230(c)(l)is
        likewise unconstitutionalinsofaras ithasbeen intcrpreted to im munizesocialm cdiacompanies

        foraction they take to censorconstim tionally protected speech.

               106.Section230(c)(2)on itsface,aswellasSection230(c)(l)when intemreted as
        dcscribedabove,arealsosubjecttoheightencdFirstAmendmentscrutinyascontent-and
        vicwpoint-based rcgulationsauthorizing and cncouraging largc socialmcdia com panicsto censor

        constitutionallyprotectedspeechonthebasisofitssupposedlyobjectionablecontentand
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 71 of 75
   C ase 1:21-cv-22577-DPG Docum ent 1 Entered on FLSD Docket07/20/2021 Page 56 of145

                                                                                                     56

       viewpoint.See DenverArea EducationalTelecommunications Consortium,lnc.v FCC,5l8 U.S.

       727 (1996).
              108.Such heightened scrutiny cannotbe satisfed here because Section 230 isnot

       narrow ly tailored.butrathera blank check issued to privatc companiesholding unprecedented

       poweroverthe contentofpublic discourse to censorconstitutionally protected speech with

       im punity,resulting in a gravethreatto the freedom ofexpression,to religiousexercise,and to

       democracy itself;becausetheword*Kobjectionable''inSection230 issoill-detlned,vagueand
       capaciousthatitresults in system atic viewpoint-based censorship ofpoliticalspeech,ratherthan

       merely the protection ofchildren from obscene orsexually explicitspeech aswasitsoriginal

       intent;because Section 230 purportsto im munize socialm edia com paniesforcensoring speech

       on the basisofviewpoint,notm erely content:because Section 230 hasturned ahandfulof

       private behemoth com paniesinto *tm inistriesoftruth''and into thearbitersofwhatinformation

       and view pointscan and cannotbeuttered orheard by hundredsofm illionsofAm ericans;and

       because the Iegitimate interestsbehind Section 230 could have been served through farless

       speech-restrictive measures.s3

              l09.Accordingly,thcPlaintifrsseekaninjunctionandadeclarationthatSection
       230(c)(I)and (c)(2)areunconstitutionalinsofarasthcy purpon to immunizefrom liability social
       mediacompaniesand otherlnternetplatfonnsforactionsthey take to censorconstitutionally

       protected free speech and constitutionally protected free exercise ofreligion.

                                    A LTERNATIV E CO UNT
              DECLARATO RY JUDG EM ENT OF UNCO NSTITUTIO NA LITY OF SECTIO N
         230 AND THE CO M M UN ICATIONS DEC ENCY A CT.TH E STOP SO CIAL M ED IA
                      CENSOM H IPACT.AND 1 501.204 -CO UNT SIX

       53The v'ministriesoftruth''favorthereligion ofSecularHumanism overnon-religion and over
       otherreligions,causing any reasonableobserverto see thatthe Congress'simm unity hashad the
       efrectofestablishing SecularHum anism asthe suprem e religion ofthe Nation in violation ofthe
       prongsofthe l-em on Testand the FirstAmendm ent's Establishm entClause.
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 72 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 57 of145


                                                                                                        57



               1l0. Plaintifrsre-allege and re-averalloftheallegationscontained in the previous

        paragraphs.n isclaim fordeclaratol reliefispleaded inthealtemative.47U.S.C.j230(3)(c)
        statesuNothing in thissection shallbe construed to preventany State from enforcing any State

        law thatisconsistentw ith thissection.No causeofaction may be broughtand no liability may

        be im posed underany State orlocallaw thatisinconsistentw ith thissection.

               111.The Plaintilsseek adeclaration thatSection 230 on itsface and asapplied to the

        Plainti/sdoesnotviolate the FirstAmendmentonly ifFlorida orany otherstate wereto enacta

        statute,like the Stop SocialM edia CensorshipAct,thatisnarrow ly tailored to fallin the state

        law exemptionundersubsection(e)subparagraph(3)ofSection230becausealawsuitbrought
        undersuch a statute would allow litigantsto seek redressagainstsocialm ediaw ebsitesthatactin

        bad faith and com m itfraud.

               l12. lssuing a declaration thatclarifiesthe state-law exem ption isnotenough.Therefore.

        the Plaintifrsask thisCourtto directGovem orDesantisto calla specialsession pursuantto

        Article 111,Section 3 ofthe Florida Constitution in step w ith hisoath ofom ce underClause 3 of

        Article V1ofthe United StatesConstitution to enactthe Stop SocialM edia Censorship Actto

        cureconstitutionaldefectsof587072 in view ofthe decision inNetchoice,LLC etal.,M M oody

        et.al.4:21cv220-RH-M AF (N.D.F.L 2021)(DE 113)so thatthePlaintifrscan Gnally havethe
        actualabilitytoproperlypetitionthecoudsofcompetentjurisdictionforredressagainst
        deceptive socialm edia websitesthatdefrauded and dehumanized them .

               113.n e Plaintiirsseek declaration and claritscation from the Courton whetherthe

        Plaintifrsand otherinjuredFloridianscould bringalawsuitunderj501.2041againstsocial
        mediawebsitesthathavevictimizedthem inview ofthepreliminal injunctionenteredin
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 73 of 75
   Case 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 58 of145

                                                                                                     58


      Netchoice,LLC etal.,v,Mook et.aI.4:2lcv220-RH-MAF(N.D.F.L202lIIDE ll3)orwhether
       j50l.204Iwouldbeautomaticallypreempted bySection230.

                                    DEM AND FO R A BENCH TRIAL
               l14.The Plaintit'
                               rsrequesta bench trialon alIissuesso triable.

                                          PRAYER FOR RELIEF
       l15. W HEREFORE,the Plaintifrsrespectfully requeststhattheCourteitherenteran Order:

               A,l7eclaringthatthechallengedprovision,47 U.S.C.j230,et.seq.onitsfaceand as
       applied to Plaintiffs,violatesthe Petition Clause ofthe FirstAmendm entto the U.S.Constitution

      and the Free Speech.Free Exercise,and EstablishmentClausesofthe FirstAmendm entto the

       U.S.Constitutionandisenjoinedfrom enforcement'
                                                    ,
               B.Altematively,declaringthat47 U.S.C.j230(c)(1)and(c)(2)
      on itsface and asapplied to Plaintiffs,violatesthe Petition Clause ofthe FirstA mendmentto the

       IJ.S.Constitution and the Free Speech,Free Exercise.and EstablishmentClausesofthe First

       Amendmentto theU.S.Constitution and is,thereby,cnjoinedfrom enforcement;
               C. Alternatively,declaring thatthc State ofFlorida should have enacted the am ended

       versionof1lB 33 bySen.Grutersand Rep.Sabatin(referred interchangeablyastheStopSocial
       MediaCensorshipAct).andnot587072thatsufrersfrom theConstitutionalconcernsdescribed
       by thecourtinNetchoice,L1,
                                f.
                                 'etaI.,M Moody et.aI.4:21cv220-RH-M AF (N.D.F.L 2021III.
                                                                                        )E
       ll3);
               D.Alternatively,declaringthatifFlorida orany otherstate wereto enactthe Stop Social

       M edia Censorship Actthatthe statute would notbe preempted underSection 230 and because it

       fbllssquarely withinthestate-law exemptionundersubsection (e)subparagraph(3)ofSection
       230 and thatthe Plaintifl-
                                sand otherswho were sim ilarly situated could pursue acause ofaction
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 74 of 75
  Case 1:21-cv-22577-DPG Docum ent1 Entered On FLSD Docket07/20/2021 Page 59 Of145

                                                                                                 59

     underthe state statute withoutthe lawsuitbeing automatically preem pted by the Supremacy

      Clause in view ofSection 230;
             E. Alternatively,requiring DefendantGovem orDesantis to calla specialsession

      pursuantto Article 111,Section 3 ofthe Florida Constitution in step w ith hisoath ofom ceunder

      Clausc3 ofArticle V1ofthe United StatesConstitution to deliberateenacting the Stop Social

      M ediaCensorship Actto cure Constitutionaldefectsof58707254in view ofthe decision in

      Netchoice,LLC etal..v.M oody et.al.4:21cv220-RH-M AF (N.D.F.L 2021XDE ll3)sothatthe
      PlaintiFsandotherFloridianswhohavebeeninjuredbysocialmediawebsitescanfinallyand
      properly petition the govem mentforredressin a legally propermannerso thatthey could have

      thechance to be m ade whole again;

             F.Altematively,declaringthatthePlainti/scould bringaIawsuitunderj50I.2041
      againstsocialmediawebsitesthathavevictimizedthem andthatj 501.204wouldnotbe
      automaticallypreempted by Section230 becausej 501.2041withinthestate-law exemption
      subsection (e)subparagraph(3).
             G . Permitting an award ofattom eys'feesand costs to PlaintiFs in an am ountto be

      determined attrial.

             H.PermittinganawardofsuchotherandfurtherreliefastheCourtmaydeem justand
      PrOPCr.
             1.Granting PlaintiF sevierECF filing access;

             J.GrantingthePlaintihkleavetofiletwoseparatemotionsforpreliminaryinjunction,
      permanentinjunction,and/orsummaejudgmentandthattheybegivenleaveto5lecxcessive
      pagesforthcsam e reasonstheplainti/s in Netchoice'LLC etal.bv.M oody et.al.

      4:21cv220-RH-M AF (N.D.F.L2021)weregiven.
              54587072 thebillwhich created 9106.072,j287.137,and j501.204
Case 1:21-cv-22440-KMW Document 27-1 Entered on FLSD Docket 08/04/2021 Page 75 of 75
   C ase 1:21-cv-22577-DPG Docum ent1 Entered on FLSD Docket07/20/2021 Page 60 Of145

                                                                                                     60

                K . laiberally granting leaveto third paliestbatseek leaveto subm itamicusbriefs, even

         ifthe briefsare criticalofthe Plaintifrs'watertightpositions.

                /s/christopherSevierEs4./
                DE FACTO A'FFO RN EYS GENERAL
                M ailing:l18 l61 Ave S #247 -M usic Row
                Nashville.'IN 37203
                (615)500-44ll
                BCN :026577
                909 Santa RosaBlvd,
                17011W alton Beach,FL 32548
                430150th St,Suite 300,#2009,
                W ashington,DC 20816
                Vhostwarsmusic@çmail.com
                - .soecialforcesonl 'benyacom
                www.chrissevier.com
                lI-T 27A JAG
                Bravo Two Zero

                /s/lohn GunterJr./
                SPECIAI-FORCES O F LIBERTY
                 l95 NW 103rd Strreet
                M iam i.F1-33l50
                (801)654-5973
               johnjr@tel-electronics.com
                ww w.soecialforcesotliberty.com
                ww .stopsocialmediacensorshipact.com
                SG M 27D
                fiatorSix Zulu
                (T0 BE RE-PRESENTED PRO IIAC)
               /s/Deb M axwell/
               SPECIA I,FO RCES OF IœIBERTY
               4415 Spring I-ake CT
               New PortRichey,FI,34652
               (727)400-2l82
               ldebm axwella zm ail.com
               m .specl 'alforcesonl'beny.com
               (TO BE REPRESENTED PRO IIAC)
               /s/pastorRich Ptnkoski/
                                  - -

               W ARRIORS FOR CHRIST
               195 NW l03rd Strreet
               M iam i,Fl,33l50
               430150th St Suite 300,#2009,
